Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 1 of 169 PageID #:
                                    3027




            Franklin Bolton
    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 2 of 169 PageID #:
                                        3028




                         LOUISVILLE METRO DEPARTMENT OF CORRECTIONS
                                 PROFESSIONAL STANDARDS UNIT



                                    Case Report# 2015-006


        On February 16, 2015 at approximately 0615 hours, while conducting a routine inmate security
check, Officer Blaine Madden found Inmate Franklin Bolton ( cin# 595460) hanging in ms cell, Fifth
Floor, South One, Cell Five (H5Sl#5). Inmate Bolton used a jail issued bed sheet and hung himself by
tying the end of the sheet to the steel bars covering the window in his cell. Officer Madden with the
assistance of Officer David Lopez cut Inmate Bolton down and performed CPR until relieved by
responding medical personnel.

        Inmate Bolton was transported by the Louisville Metro Emergency Medical Services (LMEMS)
to University of Louisville Hospital where he was pronounced deceased at 0741 hours. The Louisville
Metro Police Department Public Integrity Unit (LMPD-PIU) was contacted and along with Crime Scene
Unit (CSU) processed the scene and began an investigation.

        On February 16, 2016, Chief of Staff Dwayne Clark initiated an administrative investigation into
the circumstances surrounding Inmate Bolton's death.

        Officer Gortez Shirley (3rd Shift, MJC) gave a sworn statement to LMPD-PIU on February 16,
2015 at 0850 hours. Officer Shirley was the Control Room Operator on the 5th Floor and was notified
by Officer Madden to contact medical and let the Sergeant know of a hanging. Officer Shirley stated he
called the nurses station, called the sergeant, and then took notes on who was corning and going on the
floor. Officer Shirley never went into the cell or saw Inmate Bolton.

        Nurse Courtney Nichols (LPN) (Correct Care Solutions (CCS) Employee) gave a sworn
statement to LMPD-PIU on February 16, 2015 at 0910 hours. Nurse Nichols received a call from the
5th Floor Control Room Officer, Officer Smrley requesting medical for a possible hanging. Nurse
Nichols, Nurse Reese and Nurse Hatcher all ran to the 5th Floor and stated cardiopulmonary
resuscitation (CPR) had already been initiated. Nurse Nichols asked Sergeant Montgomery if EMS had
been called, he said not yet, she advised to go ahead and contact them. Nurse Nichols stated the other
nurses assisted with CPR and the automated external defibrillator (AED). Nurse Nichols stated she
notified the charge nurse and just observed what everyone was doing. Nurse Nichols stated when she
arrived on scene Inmate Bolton was inside the cell. When EMS arrived they asked to have the body
moved into the hallway so they would have more room to work. Nurse Nichols said one of the officers
told her he was hanging and they had to cut him loose. Nurse Nichols stated Inmate Bolton had redness
around ms neck and was blue.

       Officer Clifton Arnold (3rd Shift, MJC) gave a sworn statement to LMPD-PIU on February 16,
2015 at 0930 hours. Officer Arnold stated he heard on the radio that EMS had been notified and was



                                                   1

                                                                                          Troutman 00007
    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 3 of 169 PageID #:
                                        3029

told to go wait outside the Hall of Justice and escort EMS upstairs. Once EMS arrived Officer Arnold
stated he escorted them to the 5th Floor. Officer Arnold had no contact with Inmate Bolton or his cell.

        Nurse Lori Hatcher (LPN) (CCS Employee) gave a sworn statement to LMPD-PIU on
February 16, 2015 at 0940 hours. Nurse Hatcher stated at 0620 hours, Nurse Nichols received a phone
call from an officer who said he thinks they had a hanging on HS. Nurse Hatcher stated she ran to the
elevator and went to the 5th Floor. Nurse Hatcher stated when she arrived on scene Officers Lopez and
Mills were performing CPR. Nurse Hatcher stated Nurse Reese stopped at the Control Room and got
the AED machine, an oxygen tank and the emergency bag. Nurse Hatcher stated she had Officer Lopez
put the pads on Inmate Bolton and "no shock" was advised. Nurse Hatcher stated they continued CPR
and then switched out with Fire and EMS. Nurse Hatcher stated she noticed half a bed sheet hanging
from the bars over the windows in the cell. She stated Inmate Bolton was kind of blue and his legs were
leaned over. Nurse Hatcher stated the body was moved out of the cell by Fire/EMS with help from the
corrections officers.

       Nurse Jennifer Reese (RN) (CCS Employee) gave a sworn statement to LMPD-PIU on
February 16, 2015 at 1000 hours. Nurse Reese stated at 0620 hours medical received a phone call to
respond to the 5th Floor because there had been a hanging. Nurse Nichols, Nurse Hatcher and Nurse
Reese immediately responded. When they got to HS, Nurse Reese stated she went into the Control
Room and grabbed the emergency response bag, the AED and an oxygen tank. She stated she handed
the AED into the cell and attached the mask to the oxygen tank. Nurse Reese stated she was just
watching, making sure everything was effective. Nurse Reese stated she did perform some chest
compressions. When EMS arrived they took over Inmate Bolton's care. Nurse Reese stated Inmate
Bolton's face and lips were blue. Nurse Reese stated she thought EMS moved the body to the hallway.

       Officer Mark Aubrey (3rd Shift, MJC) gave a sworn statement to LMPD-PIU on February 16,
2015 at 1018 hours. Officer Aubrey stated he was assigned to the booking floor during this particular
incident and was requested to escort LMEMS and Louisville Fire Department (LFD) to the 5th floor
upon their arrival and also escorted them out of the facility. According to Officer Aubrey, Inmate
Bolton was unconscious the entire time and never made any statements. Officer Aubrey was not
assigned to the 5th floor and had no contact with Inmate Bolton prior to, or during the incident.

        Sergeant Gene Llaguno (3rd Shift Supervisor) gave a sworn statement to LMPD-PIU on
February 16, 2015 at 1020 hours. Sergeant Llaguno sated he was the Sergeant on the 4th Floor at the
time of the incident. Sergeant Llaguno stated he heard on the radio, officers needed medical and a
Sergeant on 5 East, so he responded with Lieutenant Brown. Lieutenant Brown told him to collect all of
the observation sheets off the floor, so he did and gave them to Lieutenant Brown. Sergeant Llaguno
stated he did not go into the cell or see Inmate Bolton.

        Officer Eric Simpson (3rd Shift, MJC) gave a sworn statement to LMPD-PIU on February 16,
2015 at 1029 hours. Officer Simpson stated he was assigned to the 2"d floor as a "rover" when he was
instructed to report to the Hall of Justice (HOJ) sally port area. Officer Simpson was assigned to ride in
the LMEMS ambulance to University of Louisville Hospital with Inmate Bolton. Officer Simpson
stated they departed at 0656 hours and stated Inmate Bolton was unconscious the entire time. Officer
Simpson remained at the hospital until the victim was declared deceased at 0741 hours. Officer
Simpson had no other contact with the victim

       Officer Alexander Atty (3rd Shift, MJC) gave a sworn statement to LMPD-PIU on February 16,
2015 at 1033 hours. Officer Atty stated he was assigned to the 5th floor on 5 West when he responded


                                                     2
                                                                                            Troutman 00008
     Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 4 of 169 PageID #:
                                                     3030
to a backup call on 5 East at approximately 0615 hours. Officer Atty stated when he arrived at the scene
Inmate Bolton was still hanging from the bars by a sheet. Officers Madden and Lopez were already at
the scene and they were attempting to cut Inmate Bolton down. Officers Madden and Lopez were able
to free Inmate Bolton and began CPR and called for medical assistance. Officer Atty stated Sergeant
Montgomery arrived a short time later and handed Officer Atty a body camera in order to document the
incident. Officer Atty advised that sometime during the incident Nurse Lori Hatcher, Nurse Jennifer
Reece and Officer Brian Mills arrived on scene to assist with medical intervention. Prior to the incident
Officer Atty did not have any contact with the victim during his shift and the victim was never conscious
in the presence of Officer Atty.

        Officer Brian Mills (3'd Shift, MJC) gave a sworn statement to LMPD-PIU on February 16,
2015 at 1040 hours. Officer Mills stated he was working the 5th Floor and heard a call for back-up on
H5 east. Officer Mills stated him and his partner, Officer Atty, took off running and noticed Inmate
Bolton hanging from a sheet in his cell on 5 East. Officer Mills stated Officer Lopez picked up Inmate
Bolton and Officer Madden cut the sheet. Officer Mills stated they got Inmate Bolton down and started
chest compressions. Officer Mills stated he ran back to the H5 control room to get a CPR mask and
when he returned there was already a mask on the inmate, so he relieved one of the officers doing chest
compressions. Office Mills stated a nurse got on scene and handed him an oxygen mask and he put it on
the inmate. An AED was also handed into the cell. Officer Mills stated Fire/EMS arrived on scene and
took over CPR. Officer Mills helped Fire/EMS move the body out of the cell and into the hallway.
Officer Mills stated there was a sheet tied up on the bar above the window in the comer and around his
neck. Officer Mills stated Inmate Bolton's feet were on the ground, but his knees were above the
ground. Officer Mills took pictures of the cell, the sheet, and the sheet around his neck. At some point
the sheet was taken off Inmate Bolton's neck and Officer Mills stated he took pictures of it on the
ground. Officer Mills stated Inmate Bolton had no pulse, no air coming out of his mouth, and he had a
blue/purple tint.

        Sergeant Michael Montgomerv (3'd Shift Supervisor) gave LMPD-PIU a sworn statement on
February 16, 2015 at 1058 hours. Sergeant Montgomery stated he was assigned as the supervisor for the
5th and 6th floor of the Hall of Justice. Sergeant Montgomery stated he had spoken with Inmate Bolton
on two separate occasions during his shift. On the first occasion, Sergeant Montgomery stated Inmate
Bolton inquired why he was still in a single cell. Sergeant Montgomery informed him he would check
and notify him what he discovered. During his next security check Sergeant Montgomery informed
Inmate Bolton that he was on administrative segregation until the administration determined he could
return to general population. Sergeant Montgomery stated this interaction occurred at approximately
0415 hours. Inmate Bolton never made any statements to Sergeant Montgomery that would indicate to
him he was suicidal. Sergeant Montgomery stated security checks on inmates are to be conducted every
30 minutes in that particular area.

        Sergeant Montgomery stated at approximately 0615 hours, while in the 6111 floor Control Room,
he was notified by landline that an inmate on the 5th floor had possibly hanged himself. When Sergeant
Montgomery arrived on-scene, Officers Madden and Lopez where performing CPR on the victim.
Sergeant Montgomery stated Nurses Hatcher, Reece and Nichols arrived shortly after his arrival and
assisted and the control room was notified to have LMEMS respond. Sergeant Montgomery stated
Officer Atty was assigned a body camera to document the remainder of the incident. Sergeant
Montgomery stated LMEMS arrived and assumed control of the medical care ofinmate Bolton.
Sergeant Montgomery stated Officer Simpson was assigned to accompany LMEMS and the inmate to
University of Louisville Hospital.




                                                   3
                                                                                         Troutman 00009
    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 5 of 169 PageID #:
                                        3031
        Inmate Freddie Downer (cin# 429738) gave a sworn statement to LMPD-PIU on February 16,
2015 at 1102 hours. Inmate Freddie Downer stated he was housed in the cell next to Inmate Bolton.
Inmate Downer stated Inmate Bolton was harassed by work aides and staff constantly. He stated he
overheard Inmate Bolton asking to be moved out of segregation. Inmate Downer stated he was a
practicing Muslim and preached to Inmate Bolton because he felt sorry for him. Inmate Downer stated
when the lights went out that night, he was praying, because the devil lurked in the darkness. Inmate
Downer repeatedly told LMPD that Corrections Staff look at them (referring to inmates) as, "Nothing"
and stated, "They (referring to the Corrections Stafi) pushed him into it".
       Note: It is important to note that the cells are sight separated and Inmate Downer was making
allegations that he would have no way of witnessing. Additionally, it was clear Inmate Downer has
animosity towards Corrections personnel in general and being housed in segregation specifically.

        Inmate William Grubbs Jr. (cin# 594740) gave a sworn statement to LPMD-PIU on February
16, 2015 at 1126 hours. Inmate Grubbs was housed in cell 6 directly next to Inmate Bolton, but due to
the configuration of the cells, he does not have a point of view to the interior of the victim's cell.
According to Inmate Grubbs, occupants of adjacent cells are able to communicate audibly. Inmate
Grubbs stated he spoke with Inmate Bolton at approximately 0430 hours after breakfast. The substance
of their conversation was in reference to commissary slips which were due on the current date. Inmate
Grubbs stated he went back to sleep when he was awakened by a commotion outside Inmate Bolton's
cell. Inmate Grubbs stated Officer Madden was at the cell requesting medical and soon after Sergeant
Montgomery and Officer Atty arrived along with additional personnel. Inmate Grubbs was asked ifhe
was aware whether or not, anyone entered Inmate Bolton's cell before he was awakened and he stated he
did not think so. Inmate Grubbs commented the doors made a loud sound and he would have heard it
open if anyone entered the cell. Inmate Grubbs was asked if Inmate Bolton ever made any comments
that would lead him to believe he was suicidal and he replied all the time. When he was challenged
what specifically Inmate Bolton had stated he said Inmate Bolton told LMDC personnel he was ready to
go the 2nd floor (medical and psychiatric) and inquired how he could go to KCPC (Kentucky Corrections
Psychiatric Center). Inmate Grubbs did not hear any specific suicidal threat or comment. Inmate Bolton
told Inmate Grubbs he had a girlfriend and a child and was upset with his girlfriend for not writing to
him. Inmate Grubbs confirmed LMDC and medical personnel made every effort possible to render
medical aid to the victim.

        Inmate Shane Smith (cin# 550377) gave a sworn statement to LMPD-PIU on February 16,
2015 at 1230 hours. Inmate Shane Smith stated he was a work aide assigned to the floor where Inmate
Bolton was housed. Inmate Smith stated he observed and/or interacted with Inmate Bolton
approximately six times during his 8 hour shift. Inmate Smith stated he spoke with Inmate Bolton often
and normally provided him with extra trays of food whenever he asked for them. Inmate Smith stated
he remembered Inmate Bolton being upset the prior week and wanted to be moved from the segregation
floor, but did not believe Inmate Bolton was suicidal. Inmate Smith stated he last observed Inmate
Bolton at approximately 0530 hours, while he was collecting food trays and stated Inmate Bolton was
lying in his bed.
       Nnrse Sonnett Wyatt (LPN) (CCS Employee) gave a sworn statement to LMPD-PIU on
February 16, 2015 at 1251 hours. Nurse Wyatt is employed as a nurse at LMDC. Nurse Wyatt stated
she regularly administered medication to Inmate Bolton. She advised she didn't think Inmate Bolton
was depressed and that he never expressed any threats to harm or kill himself. Nurse Wyatt advised she
never heard Inmate Bolton state he was being harassed by any inmates or Corrections personnel.
       Inmate Eric Railey (cin# 484440) gave a sworn statement to LMPD-PIU on February 16, 2015
at 1305 hours. Inmate Railey was a work aide assigned to the floor Inmate Bolton was housed on and


                                                   4
                                                                                         Troutman 00010
    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 6 of 169 PageID #:
                                        3032

was working the late shift on the date of the incident. Inmate Railey stated he had very few interactions
with Inmate Bolton. He stated he remembered Inmate Bolton always stating he was very hungry and
would ask for extra food. Inmate Railey advised he remembered seeing Inmate Bolton at approximately
0530 hours while he was collecting food trays. Inmate Railey advised he had no additional information
regarding Inmate Bolton and that his contact with Inmate Bolton was minimal and did not think any of
his brief interactions were out of the ordinary.


       Officer Blaine Madden (3'd Shift, MJC) gave a sworn statement to LMPD-PIU on March 23,
2015 at 2302 hours. Officer Madden stated while performing cell checks he observed Inmate Bolton
hanging from a bed sheet which had been tied to the exposed window bars inside his cell. Officer
Madden stated he ran to the control room retrieved emergency equipment, and directed the Control
Room Operator to request EMS and notify Command Staff. Officer Madden stated he and Officer
Lopez entered the cell, Officer Lopez picked up Inmate Bolton while Officer Madden cut Inmate Bolton
down. Officer Madden stated he and Officer Lopez began CPR and continued to do so until relieved by
EMS. Officer Madden stated Inmate Bolton's eyes were open, but he was unresponsive. Officer
Madden stated EMS continued working on Inmate Bolton and eventually transported him to the
University of Louisville Hospital.


        Officer David Lopez (3'd Shift, MJC) gave a sworn statement to LMPD-PIU on March 23, 2015
at 0010 hours. Officer Lopez stated sometime around 0600 hours; he was advised by Officer Madden
that Inmate Bolton was hanging in his cell. Officer Lopez stated he and Officer Madden went to the
cell, cut down Inmate Bolton and began performing CPR until relieved by EMS. Officer Lopez stated
Inmate Bolton was unresponsive, but recalled hearing gurgling sounds when performing chest
compressions. Officer Lopez stated Inmate Bolton was eventually transported by EMS to the hospital.

       Note: On February 17, 2015, at 0800 hours a post-mortem examination of Inmate Bolton was
       conducted by Doctor Darius Arabadjief. The Medical Examiner declared the cause of death
       was due to hanging.
       On September 15, 2015, LMPD-PIU advised a thorough review of the witness statements and
       evidence collected at the scene had been conducted and it is clear Inmate Bolon 's death was
       self-inflicted and advised their investigation was now closed.


                                         Conclusion

       All staff involved completed incident reports and appear to be in order. The events outside the
cell were captured on video and the video is consistent with the officers written reports. Inmate Bolton's
hanging and ultimate death were most definitely a tragedy for everyone involved. Staff at the MJC
could not have anticipated this event, but reacted appropriately and per policy.




                                                      5
                                                                                           Troutman 00011
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 7 of 169 PageID #:
                                    3033



     Anything else needed pertaining to Case Report #2016-031 please advise.


                                      Lt. Jennifer Eubanks                 Date
                                      Internal Affairs Unit

                                      Have Reviewed Case Report #2016-031


                                      Major Arthur Eggers                  Date


                                      Asst. Director Steve Durham          Date


                                      Director Mark E. Bolton               Date
                                      Louisville Metro Dept. of Corrections




                                             6
                                                                                   Troutman 00012
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 8 of 169 PageID #:
                                    3034
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 9 of 169 PageID #:
                                    3035




   To:     Deputy Director Dwayne Clark
           Chief of Staff


   Fr:     Lieutenant lryt Troutman
           Crisis Intervention Team Member


   Re:     Inmate Franklin T. Bolton #S9S460
           Summary Report


   Dt:     March 10, 201S



   March 10, 201S a death report was completed on Inmate Franklin T. Bolton. Inmate Bolton expired on
   February 16, 201S at University of Louisville hospital. The following is a summary of events for inmate
   Bolton while he was in custody.

  December 29, 2014 inmate Bolton was booked in the Louisville Metro Department of Corrections with
  charges of Kidnapping-Adult (2 counts) and Robbery 1• degree (2 counts). While being searched on the
  grill contraband was found and added charges of possession of a controlled substance 1'' degree
  (Heroin), promoting contraband, possession of a controlled substance 1" degree and tampering with
  physical evidence. Inmate Bolton was given a court date of December 30, 2014 at 0900 in court room
  008.
                                                                      a
  At 1011 inmate Bolto.n completed the medical intake. He reported history of bipolar, PTSD, ADD and
  Schizophrenia. He denied taking drugs or alcohol and denied being hospitalized for any psychological
  reason. He stated that he never had a suicide attempt and denied current suicidal ideation. Inmate
  Bolton then completed the classification orientation and his classification SARN was MX/GP (Maximum
  security/General population). When inmate Bolton completed the booking process he was moved and
  secured to J1 rear security dorm 3. Pretrial set a bond of $10,000.00 for his charges.

  December 30, 2014 inmate Bolton appeared in arraignment court. His bond of $10,000.00 remains and
  he was given a court date of January 9, 2015.

  December 31, 2014 inmate Bolton was moved from Jl rear security dorm 3 to rear security dorm 1 in
  the X Jail system. He was later placed on the move list from J1 rear security dorm 1 to HS dorm. This
  moved was temporarily cancelled due to HS dorm 1 being on lockdown. After the dorm was removed
  from lockdown, inmate Bolton was moved and at 2129 was secured to HS dorm 1 in the X Jail system.
  Sometime during the day inmate Bolton had a visit with Public Defender Sean Johnson.

  January 2, 2015 sometime during the first shift, inmate Bolton was seen by a mental health professional
  and an initial health evaluation was completed. At that time inmate Bolton stated that he has received
  treatment from Our Lady of Peace and that he abused meth intravenously since the age of 16.
  Inmate Bolton was involved in a fight with another inmate and he received a disciplinary write up.
  Classification added a pre detention hearing alert on inmate Bolton and also made him a keep from,
  from the inmate he was involved in the fight with. At this time inmate Bolton was placed on a detox
  monitor, placed on the move list and was moved to J2W dorm 12.




                                                                                                   Troutman 00013
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 10 of 169 PageID #:
                                    3036




   January 3, 2015 inmate Bolton was seen by a mental health professional. Inmate Bolton's mood at the
   time was irritable and is affect was normal. Inmate Bolton denied having hallucinations or suicida.1
   ideations. He was added to the psychiatric sick call list. Inmate Bolton also signed a release of
   information that was faxed to Our Lady of Peace.

   January 5, 2015 inmate Bolton was placed on the move list and moved from J2W dorm 12 to H6 dorm 2
   due to his detox monitor being completed.
   Sometime during the day inmate Bolton was seen by mental health professional and another release
   was signed and faxed to CVS. A staff referral form was also completed by medical staff for inmate Bolton
   to be assessed by mental health for medication.

   January 6, 2015 classification notes stated that inmate Bolton checked out of the dorm. Inmate Bolton
   was placed on the move list and moved from H6 dorm 2 to HS east east cell S. The move to a single cell
   was approved by medical staff.
   Sometime during first shift inmate Bolton was seen by mental health. Inmate Bolton denied symptoms
   of mental illness and was upset that he was awakened by mental health.

   January 7, 2015 inmate Bolton was seen by a mental health professional.

   January 8, 2015 classification notes were updated. Inmate Bolton received a write up on January 2, 201S
   for fighting and 20 days disciplinary was given. He had a release date of January 28, 201S.
   Sometime during first shift inmate Bolton was seen by a psychiatrist. He denied having hallucinations or
   suicidal ideations. Inmate Bolton was diagnosed with conduct disorder and antisocial personality with a
   rule out of bipolar disorder per history.
   Sometime during the day inmate Bolton had a visit with Public Defender Sean Johnson.

   January 9, 2015 inmate Bolton appeared in court for a probation violation and was given 180 days in jail
   with no releases. He was released on unlawful transaction with a minor, criminal mischief 3'' and 2
   counts of probation violation. He was also released on theft by unlawful taking and 2 more counts of
   probation violation. The charges of kidnapping (2 counts), robbery 1" (2 counts), and possession of a
   controlled substance, promoting of contraband, possession of marijuana and tampering with physical
   evidence were to be waived to the grand jury the week of February 9, 2015.

   January 10, 2015 inmate Bolton refused his history and physical with medical.

   January 12, 2015 inmate Bolton's classification notes were updated to state that inmate Bolton is
   serving disciplinary time and will remain in his current housing location until disciplinary space is
   available.
   Inmate Bolton was also given an indigent pack by commissary.

   January 14, 2015 inmate Bolton was placed on the move list and moved to HS dorm 8, a disciplinary
   segregation dorm, from HS east.
   Mental health professional rounds were completed with no notes for inmate Bolton.

   January 15, 2015 inmate Bolton was seen by the psychiatrist. Inmate Bolton was alert, mood was
   depressed and affect was hostile. Inmate Bolton denied having hallucinations or suicidal ideations.
   Inmate Bolton's diagnosis was conduct disorder, antisocial personality, poly-substance dependence,




                                                                                                      Troutman 00014
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 11 of 169 PageID #:
                                    3037
 ...



       opiate dependence, meth dependence, alcohol abuse, cannabis abuse and impulse control disorder.
       Inmate Bolton was prescribed medication.

       January 20, 201S inmate Bolton refused his medication.

       January 24, 201S inmate Bolton refused his medication.

       January 26, 201S inmate Bolton was seen by a mental health professional. Inmate Bolton reported
       having problems sleeping. Realization techniques were discussed.
       Inmate Bolton was given an indigent pack by commissary.

       January 28, 201S inmate Bolton was placed on the move list and moved to J3 dorm 3B due to his
       disciplinary time being completed. Inmate Bolton's classification SARN was changed from MX/GP
       (Maximum/General population) to MX/HB (Maximum/ History of behavior) due to the write up for
       fighting.

   January 30, 201S classification notes state that inmate Bolton was making threats. Due to this, inmate
   Bolton was placed in administrative segregation. Inmate Bolton was placed on the move list and moved
   to HS north 1 cell 6.

       February 2, 201S a classification notes stated that inmate Bolton is continuously making threats to
       another inmate.

       February 3, 201S inmate Bolton refused his medication.

   February 4, 201S mental health rounds were conducted by the mental health professional with no notes
   for inmate Bolton.

       February 7, 201S inmate Bolton was moved in the X Jail system from HS north 1 cell 6 to HS south 1 cell
   s.
       February 9, 201S an indigent pack was delivered to inmate Bolton by commissary.

   February 11, 201S mental health rounds were conducted by the mental health professional with no
   notes for inmate Bolton.

   February 12, 201S inmate Bolton refused his medication.

   February 13, 201S inmate Bolton refused to speak with the psychiatrist.

   February 16, 201S at 0606 a security check was conducted and as the officer passed inmate Bolton's cell,
   it was noticed that inmate Bolton was slumped over and had a sheet tied around his neck and the bars.
   At 061S medical was called and they arrived on the floor at approximately 0618. The AED was applied at
   0622 with no shocked advised. No shock advised command was given several more times. Louisville
   Emergency Medical Services (EMS) and Louisville Fire department arrived on the floor at 0629. At 0644
   inmate Bolton was escorted off the floor by EMS and officers. At 06S2 EMS was in route to University of
   Louisville hospital. At 0741 inmate Bolton was pronounced deceased.




                                                                                                       Troutman 00015
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 12 of 169 PageID #:
                                    3038




   February 17, 2015 an autopsy was completed on inmate Bolton.




                                                                   Troutman 00016
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 13 of 169 PageID #:
                                    3039




                               Death Report




                      Inmate Franklin T. Bolton

                                    CIN# 595460

                          Booking# 201436818




   Prepared by: Lt. lryt Troutman
                Crisis Intervention Team Member
                March 10, 2015




                                                                   Troutman 00017
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 14 of 169 PageID #:
                                    3040
  TABLE OF CONTENTS

                                                                                  1
                                                              Photo




                                                                                 2
                                                       Chronological Report




                                                         Medical Reports
                                                                                 3


                                                         Incident Reports
                                                                                 4


                                                         Records Folder          5


                                                          Classification         6

                                                          Shift Reports          7

                                                            Attorney             8

                                                            Property
                                                                                 9

                                                         Other Reports
                                                                                JO
©Copyright




                                                                       Troutman 00018
 Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 15 of 169 PageID #:
                                     3041




25352 Troutman                   02116/201511:52                           Page: 1


                                                                      Troutman 00019
 Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 16 of 169 PageID #:
                                     3042




25352 Troutman                  02/16/201511:53                            Page: 1


                                                                     Troutman 00020
       Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 17 of 169 PageID #:
                                           3043




          To:     Deputy Director Dwayne Clark
                  Chiefof Staff


          Fr:     Lieutenant lryt Troutman
                  Crisis Intervention Team Member


          Re:     Inmate Franklin T. Bolton #595460
                  Chronological Notes


          Dt:     March 10, 2015


          On March 10, 2015, a chronological report was completed for the death of inmate Franklin T. Bolton
          CIN# S95460. Inmate Bolton was booked into custody of Louisville Metro Department of Corrections on
          December 29, 2014 at 0955. Inmate Bolton expired at University of Louisville Hospital on February 16,
          2015 at 0741. The following is a chronological report of events for Inmate Bolton while he was in
          custody on the current arrest.



          December 29. 2014

· ..      0955- Inmate Bolton was booked into the facility with the following:
                  Case# 14F014260 Kidnapping-Adult 2 counts, Robbery 1" degree 2 counts
                  Added charges were placed due to contraband being found during the search on the grill
                  Case# 14F014264 Possession ofa controlled substance 1" degree (Heroin), Promoting
                  contraband, Possession of marijuana and tampering with physical evidence
                  Incident report was completed for added charges
                  A court date of December 30, 2014 at 0900 in court room 008 was given.

          1011- Inmate Bolton completed the medical intake. Inmate Bolton reported a history of bipolar, PTSD,
          ADD and Schizophrenia. He denied taking drugs or alcohol, denied being hospitalized for any
          psychological reason, never had a suicide attempt and denied current suicide ideation.

          1023- Classification orientation completed and his SARN is MX/GP.

          1145- Inmate Bolton secured in X Jail to Jl Rear security Dorm 3.

          1220- Pretrial set a bond of $10,000.00.

          UNK- Booking fee was assessed to inmate Bolton's account, Balance is -$240.00.




                                                                                                          Troutman 00021
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 18 of 169 PageID #:
                                    3044




    December 30, 2014

   0900- Inmate Bolton appeared in arraignment court for kidnapping 2 counts, robbery 1" degree 2
   counts, Possession of a controlled substance, promotion of contraband, possession of marijuana and
   tampering with physical evidence. He was given a bond of $10,000.00 and a court date of January 9,
   201S.

   December 31. 2014

   0134- Inmate Bolton moved from rear security dorm 3 to rear security dorm 1 in X Jail.

   0945- Inmate Bolton was placed on the move list from rear security dorm 1 to HS dorm 1.

   1133- Classification notes show that previous move was cancelled due to dorm lockdown (move from J1
   rear security dorm 1 to HS dorm 1).

   1544- Classification notes show that inmate Bolton was placed on the move list to go HS dorm 1.

   2129- Inmate Bolton moved from rear security dorm 1 to HS dorm 1 in X Jail.

   LINK-Attorney visit with Public Defender Sean Johnson .

   Januarv 2. 2015

   1536- Incident report was completed on Inmate Bolton for fighting.

   1750- Classification notes state that pre detention hearing alert was added per Sgt. Zapata. Inmate
   Bolton will be receiving a write up for assaulting another inmate. Keep froms were added. At this time
   inmate has been placed on detox and is moving to J2W per medical.

   1845- Inmate Bolton was moved from HS dorm 1 to J2W dorm 12 in X Jail.

   l'" shift- a mental health professional completed inmate Bolton's initial health evaluation. Inmate Bolton
   stated that he received treatment from Our Lady of Peace. He also reported abusing meth intravenously
   since age 16.

   2°• shift- Mental health received a phone call from Sgt. Gibson requesting that inmate Bolton be moved
   to the medical unit and placed on detox monitor.

   Unk- Inmate Bolton was seen on all shifts by a detox nurse. All vitals were in normal limits.

   Januarv 3. 2015

   1" shift- Inmate Bolton was seen by a mental health professional. Inmate Bolton's mood was irritable,
   affect was normal; he denied having hallucinations or suicide ideation. He was added to the psychiatric
   sick call. A release of information was signed and faxed to Our Lady of Peace.




                                                                                                   Troutman 00022
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 19 of 169 PageID #:
                                    3045




   January 5, 2015

    0957- Classification notes show that inmate Bolton requested to use the kiosk.

   1356- Inmate Bolton was placed on the move list from J2W dorm 12 per Nurse Cornett due to detox
   being complete.

   1735- Inmate Bolton was moved from J2W dorm 12 to H6 dorm 2 in X Jail.

   1'' shift- Inmate Bolton was seen by mental health professional and another release was signed and
   faxed this time· to CVS.

   Unk-Staff referral form completed by medical staff for inmate Bolton to be assessed by mental health
   for medication.

   January 6. 2015

   0540- Classification notes state that per Sgt. Williams inmate checked out of the dorm. Inmate is
   pending a write up. Inmate Bolton was place on the move list. Move was approved by Nurse Sloan.

   0605- Inmate Bolton was moved from H6 dorm 2 to HS east east cell 5 in X Jail.

   1" Shift- Inmate Bolton was seen by mental health. He denied symptoms of mental illness and was upset
   because he was awakened by the mental health professional.

   Unk- Inmate Bolton was cleared to be moved to a single cell by medical.

   January 7. 2015

   l" shift- Mental health professional rounds were completed.

   January 8, 2015

   1304- Classification notes state that inmate Bolton received a write up on Jan. 2, 2015 for fighting, 20
   days disciplinary was given, and release date is Jan. 28, 2015.

   1" shift- Inmate Bolton was seen by psychiatrist. He denies having hallucinations or suicide ideation.
   Inmate Bolton diagnosis was conduct disorder, antisocial personality with a rule out of bipolar disorder
   per history.

   UKN- Attorney visit with Public Defender Sean Johnson.




                                                                                                     Troutman 00023
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 20 of 169 PageID #:
                                    3046




   January 9, 2015

   1300- Inmate Bolton appeared in court for a probation violation (Case# 14-M-012404) and was given
   180 days in jail with no releases, Unlawful transaction with a minor, Criminal mischief 3" and 2 counts of
   a probation violation (Case# 14-M-019692) in which he was released and Theft by Unlawful taking and 2
   counts of probation violation (Case# 14-F-010111) in which he was released on. The charges of
   Kidnapping 2 counts and Robbery 1" 2 counts (Case# 14-F-014260) and Possession of a controlled
   substance, promoting of contraband, possession of marijuana and tampering with physical evidence (
   Case# 14-F-014264) was to be waived to grand jury the week of February 9, 2015.

   1427- Inmate Bolton was marked out to court in X Jail.

   1546- Inmate Bolton was marked back into his dorm from court in X Jail.

   January 10. 2015

   Ukn- Inmate Bolton refused his history and physical.

   January 12. 2015

   0805- Classification notes state that inmate is serving disciplinary time and will remain in current
   housing location until disciplinary space is available.

   UNK- Canteen delivered an indigent pack to inmate Bolton.

   January 14. 2015

   0833- Classification notes state that inmate is moving to disciplinary segregation dorm HS dorm 8 from
   HS east.

   1311- Inmate Bolton was moved from HS east to HS dorm 8 in X Jail.

   1" shift- Mental health professional segregation rounds were completed.

   January 15. 2015

   1" shift- Inmate Bolton was seen by the psychiatrist. He was alert, mood was depressed, and affect was
   hostile, denied having hallucinations or suicide ideations. Inmate Bolton was diagnosis was conduct
   disorder, antisocial personality, poly-substance dependence, opiate dependence, meth dependence,
   alcohol abuse, cannabis abuse and impulse control disorder. Medication was started.

   January 20, 2015


   Ukn- Inmate Bolton refused his medication.




                                                                                                     Troutman 00024
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 21 of 169 PageID #:
                                    3047




   January 24, 2015

   Ukn- Inmate Bolton refused his medication.

   January 26, 2015

   1" shift- Inmate Bolton was seen by a mental health professional. He reported having problems
   sleeping. Realization techniques were discussed.

   UNK- Canteen delivered an indigent pack to inmate Bolton.

   January 28. 2015

   0823- Classification note state that inmate Bolton is moving to J33B form HS 08 due to disciplinary time
   completed.
   SARN classification changed to MX/HB from MX/GP due to disciplinary action 20 days for fighting.

   1138- Inmate Bolton was move from HS dorm 8 to J3 dorm 3B in X Jail.

   January 30, 2015

   0452- Classification notes state that per Sgt. Miller inmate Bolton is making threats. Inmate Bolton is
   being moved and placed in administrative segregation HS north 1 cell 6.

   0527- Inmate Bolton was moved from J3 dorm 3B to HS north lcell 6 in X Jail.

   February 2, 201S

   1729-Classification note was made that inmate Bolton is continuously making threats to another
   inmate.

   February 3, 201S

   Unk- Inmate refused his medication.

   February 4, 2015

   1'' shift- Mental health professional rounds were completed.

   February 7, 2015

   0438- Inmate Bolton was moved from HS north 1 cell 6 to HS south 1 cell Sin X jail.

   February 9. 2015

   UNK- Canteen delivered an indigent pack to inmate Bolton.




                                                                                                     Troutman 00025
      Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 22 of 169 PageID #:
                                          3048




         February 11. 2015

         1" shift- Mental health professional segregation rounds were completed.

         February 12. 2015

         Unk- Inmate Bolton refused his medication.



         February 13. 2015

         1" shift- Inmate Bolton refused to speak to the psychiatrist.

         February 16. 2015

         0606- Security check was conducted and as Officer passed Sl#S he noticed inmate was slumped over
         and had a sheet tied around his neck and the bars.

         0614- Medical was notified.

         0615- Sgt. Montgomery notified of hanging.

         0618- Nurses Arrived on the floor, Main control was called to notify EMS.

         0621- Lt. Brown arrived on the scene.

         0622-AED applied and no shock advised.

         0624- AED, No shock advised.

         0626-AED, No shock advised.

         0629- EMS and Louisville Fire arrived on the scene, AED no shock advised.

         0630- AED pads removed.

         0637- Inmate Bolton was marked out to the hospital in X Jail.

         0644- Inmate Bolton was escorted off the floor by EMS.

         0652- EMS departed for University for Louisville Hospital.

         0741- Inmate Bolton was pronounced deceased at University of Louisville Hospital.

         February 17. 2015

:,J      0800- Autopsy completed.




                                                                                                   Troutman 00026
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 23 of 169 PageID #:
                                    3049




    Additional Notes:

    Inmate Bolton did not attend any church services while in custody.
    Inmate Bolton did not have any personal visits.
    Inmate Bolton did not attend gym.




                                                                         Troutman 00027
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 24 of 169 PageID #:
                                    3050




                                Inmate Franklin Bolton
                                    Case Report Review




   Have't:,(!viewed'!:a~e Re;OIJiY+                      ,                       >

                                    .     , ., ~ :. ,,££~,j~[i~1; . ~.· · ;:'}~ ~ ;~1:1i'~d~
   Dwayne   Clar~:''iMJJc ~~iefdfStaff
                      ...   \   '     -         ';:1
                                                                                               .•Revi,ewDate

   Have reviewed CaseRepq1;.t-Inma;e Franklin Bolton ..




   Mark E. Bolton, LMDC Director                                                               Review Date




                                                                                                               Troutman 00028
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 25 of 169 PageID #:
                                    3051


                                                                                                                              1


                                              CHRONOLOGICAL REPORT

    Name: Bolton, Franklin              DOB: 1/21/1996            SS# XXX-XX-XXXX             CIN# 595460

       DATE       TIME
    12/29/2014    09:55          Patient booked into Louisville Metro Department of Corrections.
                  10:11          Patient completed medical Intake. Blood Pressure- 137/90, Pulse- 90, Respiration-14,
                                 Temperature-98.4. Reports a history of bipolar, PTSD, ADD, and schizophrenia. Reports
                                 taking unknown psych medications that he receives from CVS pharmacy on Dixie Hwy.
                                 Patient denied taking any drugs or alcohol, denied ever being hospitalized for any
                                 psychological reason, never had a suicide attempt, and denied current suicide ideation.
                                 In addition to his medical screening a high risk ebola virus disease screening.
     1/2/2015    2"a shift       Mental Health Professional received a called from Lt. Gibson requesting that Mr. Bolton ·
                                 be moved to the medical unit and placed on a detox monitor. Mental Health
                                 Professional sent move list to classifications moving Mr. Bolton to 2 dorm 12.
     1/2/2015    1st   shift     Mental Health Professional completed patient's initial mental health evaluation.
                                 Reported getting treatment at Our Lady of Peace by Dr. Afac. Reported abusing Meth
                                 intravenously since age 16. At the time of evaluation he was alert, oriented x's 3 and
                                 stable.
    1/2/2015-    1st, 2"r;J,     Patient seen by detox nurse. All vitals and COWS scoring were within normal limits.
                        rd
      1/5/15        3        1

                  shifts
     1/3/2015    1st shift       Patient seen by mental health professional. Patient was alert and orientated x's 3,
                                 mood was irritable, affect was normal, denied having hallucinations or suicide ideation.
                                 He was added to psychiatric sick call. Release of Information was signed and faxed to
                                 Our Lady of Peace.
     1/5/2015    1st shift       Patient seen by mental health professional and another release was signed. This time
                                 the release was faxed to CVS Pharmacy on Dixie Highway.
    1/5/2015                     Staff referral form completed by medical staff for patient to be assessed by mental
                                 health for medication.
    1/6/2015                     Patient cleared to be moved to a single cell by medical.
    1/6/2015     1• shift        Patient seen by mental health. Patient denied symptoms of mental illness. Patient was
                                 upset because he was awakened by the MHP.
    1/7/2015     1• shift        Mental health professional seg round completed.
    1/8/2015     1• shift        Patient seen by psychiatrist. Patient was alert and orientated x's 3, mood was
                                 appropriate, affect was hostile, denies having hallucinations or suicide ideation. Patient
                                 diagnosis was conduct disorder, antisocial personality, with a rule out of bipolar
                                 disorder per history.
    1/10/2015                    Patient refused history and physical.
    1/14/2015    1st shift       Mental health professional seg round completed.
    1/15/2015    1st shift       Patient seen by psychiatrist. Patient was alert and orientated x's 3, mood was
                                 depressed, affect was hostile, denies having hallucinations or suicide ideation. Patient
                                 diagnosis was conduct disorder, antisocial personality, poly-substance dependence,
                                 opiate dependence, meth dependence, alcohol abuse, cannabis abuse, and impulse
                                 control disorder. Medication started.
    1/20/2015                    Patient refused medication                   .
     1/24/15                     Patient refused medication
    1/26/2015    1st shift       Patient was assessed by mental health professional. Reports having problems sleeping.
                                 MHP and patient discussed realization techniques.
    2/3/2015                     Patient refused medication
    2/4/2015     1• shift        Mental health professional seg round completed.




                                                                                                               Troutman 00029
    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 26 of 169 PageID #:
                                        3052


                                                                                                                            2


        2/11/2015     1st   shift   Mental health professional seg round completed.
        2/12/2015                   Patient refused medication.
        2/13/2015     1~ shift      Patient refused psychiatrist.
        2/16/2015                   Medical was notified that there was a medical emergency on the fifth floor at
                                    approximately 06:06. Officer Madden reported to his Sergeant that during his security
                                    check at 06:06 he had noticed that Mr. Bolton was hunched over with a sheet around
                                    his neck tied to the bars in the cell. According to staff incident reports upon arrival
                                    officers immediately used the knife for life to remove the sheet from the bars and move
                                    Mr. Bolton to the ground to start lifesaving procedures. According to incident reports
                                    medical was notified at approximately 06:14 and arrive at approximately 06:17. Medical
                                    staff in conjunction with correction staff continued lifesaving procedures until EMS and
                                    Louisville Fire arrived at approximately at 06:29 when they took over procedures. At
                                    approximately 06:52 EMS left Metro Corrections for the hospital. At approximately
                                    07:02 Mr. Bolton arrived at University of Louisville Hospital. At approximately 07:41 Mr.
                                    Bolton was pronounced dead by hospital staff.




       Respectfully Submitted,




\      Kibibi Wood-Montgomery
       Director of Mental Health




                                                                                                                 Troutman 00030
       Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 27 of 169 PageID #:
                                           3053
        HIPAA Disclosure                                                       Page I of I



        HIPAA Disclosure
,~.,    2015-02-16 06:22:07
        Run number:
        Report Date: 2015-02-17 14:57:10
        Prepared by RescueNet Code Review™, Standard Edition



        Patient
        Bolton, Franklin T.
        MR#: 595460
        Sex: Male
        Race: White
        Date of birth: 1996-01-21
        Height: 73 in
        Weight: 225 lbs


        HIPAA Disclosure Notes
        jTime                  lluser                  lloetails                        I
         2015-02-17             lkebennett             11user viewed case.
         14:54:30 827                                                                   I




       file://C:\Users\kebennett\AooData\Local\Temo\zdd4050.html               211712015

                                                                             Troutman 00031
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 28 of 169 PageID #:
                                    3054
 ZOLL Defibrillator Incident Log 2015-02-16 06:22:07                 Page 1 of5



 ZOLL ZOLL® AED Plus® Defibrillator Incident Log
 2015-02-16 06:22:07
 Patient: Bolton, Franklin T.
 MR#: 595460
 Run number:
 Report Date: 2015-02-17 14:57:32
 Prepared by RescueNet Code Review™, Standard Edition



 Patient
   Patient ID/MR Number: 595460
   Last Name: Bolton
   First Name: Franklin
   MI: T
   Gen:
   Sex: Male
   Race: White
   Date of birth: 1996-01-21
   Height: 73 in
   Weight: 225.0 lbs

 Case
   Date: 2015"02-16
   Start time: 06:22:07
   End time: 06:31:03
   Length: 8:56
   Run number:
   Device Type: ZOLL® AED Plus® Defibrillator
   Seria1Number:X12H561441
   Device ID:
   Software Version: 6.32
   Operator:
   Number of Shocks Delivered: 0

 Event Summary
      ~06:22:06       Power on

      ®106:22:09 Electrode: CPR-D-padz on

      ~06:22:11       Prompt: unit OK

      ~    06: 22: 12 Prompt: adult pads

      ~ 06: 22: 17    Prompt: don't touch patient, analyzing




file://C:\Users\kebennett\AppData\Local\Temp\zdd94A8.html            2/17/2015

                                                                   Troutman 00032
         Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 29 of 169 PageID #:
                                             3055
          ZOLL Defibrillator Incident Log 2015-02-16 06:22:07                Page 2 of5



          ZOLL ZOLL® AED Plus® Defibrillator Incident Log
, ..,_    2015-02-16 06:22:07
          Patient: Bolton, Franklin T.
          MR#: 595460
          Run number:
          Report Date: 2015-02-17 14:57:32
          Prepared by RescueNet Code Review™, Standard Edition



               ~06:22:24        Prompt: don't touch patient, analyzing

               ~06:22:27        Analysis: no shock advised

               ~06:22:27        Prompt: no shock advised

               ~06:22:29        Prompt: start CPR

               .06:22:39 Prompt: start CPR

               .06:23:17 Prompt: push harder

               ~06:23:22        Prompt: good compressions

               •    06: 23: 35 Prompt: continue CPR

               •    06: 23 :43 Prompt: push harder

               •    06:23:51 Prompt: push harder

               ~    06:23:54 Prompt: good compressions

               ~06:24:16       Prompt: continue CPR

               ~    06:24:26 Prompt: push harder

               ~06:24:29 Prompt: stop CPR

               ®06:24:31 Prompt: stop CPR

               ® 06:24:33 Prompt: don't touch patient, analyzing
               ~    06:24:40 Prompt: don't touch patient, analyzing

               @06:24:43 Analysis: no shock advised

              ~     06:24:43 Prompt: no shock advised

                    06:24:45 Prompt: start CPR



         file://C:\Users\kebennett\AppData\Local\Temp\zdd94A8.html           2/17/2015

                                                                           Troutman 00033
     Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 30 of 169 PageID #:
                                         3056
      ZOLL Defibrillator Incident Log 2015-02-16 06:22:07                 Page 3 of5



      ZOLL ZOLL® AED Plus® Defibrillator Incident Log
~,    2015-02-16 06:22:07
      Patient: Bolton, Franklin T.
      MR#: 595460
      Run number:
      Report Date: 2015-02-17 14:57:32
      Prepared by RescueNet Code Review™, Standard Edition




           .06:24:50 Prompt: push harder

           9    06: 24: 54 Prompt: push harder

           ~06:25:07        Prompt: push harder

           •    06:25:12 Prompt: push harder

           •    06:25:28 Prompt: continue CPR

           . , 06:25:31 Prompt: good compressions

           •    06:26:25 Prompt: push harder

           •    06:26:30 Prompt: good compressions

           .06:26:45 Prompt: stop CPR

           •    06:26:48 Prompt: don't touch patient, analyzing

           •    06:26:55 Prompt: don't touch patient, analyzing

           ~    06:26:58 Analysis: no shock advised

           •    06: 26: 58 Prompt: no shock advised

           ~06:27:00       Prompt: start CPR

           @    06:27:08 Prompt: push harder

           ~    06:27:12 Prompt: push harder

           ~    06:27: 14 Prompt: good compressions

           ~06:27:33       Prompt: continue CPR

                06:28:00 Prompt: continue CPR



     file://C:\Users\kebennett\AppData\Local\Temp\zdd94A8.html            2117/2015

                                                                        Troutman 00034
      Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 31 of 169 PageID #:
                                          3057
       ZOLL Defibrillator Incident Log 2015-02-16 06:22:07                 Page 4 of5



       ZOLL ZOLL® AED Plus® Defibrillator Incident Log
-,,    2015-02-16 06:22:07
       Patient: Bolton, Franklin T.
       MR#: 595460
       Run number:
       Report Date: 2015-02-17 14:57:32
       Prepared by RescueNet Code Review™, Standard Edition



            ~
            ~06:28:05        Prompt: push harder

            •    06:28:09 Prompt: good compressions

            ~06:28:28        Prompt: continue CPR

            .06:28:32 Prompt: push harder

            ~06:28:36        Prompt: good compressions

            •    06:29:00 Prompt: stop CPR

            ~06:29:02        Prompt: stop CPR

            ~    06:29:04 Prompt: don't touch patient, analyzing

            ®06:29:11 Prompt: don't touch patient, analyzing



            *
            ~06:29:14Analysis:            no shock advised

                 06:29:14 Prompt: no shock advised
            ~06:29:16        Prompt: start CPR

            ~06:30:13        Prompt: continue CPR

            @)06:30:19 Prompt: push harder

            ~    06: 30: 33 Prompt: push harder

            @) 06:30:36 Prompt: push harder
            ~06:30:40        Prompt: push harder

            ~ 06:30:45       Electrode: CPR-D-padz off

                 06:31:03 Case end



      file:!IC: \U sers\kebennett\AppData\Local\Temp\zdd94A8 .html         2/17/2015

                                                                        Troutman 00035
     Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 32 of 169 PageID #:
                                         3058
      ZOLL Defibnllator Incident Log 2015-02-16 06:22:07                  Page5of5



      ZOLL ZOLL® AED Plus® Defibrillator Incident Log
--    2015-02-16 06:22:07
      Patient: Bolton, Franklin T.
      MR#: 595460
      Run number:
      Report Date: 2015-02-17 14:57:32
      Prepared by RescueNet Code Review™, Standard Edition




           •
      Comments



      Physician S i g n a t u r e - - - - - - - - - - - - - - -

      Print N a m e - - - - - - - - - - - - - - - - - -




     file://C:\Users\kebennett\AppData\Local\Temp\zdd94A8.html            2/17/2015

                                                                        Troutman 00036
                                     Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 33 of 169 PageID #:
                                                                         3059

                                                                                                                •,.""''




        ZOLL® AED Plus® Defibrillator CPR Analysis
        2015-02-16 06:22:07
        595460 Bolton, Franklin T.
                       Shock Summary


                   l_
          . _1)epth (in)
                                                                                                 --------'"~~.J
         4 0 !,,,,-,_·,:····-··''":-_.,." __ ,., ......

         2.0 ..    Ji·




         0.0        +-i- - ,




                                        ;"~ '             1',1l'·'~'\~
                                                           :tl~    '>'ltffl(,
                                        !, u               ~l-1       wtf$J. i$ '·



         1401 Rate (cpm)
                                                                                         0
                                                                                           ,,,.'"~ #>··~r·~i;;,;;,~~;t"""·''
                                                                                                                                                                                           I~
                     P,~,,,,,.,;;c,111W            a                                                                                                                        .•• :.!'1::·1;,\ttiTh'~"''"'
                                                                                      ··~··5·~l'~'J~1 ·"f"'~;~ .,~A~,"~'""''t4(,.,,,," .•''\Wer·
                                                                                                                                           ,~, ""'.'''~   ·. ''' ,,,, .
                                                                                                                                                        '~'"'""'·"····'";
                                                                                                                                               ,,, ''''''r·
                                                                                                                                                                                                           i




           0-+-----<!------.·                                                               '           --       .~·- 1' --                 .,_ -- .         --                   ji..J              .
         06:22:06                                                                                                                                                                              06:31 :03
-I
a
c
.....                                                                                        Page 1of3
3                                                                        Prepared by RescueNet Code Review™, Standard Edition
Ill
::J
0
0
0
w
--.j
                          Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 34 of 169 PageID #:
                                                              3060




         ZOLL® AED Plus® Defibrillator CPR Analysis
         2015-02-16 06:22:07
         595460 Bolton, Franklin T.

         Key Indicators
                                                                         Manual                               AutoPulse
                                                      Time to first compression:     00:00:35
                             Average time to shock after compressions stopped:       00:00:00
                            Average time to compressions after shock delivered:      00:00:00
                                                      Mean compression depth:        2.22 in
                                                        Mean compression rate:       107.10 cpm

         Entire Case

                                                                  Case duration:     00:08:57
                                                                   Time in CPR:      00:07:47     (86.96 %)
                                                                Time not in CPR:     00:01 :10    (13.04 %)

         CPR Periods
                                                                        Manual                                Auto Pulse
                                                         Time in compressions:       00:05:14     (67.24 %)
                                                      Time not in compressions:      00:02:33     (32.76 %)
                                                        Compressions in target:      28. 73 %

                                               Depth (target zone from 2 to 4 in):

                                                             Standard deviation:     0.58 in
                                                             Above target zone:      1            (0.18%)
                                                                  In target zone:    399          (71.63 %)
                                                              Below target zone:     157          (28.19 %)

                                          Rate (target zone from 90 to 110 CPM):

                                                             Standard deviation:     26.22 cpm
                                                             Above target zone:      310          (55.66 %)

-t
ac
......                                                                Page 2 of 3
3                                          Prepared by RescueNet Code Review™, Standard Edition
Ill
::J
0
0
0
(,)
CP
                     Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 35 of 169 PageID #:
                                                         3061
                                                                                                         ··~)
                                                                        --~."   ..   --



         ZOLL® AED Plus® Defibrillator CPR Analysis
         2015-02-16 06:22:07
         595460 Bolton, Franklin T.                                                       (36.27 %)
                                                      In target zone:       202
                                                  Below target zone:        45            (8.08 %)

                                              Individual shock times:




--l
ac                                                      Page 3 of 3
......
3                                   Prepared by RescueNet Code Review™, Standard Edition
Dl
:::J
0
0
0
(J.)
c.o
                     Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 36 of 169 PageID #:
                                                         3062

                                                                              '•   ~,   .. ,,


         ZOLL® AED Plus® Defibrillator CPR Performance Summary Data
         2015-02-16 06:22:07
         595460 Bolton, Franklin T.
         Minutes relative to: Power On (06:22:06)
           Minute   Sec. w/o   Vents    Vents C02   Vents Leads Comp. Count Mean Comp.          Comp. Rate Mean Release   Comp.         Unanl. Sec.   Comp. In     Mean C02
                     Comp.                                                     Depth                           Vel.       Fraction                     Target
             1        35         0          0           0           42         2.26               100.80     1592.40      43.86 %           3         95.24 Ofo      o.oo
             2        18         0          0           0           69         2.16               98.57      1611.38      70.00   o/o       0         72.46 %        o.oo
             3        33         0          0           0           44         1.69               97.78      1048.70      45.00   Ofo       0          2.27 °/o      0.00
             4        21         0          0           0           69         2.05               106.15     1140.97      65.00   %         0         63.77 %        o.oo
             5        26         0          0           0           64         2.22               112.94     1295.20      56.67   o/o       0         93.75 %        0.00
             6        23         0          0           0           70         2.35               113.51     1636.87      61.67   %         0         78.57 %        o.oo
             7        15         0          0           0           84         2.56               112.00     1737.25      75.0Q 0
                                                                                                                                 /o         0         96.43 %        o.oo
             8        15         0          0           0           74         2.67                98.67     1884.05      75.QQ 0/o         0         97 .30 o/o     0.00
             9        32         0          0           0           49         1.52               117.60     1398.24      43.86   °/o       0          Q.00 Dfo      0.00




--l
ac
......                                                     Page 1of1
3                                      Prepared by RescueNet Code Review™, Standard Edition
Ill
:::J
0
0
~
0
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 37 of 169 PageID #:
                                    3063




   ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
   2015-02-16 06:22:07
   595460 Bolton, Franklin T.
   ECGx1
                                                           I                          I           I   I
                                                                                                              '
                                                                                                                                                        I   !    I       :
                                                                                                                                                                                    .
                                                                                                                                                                                                           '
                                                                                                                                                                                                           I
                                                                                                  '   I                                   r n                                                             n

                                                                                                                                                        I



                            I   I l                                                                           I      ,    I           I             '   I   I        I          I                     I
                            I        1                         i       I        i                                    I    !           I             i   I   !        i          I
                                                                                                                          I           '

    06:22:01                                                                                                 '
                                                                                                          06:22:06                                                                               06:22:11
        CPR Bar (in)
    4.0




    06:22:01                                                                                              06:22:06                                                                                06:22:11
         CPR Waveform (In}




   ~.o•-'-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~..l-~-J.~
    06:22:01                                                                                              06:22:06                                                                                06:22:11
        Ventlli\f.ipn (Pads Impedance) (ohms)




   ~1251-l-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

    06:22:01                                                                                              06:22:06                                                                               06:22:11

  ECGx1
                                                  ,,                                                                                                                                                      .
                                                                                                                                  '                                                                   .'
          n
                                    '0 ' t: u -,                                                                                  '             0       :   on   0   c
                                                                                                                                                                             ' n,       ~n

                                                                                                                              '                 '!                                      I        '"
                       I
                                         I                 0
                                                                   '
                                                                               •a '                                               I


                                                       '
                                                                                              I
                                                                                                                         ""
                                                                                          '   I                          ''       I                                  I
                                '                                                                                                                                                            '
   0~:22:11                                                                                           06:22:16                                                                                   06:22:21
       .0 CPR Bar (in)
   4




   06:22:11                                                                                           06:22:16                                                                                   06:22:21

         Cl   PR Wrrform (In)                                              \

   -2.0
    06:22:11
                   I                         I,
                                                                           \   I
                                                                                I
                                                                                                  C:=:=
                                                                                                      06:22:16
                                                                                                                                                                                                     I
                                                                                                                                                                                                 06:22:21




                                              Page 1 of33
                           Prepa'fd by RescueNet Code Review™, Standard Edition




                                                                                                                                                                                                      Troutman 00041
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 38 of 169 PageID #:
                                    3064




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
        Ventilation (Pads Impedance) {ohms)




  ~25-l-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   06:22:11                                                                                   06:22:16                                                                                         06:22:21

  ECG x1

                                 ' '.        I        '                                   :     n             '
                                                                                                     u 'oa e '•n                         I   '
                                                                                                                                             na
                                                                                                                                                            I
                                                                                                                                                         Sil>: hos D
                                                                                                                                                                                     I    i

                                                          '                                                   '                      "           D               D       h c   'd•lisO.d "    :s
                                                                                                                  !                                                                                    !
                                                                                                                                                                                                       I
                                                                                                                                                                                                   ,   I
                                                              .                                                                                      I                                             I   I
                                                                                                                                 '                   I                                             I
                         '                                    '                                                                  '
                                                                                                                                                             '
                                                                                                                                                                         '                         '
   06:22:21                                                                                   06:22:26                                                                                             '
                                                                                                                                                                                               06:22:31
        CPR Bar {in)
   4. 0




   06:22:21                                                                                   06:22:26                                                                                         06:22:31
       CPRWaveform (in)




   ~.01+-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

   06:22:21                                                                                   06:22:26                                                                                         06:22:31
       Ventilation (Pads Impedance) (ohms)




  ~zs   .....~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   06:22:21                                                                                   06:22:26                                                                                         06:22:31

 -ECG x1

        '   I                            '
                                         l                        '   I                              ''                        ·1    '                               I               o,       : ta
                                                                                                          I                      I
                                                                      '                                   I
                                                                                                                                                                     '           I


                                                                                                                           '·i 'I'
                                                                                                                                                                                               '
                ''
                             '                                                        I
                                                                                                                       '                     I              '·
                                     I                                                                                 I         '                                               k


                     '           '               -,                           '       i
                                     '            I
                                                      '                   '
                                                                                  !

                                                                                  '
                                                                                      I                               ' ' :---:--+
                                                                                                                       !   I'
   06:22:31                                                                                   06:22:36                                                                                        06:22:41




                                                    Page2 of33
                                 Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                                                       Troutman 00042
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 39 of 169 PageID #:
                                    3065




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
          CPR Bar (in)
   4 .o




   06:22:31                                                    06:22:36                     06:22:41
       CPR Waveform (In)




   06:22:31                                                    06:22:36                     06:22:41
       Ventilation (Pads Impedance) (ohms)




   ·125i+---~---~-----~---~-----~--~------~

   06:22:31                                                    06:22:36                     06:22:41

  ECGx1
                             I "
                                   "'
                                   "
                                   I
                                   I
                                                                      \I

                               I                     '
                I              I             I        '
                                                      II
                               I             I       II    I               II
                               i             '        '
   06'22'41                                                    06:22:46                     06:22:51


   ~r~···
   06:22:41
                                        I I I I
                                        I        I
                                                               06:22:46
                                                                                I
                                                                                I   I
                                                                                        I     I I
                                                                                            06:22:51


                                                                  '
   ... /'"°7~JVV\f'v~\f"vf\J\M0N
   06:22:41                                                    06:22:46                     06:22:51
       Ventilation (Pads Impedance) (ohms)




  -125+---~--~~-----~--~~-----~--~------~
   06:22:41                                                    06:22:46                     06:22:51




                                       Page 3 of 33
                    Prepared by RescueNet Code Review™, Standard Edition




                                                                                              Troutman 00043
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 40 of 169 PageID #:
                                    3066




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07                                               .
  595460 Bolton, Franklin T.
  ECGx1

                                              '     '                  '            '                              "
                                                                                                                   'JI    '

                        \
                                       "''         ,I
                                                  I!!
                                                                               I
                                                                               ii
                                                                                                               . I




                                         'I         I.                          '       '
                                                                                        Ii
                                                                                                              ;+f--,, ,--+<-t-++-H
                                                              'I                                      I        I         !I .
                                                               I           i            I             I        I         ii   I   '   I

                                                        06:22:56                                                                          06;23:01




                                                          II                                 I I III I
  . r-~····
                                                            I                                             ,                                   I
                                                        06:22:56                                                                          06:23:01




                                                            I                                                                                 I
   06:22:51                                             06:22:56                                                                          06:23:01
       Ventilation (Pads Impedance) (ohms)




  ~125+---~------~--~------~--~--~---~--~
   06:22:51                                             06:22:56                                                                          06:23:01

  ECGx1
          I                                   I                                               I
          I                                                                                   I
          '                                                                                   J   l


                                                                   '                          "

                                                                                                          I                                I
                                                                                                          I                                I II


   06:23:01                                             06:23:06
                                                                                                                                          '
                                                                                                                                      06:23:11




   ·11-t:
   06:23:01
                   I 1, I ,I                              I I I
                                                            I
                                                        06:23:06
                                                                               1
                                                                                                          II I                I               I
                                                                                                                                          06:23:11




  ,.r·00vvv\N'!V\N\!\f\J\f\
   06:23:01                                             06:23:06                                                                          06:23:11




                                  Page 4 of33
               Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                               Troutman 00044
      Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 41 of 169 PageID #:
                                          3067




·~,     ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
        2015-02-16 06:22:07
        595460 Bolton, Franklin T.
             Ventilation (Pads Impedance) (ohms)




         -125+---~------~--~------~--~------~--~
         06:23:01                                                                    06:23:06                                                                                06:23:11

        ECGx1
                                                                                                        I       IY               I               11\1                   I
                                                                            '.                                   I           I
                                                                                                                                     '                      s
                                                           '            I

                                                                                                                                                                              I


                                          I
                                      i   I                                                                                                  I      I
                                      I   I                                                                                                             I
                                              '                                                                                                         I


         06:23:11
                                              '    I

                                                                                 06:23:16                                                                                   06:23:21



         ·ri-·;:
         06:23:11
                                III
                                                           I   I                     I
                                                                                 06:23:16
                                                                                         I                                           I   I
                                                                                                                                                                    I II
                                                                                                                                                                    I           I
                                                                                                                                                                            06:23:21




         '·' r-;rw\/\/\/\f\'.VVVV'-,~,J\;~
         06:23:11                                                                06:23:16                                                                                   06:23:21
             Ventilation (Pads Impedance) (ohms)




        ~25+------~--~------~--~------~--~---
         06:23:11                                                                06:23:16                                                                                   06:23:21

        ECGx1
                            I                                                                                                                    ""'
                                                       c               "'        n                  I
                                                                   '                                I
                                                                                                                         !

                                                                                 I                  !

                                                                                                                                                                '
                                                                                                '           I                                                                     i
                                                   I                                                        I        '                                                            I

         06:23:21                                                                06:23:26                                                                                         '
                                                                                                                                                                            06:23:31




                                         Page 5 of 33
                      Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                            Troutman 00045
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 42 of 169 PageID #:
                                    3068




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.


   ·ri,·:1
   06:23:21
                               I III           I               I
                                                           06:23:26
                                                                                                                           I
                                                                                                                       06:23:31




  ,.rv~\Arvv~                                                                                                              I
   06:23:21                                                06:23:26                                                    06:23:31
      Ventilation (Pads Impedance) (ohms)




  ·125+---~---.---~---,.----~--~---,.----,---,------,
   06:23:21                                                06:23:26                                                    06:23:31

  ECGx1
                                                              '                .                       I
                       I   I
                                                   "           '
                                                                       :c
                                                                            1111

                       I                           "                                   I
                                                   '
                                                                                       !
                                                                                           '                       !
                                                                   I                                       '
                               I
                                                                                                                         i
                   I   I
                               I
                               I
                                       I
                                       I   '
                                           I           '
                                                       I                           I
                                                                                               '
                                                                                                   I
                                                                                                               '
   06:23:31                                                06:23:36                                                    06:23:41
     .0 CPR Bar (in)
   4




   06:23:31                                                06:23:36                                                    06:23:41



  ,J·-~·'"'
                                                                                                                           I
   06:23:31                                                                                                            06:23:41
      Ventllatlon (Pads Impedance) (ohms)




  -125·-+---~---.---~--~---~--~--~---,---~---.
  06:23:31                                                 06:23:36                                                    06:23:41




                                    Page 6 of 33
                 Prepared by RescueNet Code Review™, Standarci Edition




                                                                                                                             Troutman 00046
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 43 of 169 PageID #:
                                    3069




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
  ECGx1
          T                        T                     TT                   ,,              iT              TT          '1 -,,
                                   I                                                    r e    '      '
                                                                                                      I           I
                                                                                                                      '
                                                                                                                            II II
                                                                                                                            fl. ff
                                                                                                                                           ' '  I        I
                                                                                                                                                         ;
                                                                                                                                                                          I
                                                                                                                                                                          I
                                                         'II i                                    I   I
                                                           , I                                                    '
          '                                                                                       I   I           I                I   '

          '                                                           I                           I
                                                                                                          '
                                                                                                                  I


                                                              '       I                               ,_
                                                                                                      !           !
              T                                           .       '   I                               -! '
                                                                                                                                   '
                                                                                                                                                     I
                                                                                                                                                     I
                                                                                                                                                             '       i
                                                                                                                                                                     I.       ,,
                                                                                                                                                                              II

                                                                                              I       I                                                          I
                                                                                                                                   '                II               II       II

   06:23:41                                                                              06:23:46                                                                                  06:23:51


   ·1·~~<•<
                                                II                                  I         I
                                                                                                  I           I
                                                                                                                                                                                       I
   06:23:41                                                                               06:23:46                                                                                 06:23:51




  .,.r:-:: ~_,_,v_,
   06:23:41
                                                                                             I
                                                                                         06:23:46
                                                                                                                                                                                       I
                                                                                                                                                                                   06:23:51
       Ventilation (Pads Impedance) (ohms)




  -1251-+--~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

   06:23:41                                                                              06:23:46                                                                                  06:23:51

  ECGx1
                                       I Ii L                                      II                                     ! I Ii
                           0                                                                          0           0                s n
                                                                                   T




                                                     t                                                                                                               ''
                                                                                                                                                                     I

                                                     '                    '
                                                                          ~                                                '                                         I

   06:23:51                                                                              06:23:56                                                                                  06:~4:01




   ·r~··;            I
                           I                                                             11           I           I I          I           I I I ,1
                                                                                                                                            I                        I ,1 I           I
                               I
   06:23:51                                                                              06:23:56                                                                                  06:24:01
       CPR Waveform (in)




  ~-0 I ~~!VYj\f~~f\J\~JY~f\f
   06:23:51                                                                              06:23:56                                                                                  06:24:01




                                     Page 7 of 33
                  Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                                     Troutman 00047
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 44 of 169 PageID #:
                                    3070




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
      Ventilation {Pads Impedance) (ohms)




  .12s;+-~~~~~~~~~~~~~~~~~-.--~~-r~~~-.--~~-r~~~.,-~~--.

   06:23:51                                                         06:23:56                                                                                              06:24:01

 ECGx1
         I                         I        I                             '
                                                                          "         I
                                                                                                         I                                   '!       I                            '
                                   I.       I                             Ill       !                                                                 I
                                                                          ,,,
                                                                                                    "
                                                                                                    '" !                                          J
                                                                                                                                                      I
                                                                                                                                                                           '
                                                                                                    Ill                                                   \
                                                                                                         ,.
                                                                                                         '
                                                                                                              !ll'i

                                                                                                                               I
                                                                                                                                     " ' I

                                                                                                         I
                                                                                                              '
                                                                                                              I                I                      I                        I

   06:24:01                                                         06:24:06                                                                                              06:24:11




  ~f"j''"i I .1 I . I I .1 I ,1
  06:24:01                                                          06:24:06
                                                                                        I
                                                                                                                                                                          06:24:11
                                                                                                                                                                                   I




  .fMMJVlf'J\.
  06:24:01
      Ventilation (Pads Impedance) (ohms}
                                                                    06:24:06
                                                                                                                                                                              I
                                                                                                                                                                          06:24:11




  ~zs+-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-.--~~~

  06:24:01                                                          06:24:06                                                                                              06:24:11

 ECGx1
                  i                !        !   I           I                                                 !       I              I   • I                  I   I   I
                                                                                                                       u                                      I
                                            !   !

                                                '
                                                            I
                                                            '
                                                                                                0
                                                                                                     I
                                                                                                              0
                                                                                                                      ;
                                                                                                                               . !         I
                                                                                                                                                                      '
                          '                                                                          i
                                                        '
                      i
                                                    '
                                                                     I
              '                                                      I                                            !        i
              I                I                                '    'i   I                 I                 I I          I             i        '
                                                                                                                                                  I
                      '        I                                I         I     i           I                 I I          I       !I'   I
                                                                                                                                             '    I               I

  06:24:11                              '                               '
                                                                    06:24:16                                                                                              06:24:21




                                         Page 8 of 33
                      Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                                   Troutman 00048
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 45 of 169 PageID #:
                                    3071




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
    _ CPR Bar (in)
   40




   06:24:11                                       06:24:16                                  06:24:21
       CPR Waveform (in)




  -2.0-t------.---.-----.-----~--~---.-----~------,---,----,
   06:24:11                                       06:24:16                                  06:24:21
       Ventilation {Pads Impedance) (ohms)




  ~125+------.------.-----~------.---~--~---,----,
   06:24:11                                       06:24:16                                  06:24:21

  ECGx1

                                      II!                            :Ip
                                                                           ."
                                                 • I
                                      i;                             I
                                                   I




                                                 • I
              I                                  ',,
   06:24:21                                      06:24:26                                   06:24:31


   ·r~··,
                                             I
                                             I               I
                                                                 I              I
                                                                                I   I
                                                                                        I       I


                                                       '
   06:24:21                                       06:24:26                                  06:24:31




                                                      I                                         I
   06:24:21                                       06:24:26                                  06:24:31
       Ventilation (Pads Impedance) (ohms}




  -125-t------.------.---~--~---.---~--~---,----,
   06:24:21                                      06:24:26                                   06:24:31




                                     Page 9 of 33
                  Prepared by RescueNet Code Review™, Standard Edition




                                                                                              Troutman 00049
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 46 of 169 PageID #:
                                    3072




   ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
   2015-02-16 06:22:07
   595460 Bolton, Franklin T.
   ECGx1
                                                 TT                                                                                                                                                                 I
                                                                                                                                                                                                                                                            .
                    :                             T         '                    i                            !
                                                                                                                                                     ;l                         TT I
                                                                                                                                                                                                                        '
                            0
                                                      tst           c
                                                                                 i
                                                                                                                                                      I                         I                  .I               I
                                                                                                                                                                                                                                    !           I
                                                                                                                                                                                                                                                !       "
                                                                                                  n           u            tia te 11,            n                                    !   .
                                                                                                                                                      ZI:
                                                                                                                                                      I        !                      I   .
                                                                                                                                           I          I        !            '         !                     I


           ''
                I                            !
                                            -,
                                            T
                                                                    '-,
                                                                         L
                                                                         !
                                                                                     ,,I      '                                                       I
                                                                                                                                                                                               '
                                                                                                                                                                                              .I
                                                                                                                                                                                                            I       I       I
                                                                                                                                                                                                                                        '
             T
            Tl
                        !
                                    I
                                            T
                                                                             I
                                                                             I
                                                                                     !
                                                                                     I
                                                                                         ·1 11
                                                                                         I 1
                                                                                              !
                                                                                                  -r
                                                                                                                  T
                                                                                                                   I
                                                                                                                   I          '
                                                                                                                                   I
                                                                                                                                   I
                                                                                                                                                 TT-i
                                                                                                                                                 T    '.,
                                                                                                                                                  I I I
                                                                                                                                                                                  T
                                                                                                                                                                                  -i
                                                                                                                                                                                      I
                                                                                                                                                                                               I
                                                                                                                                                                                               I
                                                                                                                                                                                                            I
                                                                                                                                                                                                            I
                                                                                                                                                                                                            :
                                                                                                                                                                                                                    I

                                                                                                                                                                                                                    I
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                            I

    06:24:31                                                                                                                      06:24:36                                                                                                              '
                                                                                                                                                                                                                                                    06:24:41
        _ CPR Bar (in)
    4




    06:24:31                                                                                                                      06:24:36                                                                                                          06:24:41
        CPRWaveform {in)




   06:24:31                                                                                                                       06:24:36                                                                                                          06:24:41
       Ventilation (Pads Impedance) (ohms)




   ~1251+-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   06:24:31                                                                                                                       06:24:36                                                                                                          06:24:41

  ECGx1
                                                                                                                                                                            ! 1
                                n       u        a ie
                                                                f    I
                                                                                         a Sl : 0                  slliID I                 IS
                                                                                                                                                       "
                                                                                                                                                          II       I ~I/
                                                                                                                                                                            " '
                                                                                                                                                                                                        I
                                                                                                                                                                                                        '
                                                                                          0           :       0        h           d s
                                                                                                                                                      s"                    " '                         '
                                                                                                                             '             r;;
                                                                                                          I                                                                       I
                                                                                                                                       '
                                                                                                                                                 I
                                             '
                                                                                                                                                                    '
            '
           .T                           ''                                                                                         ;
                                                                                                                                                                        '
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                            i
   06:24:41                                                                                                                       06:24:46                                                                                                          06:24:51




   "f-"":
   06:24:41
                                                                                                                                      I
                                                                                                                                  06:24:46
                                                                                                                                                                                                                I
                                                                                                                                                                                                                    I I                                 I
                                                                                                                                                                                                                                                    06:24:51



   Jffi-•~'"'                                                                                                                                                                                                                               V\;
                                                                                                                                      I                                                                                                                 I
   06:24:41                                                                                                                       06:24:46                                                                                                          06:24:51




                                                       Page 10 of 33
                                    Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                                                                                                     Troutman 00050
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 47 of 169 PageID #:
                                    3073




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton,. Franklin T.
       Ventilation (Pads Impedance) (ohms)




   ·125-1----~---------~--~------~--~------~
   06:24:41                                                           06:24:46                                                              06:24:51

  ECGx1
                                  I                  II
          t: p    r e                                "
                                                     "
                                                 '
                                                                                                            l
                                                                                                             I

                                                                                                 : ·1      "!

   06:24:51                                                           06:24:56                                                             06:25:01




   ~r~··•I                I
   06:24:51
                           I
                                      I
                                      I
                                                          I
                                                          I              I
                                                                      06:24:56
                                                                                     I
                                                                                         I                                                    II
                                                                                                                                           06:25:01



   <Or-·-~·
                                                                          I                                                                    !
   06:24:51                                                           06:24:56                                                             06:25:01
       Ventilation (Pads Impedance) (ohms)




  -1251-1----~------~--~---------~--~------~
   06:24:51                                                           06:24:56                                                             06:25:01

  ECGx1
                     r                                            -              1           0                       I
                                                                                                                               a     r
                                             '                                   I                  11 0         : DU
                                                                                                                     I




                                                                                                                           I         . I
                                                              '
                                                              I                                                          . I           I
                                                                                 •                               '                 \   I

   06:25:01                                                           06:25:06                                                             06:25:11




                                    Page 11of33
                 Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                            Troutman 00051
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 48 of 169 PageID #:
                                    3074




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.


   ·1~~'"'                  .I
   06:25:01
                                                  I   I       I
                                                                 I
                                                          06:25:06
                                                                                             I
                                                                                         06:25:11




   .r~,                                                       I                              I
   06:25:01                                               06:25:06                       06:25:11
       Ventilation (Pads Impedance) (ohms)




  -125:-+--------------------------~-------
   06:25:01                                               06:25:06                       06:25:11

  ECGx1
                                      I ill                                  I   I   I
                                              a   r                          I   I




                                                                     i
   06:25:11                                               06:25:16                       06:25;21



   ·r~···
                                                              I
                                                                         I
                                                                         I                   I
   06:25:11                                               06:25:16




  . r~~/\,
                                                                                         06:25:21




                                                             I                               I
   06:25:11                                               06:25:16                       06:25:21
       Ventilation (Pads Impedance) (ohms}




  ~25'-1--~--------------------------------
   06:25:11                                               06:25:16                       06:25:21




                                  Page 12 of 33
               Prepared by RescueNet Code Review™, Standard Edition




                                                                                           Troutman 00052
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 49 of 169 PageID #:
                                    3075




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
  ECGx1
                                                                                                         '                                    I            ,,                            I
                              '               '                                                                               '                                                    ,o.,u
                                  I                                    '   I   ! I !                                                                            0'0
                          I                   !                I   I                                     I
                                                                                                                                      '   I
                                                                                                                                              '                           '
                                                               I
                                                               I
                                                                   I
                                                                   I
                                                                               ' I I
                                                                                   I
                                                                                                                                                                '
                                                             ,,I                   '                                                                                          il   i I
                                                                                       ·~·                                                    I
                                          ~
                                                                                       I
                                                                                                             '                                                        I
                                                                                                                                                                                     !
                                                                                                             I
                                                                                                                                                  '
                                                                                                                                                  I


   06:25:21
                                                                                       I !
                                                                                             ' ' 06:25:26I           I        '                   I

                                                                                                                                                                                   06:25:31



   'l~~"'
   ,
   06:25:21
                          I                                                                              I
                                                                                                     06:25:26
                                                                                                                                                                      I II         06:25:31


   J~-·-.,
                                                                                                         j                                                                             I
   06:25:21                                                                                          06:25:26                                                                      06:25:31
       Ventilation {Pads bnpedance) (ohms)




   -1251-f--~~~~~~~~~~~~~~~~~~~~--.-~~~~~~--.-~~~r-~~-.

   06:25:21                                                                                          06:25:26                                                                      06:25:31

  ECGx1
                                              Ill 11        1111 I
                  '       ·JI\ I
                             "I               '"I             II                             '
                                                                                                 I
                                                                                                 I
                                                                                                             I
                                                                                                             ,
                                                                                                                 I

                                      0   d            re          s
                                                                                                 '      I        I

              '
              !
                      A

                                                                                                                                                                i
                                                                                                                                                                                             i
                                                                           '                                             ,,                                                                  I
          '   I                                                                                                                                   I   I'        I                            I
                                                                                                                                  '

   06:25:31                                                                                          06:25:36                                                                      06:25:41  '


   l~·; ""'I I .I I ,I I . I 1, I I.
   06:25:31                                                                                          06:25:36
                                                                                                                                                                                       I
                                                                                                                                                                                   06:25:41




   ,.i\ilffv\MfV\f'J\/ ~--.---~
   06:25:31                                                                                          06:25:36                                                                      06:25:41




                                         Page 13 of 33
                      Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                                     Troutman 00053
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 50 of 169 PageID #:
                                    3076




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
       Ventilation (Pads Impedance) (ohms)




  ~25-l--~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

   06:25:31                                                       06:25:36                                                     06:25:41

  ECGx1
               I               I            I       I                        I            I   I
                                                                                                  ,,
                                                                                                   .

                               I    I

                             ''         '           '                        !!
                                                                               I
                                                                                         'I
                                I
                              ~


                                    !                        I)                                        '
                               I                                                                               h I
                             ,,
                             '                                                                         I                 . I




   ,r-..·:         ·''                          '            ~
                                                                                   ''
                                                                                                       I   I   II          I      i
   06:25:41                                                       06:25:46                                                        '
                                                                                                                               06:25:51




   06:25:41
                                                        I IIII
                                                         I            [
                                                                  06:25:46
                                                                                        11111111
                                                                                          I        I                 I             [
                                                                                                                               06:25:51



  ,.[~=--~!\J\A(V\NM/IMt
   06:25:41                                                       06:25:46                                                     06:25:51
       Ventilation (Pads Impedance) {ohms)




                                  Page 14 of33
               Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                 Troutman 00054
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 51 of 169 PageID #:
                                    3077




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07



   ·r,-..:
  595460 Bolton, Franklin T.




   06:25:51
                                                       I
                                                       I
                                                           11111111111
                                                               I
                                                           06:25:56
                                                                      I                 I       I   I       I
                                                                                                        06:26:01



   ,. i~-_'_m_(_'"-)~------_,__ J\/\f\f\J\f\f\;!\f\JV\
                                                               I                                            I
   06:25:51                                                06:25:56                                     06:26:01
       Ventilation (Pads Impedance) (ohms)




  -125+------.------,.----~-----.-------~---,..---,---,------,
   06:25:51                                                06:25:56                                     06:26:01

  ECGx1
                                           I   I   I             'I           I
                                                   '
                                                                              '

                            I    ,   I
                                                            'I            I        II
              I   i ;     ! I   VI   :                      I
          ,   I   I         i    I   I I                                  '       II'
                                                                                  II

                                                           06:26:06                                     06:26:11




                                                               I
                                                           06:26:06
                                                                      II I IIII I I
                                                                      I                     I       I       I
                                                                                                        06:26:11




  .f/V\/ ·-- ~l\MIVW\NW,
   06:26:01                                                06:26:06                                     06:26:11
       Ventilation (Pads Impedance) (ohms)




  -125·+----,..------~-----.-------~-----.------.---,------,
   06:26:01                                                06:26:06                                     06:26:11




                                           Page 15 of 33
                        Prepared by RescueNet Code Review™, Standard Edition




                                                                                                          Troutman 00055
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 52 of 169 PageID #:
                                    3078




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
  ECGx1
                                                                                                                                     .
                                                                                                                                                              '


                       '     I
                                                                                                                                                              I

                                                                                                  I .                                                        ,,
                                                                 . '     '
                                                                                                                                                             I
                                                                     '                                                                                       I
   06:26:11                                                                  06:26:16                                                                    0,6:26:21




   ·r~~:
   06:26:11
                                      I   III   I ,1 · I ,1
                                                                             06:26:16
                                                                                          I       I     I I ' I 1,I I I I                        I            I

                                                                                                                                                         06:26:21




   .,i7N\M1vw~WWWM
   06:26:11                                                                  06:26:16                                                                    06:26:21
       Ventilation (Pads Impedance) (ohms)




  -125-'------------------------------~---
   06:26:11                                                                  06:26:16                                                                    06:26:21

  ECGx1
          -,               -,-, '                                                                        -ITT1
              I                                              '   I                                               r
                                                                                                                                         I
                                                                                                                                             ' '
                                                                                                                                             I
                             I
                                  '
                                                                 I                                 "                                         I
                                                                                                                         I

                                                                                  '
                  IJ                            "I       '                            !
                                                                                                                             I
                                                                                              I
                                                '"                            '
                                                                                                                             '                       '
   06:26:21                                                              06:26:26                                                                        06:26:31




   'li~'":                                           I
                                                     I                            I                                  I
                                                                                                                         III II  I           I               I
   06:26:21                                                                  06:26:26                                                                    06:26:31




   ,,i·;~--·--~~~NV\/\f\
   06:26:21                                                                  06:26:26                                                                    06:26:31




                                          Page 16 of33
                       Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                          Troutman 00056
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 53 of 169 PageID #:
                                    3079




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
       Ventilation (Pads Impedance) (ohms)




  -125i+----,-----,,------.------r----,---..---.-----.----,------,
   06:26:21                                                                                 06:26:26                                                                         06:26:31

  ECGx1
                                                               I                           I,       '!
                      0   c           r                                                                             '                                 I                  I
                  '                               '"   I
                                                                                       '
                                                                                                                                                      !                  I



                                                   '                                                                        '
                                                                           '
                                                                                                                            '
                                                                                                                                                                   Iii

              i
                                                                                                '                                   I                              I'

                                                                                                                                                                   '

   . ~~i'"'
   06:26:31                                                                                06:26:36                                                                          06:26:41




                              111111111111111111                               I                    I                                                                                  I
   06:26:31                                                                                06:26:36                                                                          06:26:41




   ,.j7~JVWV\/\MMN\J\/V;
   06:26:31                                                                                06:26:36                                                                          06:26:41
       Ventilation {Pads Impedance) (ohms)




  -125i+----,----,------.------r----.---..------r---.----,----,
   06:26:31                                                                                06:26:36                                                                          06:26:41

  ECGx1
                                                                                                                                                  '
          I                                                I           '   I       I                            I I                 !       I     I                I
          I                       I                                                ; !                       : st p                             ffJ       If   u             a e
                                                                                       I                                                          I
                                                                                                                        I
                                                                                                         '
                              '
                                          '
                                              I
                                                                   '
                                                                   I
                                                                           '
                                                                           I
                                                                                       ,,
                                                                                       i                        I

                                                                                                                I'
                                                                                                                                I                                                  '
                                                                                                                                                                                   I
                                                                   I       I           I I                      i
                                                                                                                                        '                      I
                                                                                                                                                                         I
                                                                                                                                                                                   I
   06:26:41                                                                                06:26:46                                                                          06:26:51




                                         Page 17 of 33
                      Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                              Troutman 00057
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 54 of 169 PageID #:
                                    3080




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.

   '(';~;··
                                                         I                                                                          I




   ,fl\iZ/ . ------~,---------/
   06:26:41                                       06:26:46                                                                  06:26:51




                                                                                                                                I
   06:26:41                                       06:26:46                                                                  06:26:51
       Ventilation (Pads Impedance) (ohms)




  -125+-----.--~---~----.--~---~--~--~---~--,
   06:26:41                                       06:26:46                                                                  06:26:51

  ECG x1

        t,
               I

               I
                   ZI            '                                   c   ,,.
                                                                          I

                                                                          I
                                                                               I   I
                                                                                       ~L
                                                                                                    I

                                                                                                    ""
                                                                                                    ~o
                                                                                                         I   I
                                                                                                                 IS
                                                                                                                 :
                                                                                                                      n
                                                                                                                      0   h c
                                                                                                                                c
               :
                                                                          '                         '
                                     '                                                          I
                                                                                                             '
                           i
                           I
                                             '       I           '                          I
                                             I               '   I
                           '             '                   '                          '
   06:26:51                                          '
                                                  06:26:56                                                                 06:27:01
    .0 CPR Bar (in)
   4




   06:26:51                                       06:26:56                                                                 06:27:01
       CPR Waveform (in)




   -2.0+----.---~~--~----.--~---~----.--~---~--~
   06:26:51°                                      06:26:56                                                                 06:27:01
       Ventilation (Pads Impedance) (ohms)




  -125+-----.--~~---,.-----.--~----r---~--~---~--,
   06:26:51                                       06:26:56                                                                 06:27:01




                                           Page 18 of 33
                        Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                Troutman 00058
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 55 of 169 PageID #:
                                    3081




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
  ECGx1           .

                                                     I   I   I         .     '!           I                                                  '
                                                             i                                                                              'i    :
                                                 I ; I                                              ':                                       I
                                             I I I
                                             I I I
                                                 I
                                     i i
                                     I i
                                                 '   i
                                                     I                                I
                                                                                               ., '
                                                                                               II
                                     I '             I                            .   I        "
                                     ' '                                                                         .1                     I
                                                                                      '        "                      .
   06:27:01                                                          06:27:06                                                                    06:27:11


   ·r~~
   06:27:01
                                                                         I
                                                                     06:27:06
                                                                                               I
                                                                                                   I     I
                                                                                                             I        I
                                                                                                                          I I   I
                                                                                                                                    I                 I
                                                                                                                                                 06:27:11



   J'"-·<•<                                                                                                                 \/\JV
                                                                         I                                                                           I
   06:27:01                                                          06:27:06                                                                    06:27:11
       Ventilation (Pads Impedance) (ohms)




   -1251+---~---~--~--~--~~--~--~--~---~--~
   06:27:01                                                          06:27:06                                                                    06:27:11

  ECGx1


                                         '                            . t:                    r s i




                                 '   :                                                                                                                '
   06:27:11                                                          06:27:16                                                                    '
                                                                                                                                             06:27:21




   ·r~···:I
   06:27:11
                      I I III I
                           I                 I                   I
                                                                     11111111111
                                                                     06:27:16
                                                                             I                 I         I            I         I                     I
                                                                                                                                                 06:27:21




   ,.jv;~VVWVVVV\
   06:27:11                                                          06:27:16                                                                    06:27:21




                                  Page 19 of33
               Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                  Troutman 00059
    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 56 of 169 PageID #:
                                        3082




      ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
      2015-02-16 06:22:07                                             .
      595460 Bolton, Franklin T.
           Ventilation (Pads Impedance) (ohms)




      -125+---~--~---~--~--~---~--~--~---~--,
       06:27:11                                                            06:27:16                                                           06:27:21

      ECGx1

                           "                I        .                      '            '                   'I   I   II I'   I   I   I        I
                           II
                                                                            '            I                    I   I   I   '                    I
                           II                            ''            '    I                                 I   i   I
                                                                                                                                               '
                                                                                                              '       '
                                                              '                                                               "           '
                  '                             i

                       '
                                    ;,
                                    II          ,,                          i                'I I'       I
                                                                                                         I
                                      '         I                           I                    I

                                                                           06:27:26                                                       06:27:31




                                                                                j                                                                 I
                                                                           06:27:26                                                           06:27:31




)
                                                                                j                                                                 I
       06:27:21                                                            06:27:26                                                           06:27:31
           Ventilation (Pads Impedance) (ohms}




      -125
       06:27:21                                                            06:27:26                                                           06:27:31

      ECGx1
                                                                                    I
                                                                  :c   n e ·        '
                                                                                    ,,
                                    ii.-'




                                                                                                     I
                                I                                           I   I            I       I

       06:27:31                                                                 '
                                                                           06:27:36                                                       06:27:41




                                         Page 20 of33
                      Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                   Troutman 00060
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 57 of 169 PageID #:
                                    3083




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31:03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.

   wr~<•<
                                                     I
                                                               11111111
                                                                   I     I     I                   I
   06:27:31                                      06:27:36                                  06:27:41




  J~-:·"·~-------~~                                  I
                                                               WJ\J\/\J\~                      I
   06:27:31                                      06:27:36                                  06:27:41
       Ventilation (Pads Impedance) (ohms)




  -125'-'-----------------------------~---
  06:27:31            06:27:36           06:27:41

  ECGx1
                                                                                               '
                    "'                       I
                                                                                   i   i       I
          T




   06:27:41                                      06:27:46                                  06:27:51




   "lj~ j' I 1. I 1. I I I .I
   06:27:41                                      06:27:46
                                                            I . I 1. I   I   I .I            I,
                                                                                           06:27:51




  ,.j1:;Jvv:N\f\0N\f\j\f\f'\N
   06:27:41
      Ventilation (Pads Impedance) (ohms)·
                                                 06:27:46                                  06:27:51




  -125<-1-------------------------~------
  06:27:41                                       06:27:46                                  06:27:51




                                   Page 21of33
                Prepared by RescueNet Code Review™, Standard Edition




                                                                                             Troutman 00061
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 58 of 169 PageID #:
                                    3084




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
  ECGx1
                      I I         I                        I           i       .       i                                               I
                                                                                                                                                ' '           I     I                                     '
                                                  I
                                                                                                                                                                                     H+
                                                               1
                      I I         I                        !   I       I           I                                          !        I                      I     '
                      '   !   i                         '      I       I           I                                          !        I                      I                              I        I
                                                                                   I                                                                          I                                       I
                                                        I                                                                                                               I                    I
                                              11
       H-+--H-cc++-'1-+->-- r--. -- - 1-l---t--H                                                ' '      '
                                              r r-++-l-+-+-+-!-+-L--4+-H-+-+-+-++-l-i--+-t-f-++-tH-+-l-i--H
                                                             ;                                , 1 I


          I
                                                                                                          '                       .,              I
                                                                                                                                                  I
                                                                                                                                                              1

                                                                                                                                                              I
                                                                                                                                                                  I I
                                                                                                                                                                  I I
                                                                                                                                                                        I
                                                                                                                                                                        I
                                                                                                                                                                             I

          I           i I                              I       I       I                   ! !        I   '
                                                                                                          I   !                    I              I   .       I   I I   i    I

   06:27:51                                                                                    06:27:56                                                                                          06:28:01
     .0 CPR Ba.- {In)
   4




  .r:-;·__ -~----,--·---------
   06:27:51                                                                                    06:27:56                                                                                          06:28:01




                                                                                                                                                                                                     I
   06:27:51                                                                                    06:27:56                                                                                          06:28:01
       Ventilation (Pads Impedance) (ohms)




  ~25+---~---.--~-~----.-----.-----r----,-------,..---.-----.
   06:27:51                                                                                    06:27:56                                                                                          06:28:01

  ECGx1
                                                                                                                      .
              I               I       I                            I                       I          II I        I   II I             I'                                                '        I
                      0           I       0   I                                                               p               e                                         '
              I               I       I
              '                       I                            '       I
                                                                                   '       '
                                                                           '                                                                                                                      I
                                                                                                                      i           I         '             '                      :                I
                                                                                                                                                                                                  '
                  :
                                                       i
                                                                                                                                            '                           '
                  I                                   "Ii                                                                 I

   06:28:01
                                                                                                  ''
                                                                                               06:28:06
                                                                                                                                                                                     '
                                                                                                                                                                                             06:28:11




   ·r~'·":                                                                     I I I II I I        I                  l                I              II                    1,           I                I
   06:28:01                                                                                    06:28:06                                                                                          06:28:11




                                                                                                   I                                                                                                      I
   06:28:01                                                                                    06:28:06                                                                                          06:28111




                                         Page 22 of 33
                      Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                                                          Troutman 00062
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 59 of 169 PageID #:
                                    3085




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
       Ventilation (Pads Impedance) (ohms).




  ~2Si+-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

   06:28:01                                                                    06:28:06                                                                  06:28:11

  ECGx1
                                                                                                      11'
        0   c                         "               '       '
                                                                       I
                                                                       I                                                   I
                            ' n                               I
                                                                                                  i
                                                                                                      "!                   I

                                                                                                                                               \
                                                                                                                                           v
                                                                                                           I
                                  I                                                                        I                           I           i
                                  I       I                                                                i   i                       I
                                  '                                                                            '
   06:28:11                                                                    06:28:16                                                                06:28:21




   'f"j'"i
   06:28:11
                                  I .I I .1 I . I                               I, I I I I I I
                                                                               06:28:16
                                                                                                                   I               I                        I
                                                                                                                                                       06:28:21




  ,f~j\7vv\/\/\J
   06:28:11
                                                                                   I
                                                                               06:28:16
                                                                                                                                                           I
                                                                                                                                                       06:28:21
       Ventilation (Pads Impedance) (ohms)




  ~251-+-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

   06:28:11                                                                    06:28:16                                                                06:28:21

  ECGx1

                                  I   I   '
                                          ;   I   I               'I       ' '
                                                                           I
                                                                                                                       '
                                                                                                                               '               t:con n
                                  I   I           I                        I    I             I
                                                                                                                       '
                                                                                                                       I                           I




                    I                                                                                              I               I
                I   I                                     I
                I   I   I         I                                             '   I     I   i        i           I               I   I

                                                                                    '
                                                                               06:28:26                                                                06:28:31




                                           Page 23 of33
                        Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                          Troutman 00063
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 60 of 169 PageID #:
                                    3086




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
    _ CPR Bar (in)
   40




   06:28:21                                                     06:28:26                                                                06:28:31
       CPR Waveform (in)




   -2.0+---~----;---~--~----;---~----,----~---~--~
   06:28:21                                                     06:28:26                                                                06:28:31
       Ventilation (Pads Impedance) (ohms)




  -125+----;r---.---~-----.---.-----,-----.---.-----,-----.
   06:28:21                                                     06:28:26                                                                06:28:31

  ECG x1
                                                                                                                .
                                     1; [)
                                             u        r
                                                            I                  I           ff Ii
                                                                                                           c
                                                                                                               II"
                                                                                                                     r   '"n

                                       I
                                                          . I
                                                            I
                                                                                                                                         'II
                                 '
                                       I                    I                                                                            1
                                                                                                                                '
               I                       ;
               I                                                                       '
               I                                            !                                      I
                         '                                                 '                           '                       II




   ·r-·;:
   06:28:31                                                     06:28:36                                                                06:28:41




   06:28:31
                    II       III
                             I
                                             1111111111111
                                                  I                 I
                                                                06:28:36
                                                                                   I          I                  I                  I
                                                                                                                                        06:28:41




   ,.iNjyvyvyvyvyv~r
   06:28:31                                                     06:28:36                                                                06:28:41
      Ventilation (Pads Impedance) {ohms)




  -125+---~----;---~----,-----.---~----,----~---~--~

   06:28:31                                                     06:28:36                                                                06:28:41




                                                 Page24 of33
                   Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                          Troutman 00064
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 61 of 169 PageID #:
                                    3087




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
  ECGx1
                                                       .                                                                        I
              I
                                                       I
                                                           I'                                     "!
                                                                                                  ;! I                 '   II   I   ' ""
                              I                        I   I                                                               II   I
              I I           . I                            I .                                     II I                I
                                                                                                                       I
                                                                                                                           "'
                                                           '   !                                  II
                                                   i I                                            II
                                                       i               Ii
                                                                       "                          ""               I
                                           I
                                           I       I               •   "II              i     II  "       , ·1   i I
   06:28:41                                                                  06:28:46                                                  06:28:51




   'fj ~:1 I .I I .I I.I 1. I 1. I I I I I .1 I ,
   06:28:41                                                                  06:28:46                                                  06:28:51




  ,.rV\Al vV\MAJ\N\f\M/\M
   06:28:41
                             1

       Ventilation (Pads Impedance} (ohms)
                                                                             06:28:46                                                  06:28:51




  -125+---~--~-----~---------~--~--~--~
   06:28:41                                                                  06:28:46                                                  06:28:51

  ECGx1
                                       '       I                                              I
                                                                                              I.

                                                                                              i
                                  I•                                                          I
                                                                                              I

                                                                                              '
                                                                                            . !



   06:28:51                                                                  06:28:56                                                 06:29:01




  '"fikt: I I. I 1. I I. I I I I I I I .I I .I I ,
   06:28:51                                                                  06:28:56                                                  06:29:01




  ,.r'"iWyvvvv~r~~
   06:28:51                                                                  06:28:56                                                 06:29:01




                                       Page 25 of 33
                    Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                           Troutman 00065
      Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 62 of 169 PageID #:
                                          3088




        ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
'~,     2015-02-16 06:22:07
        595460 Bolton, Franklin T.
             Ventilation (Pads Impedance) (ohms)




         ~251+-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--,

         06:28:51                                                                                                   06:28:56                                                                        06:29:01

        ECGx1
                I                        I                                                      I                                                                                         I
                I                   :sto                                                        I     I     I
                                                                                                                '                                    I
                        0
                                                                              lob                     I                                                                                   '
                                         '                       0
                                                                                                    Oljnp : 0                                  nt a a
                                                                          I
                                                                               '
                                                                                                                                                             '"               i
                                                                                                                                                                                  '
                    I                                                 I
                    I                                                 I                                                                                                                        ''
                                                     I                I                                                                    '                              '   I                '
         06:29:01                                                                                                   06:29:06                                                                       06:29:11




         "fj'~ I
         ,r-··
                                                                                                                        I                                                                               I
         06:29:01                                                                                                   06:29:06                                                                        06:29:11




 '
                                                                                                                             I                                                                          I
         06:29:01                                                                                                   06:29:06                                                                        06:29:11
            Ventilation (Pads Impedance) (ohms)




        ~25-t-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

         06:29:01                                                                                                   06:29:06                                                                        06:29:11

        ECGx1
                                                                                                                                                                                               ~
                !           I
                                             n           u                                                  n
                                                                                                                                                                                               -
                I                   t:                                                                                           n             a v1 e             !                   !
                I               I                                ·~                 I   "                   0            "
                                                                                                                         :   0       hoc         s d
                                                                                                                                                                                               -
                                !                                                                                                              ' 0           a•
                                                             '                                                                        I                                                        -~


                                                                                                                                                                                              ~-
                                                                                            I                        I
                                                                                                                     I
                                                                                                                                                         '
                                                                                                                                                         I        I   I
                                                             I                              i   I                    I                                   I        l
                                                             !                              I   I       i            I                                   I        I   II II
                                                 '
         06:29:11                                                                                               06:29:16                                                                       06:29:21




                                           Page 26 of33
                        Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                                                     Troutman 00066
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 63 of 169 PageID #:
                                    3089




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.

   ·r~,.".
   06:29:11
                                                      I
                                                 06:29:16
                                                                                                    II
                                                                                                 06:29:21




   .J'-"''"'
   06:29:11
       Ventilation (Pads Impedance) (ohms)
                                                     I
                                                 06:29:16
                                                                                            v
                                                                                                   (\

                                                                                                     I
                                                                                                 06:29:21




  -125
   06:29:11                                      06:29:16                                        06:29:21

  ECGx1
                                             I                                 I
                                             '

                                                                I                  I'
                                                                 I'                I




                      ''                                              I       "
                                                                              II            ,,
                                                  I

   06:29:21                                      06:29:26                                        06:29:31




   'T"i"i: I
   06:29:21
                           1. I .1 I . I 1,
                                                 06:29:26
                                                            I
                                                                II I II I I
                                                                      I   I             I            I
                                                                                                 06:29:31




  .. i"'EfJ\f\fy\f'J\f\/\f\(\f\f\/\/\
   06:29:21                                      06:29:26                                        06:29:31
      Ventilation {Pads Impedance) (ohms)




  -1251+---~---~--~--~---~--~--~------~--~
   06:29:21                                      06:29:26                                        06:29:31




                                   Page 27 of 33
                Prepared by RescueNet Code Review™, Standard Edition




                                                                                                   Troutman 00067
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 64 of 169 PageID #:
                                    3090




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
  ECGx1

                                                      ..
                                     '
                                 I   I
                                                                                                                II
          I                                                                                                     ,I
                                 I                    "'
                                                                                 'i
                                                                                                    '
                          I 1!                                  '    )   '
                          II"
                                             i:                                                 '   I
                                                                                                        i :
               i                             I                                                 . ' !
                          '·'                                                                           I

   06:29:31                                               06:29:36                                               06:29:41




   Ti"' "i' I ,I
   06:29:31
                                         I ' I I, I ,I I ' I I, I 'I I I I
                                                          06:29:36
                                                                                                            I
                                                                                                                     06:29:41




  ,,jJ)\/\fV\MVV'
   06:29:31
       Ventilation (Pads Impedance) (ohms)
                                                          06:29:36
                                                                                                                         I
                                                                                                                     06;29:41




  -125
    06:29:31                                              06:29:36                                                   06:29:41

  ECGx1
                   ,,                                 I                      I
                                                      I                      I


                                                                                      I'



                                 I


   06:29:41                                               06:29:46                                              06:29:51




  ·1~i''"'1 I I I I I I I I I I      I            I                                                                  I
   06:29:41
                                                              I
                                                          06:29:46
                                                                                           '                     06:29:51




  ., j\"Afi\/\f\lv\MfVV\f\f'v\
   06:29:41                                               06:29:46                                               06:29:51




                                           Page 28 of33
                        Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                       Troutman 00068
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 65 of 169 PageID #:
                                    3091




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
       Ventilation {Pads Impedance) (ohms)




  ~25•.+-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

   06:29:41                                                             06:29:46                                                                            06:29:51

  ECGx1
                                                 !!   Jll   I
                                                                            .  II           II      II           I
                                                                                                                                                             I
                                                                                                                                                                 II
                                                                                                                 I

                  i
                  ,'
              '                                                                                                              ",
                                                                                                                             II,   I

   06:29:51                                                             06:29:56                                                                           06:30'°1


   ~[j-;·· I
   06:29:51
                               I I ,I I                                     ,1
                                                                        06:29:56
                                                                                            I ,I I, I I                            I       I   I I,
                                                                                                                                                           06:30:01




  .. rf\i\~v
   06:29:51
       Ventilation {Pads Impedance) (ohms)
                                                                                                                                                               I
                                                                                                                                                           06:30:01




  -125<.+-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   06:29:51                                                             06:29:56                                                                           06:30:01

  ECGx1
                                                                                                                                                                      '
                                                                '   I                           I                        I     I       I
                                                                                                                         I     I                                      '
                                                                                                                                                                      I
                           ,                                                                                             I                                            I


                                       "\I                                                  I
                                                                                                                         "
                                   I   II                                  '                                             '
              i                        II                                           I                                    I
              '                :       "                                                '                ,
                                                                                                             I
                                                                                                             I
                                                                                                                     I   I
                                                                                                                                               '   I
              '        '                     I                                                                                                         I

   06:30:01
                                                                                                                                       '
                                                                        06:30:06                                                                           06:30:11




                                      Page 29 of33
                   Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                 Troutman 00069
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 66 of 169 PageID #:
                                    3092




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07




   . ri·~:
  595460 Bolton, Franklin T.



                                     II                          I                                            I




                                                                        -- -·--~~~~,
   06:30:01                                                  06:30:06                                     06:30:11




   J~7"~~-~
   06:30:01                                                  06:30:06                                     06:30:11
       Ventilation (Pads Impedance) (ohms)




  -125i+---~---~--~--~--~~--~--~--~---r-----o
   06:30:01                                                  06:30:06                                     06:30:11

  ECGx1
                    I                     I    !    I           '                         I
                                                   tic ntn      '                                              0

                                                    '
                        .       :
                            I
                                          '.                                    'I
                                                                                  l               '   '
                                                                                                           '


                                                                                              I
              I                                I                        I
                                                                                      '
                                                                                      I       I
                                                                            '
   06:30:11                                                  06:30:16                                     06:30:21


   ·1·~~···
                                      I
                                          I                      I
                                                                                 I    I                            I
   06:30:11                                                  06:30:16                                     06:30:21



  =,-·~~
                                                                 I                                            I
   06:30:11                                                  06:30:16                                     06:30:21
       Ventilation (Pads Impedance) (ohms)




  ~125+-------~---~-----~---~-----~---~--~
   06:30:11                                                  06:30:16                                     06:30:21




                                     Page 30 of33
                  Prepared by RescueNet Code Review™, Standard Edition




                                                                                                               Troutman 00070
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 67 of 169 PageID #:
                                    3093




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
  ECGx1
                                                      -,                                -,
                 u   a
                         I
                              r       '   I
                                                           I
                                                           I
                                                                                I
                                                                                I
                                                                                                         I               I               i
                                                                                                                                         I
                                                                                                                                                     I
                                                                                                                                                     I
                                                                                                                                                                 I
                                                                                                                                                                 '
                                                                                                                                                                         I            I
                                                                                                                                                                                      '
                                                                                                                                                                                              '       I   II
                                                                                                                                                                                                          II
             '                                                                              '
                                                                                                         I
                                                                                                                        I
                                                                                                                                                                         '                            I   ,,
                         ,            '
                                                                            I
                                                                                                                     '       ,,'                                                      i
                                                                                                                                                                                      I
                                                                                                                                                                                                      '
                                                               "                                "                       I    i                                       '           ' I                            , I
                         '                                                                                       i I                         -;
                     'T                       '                                          I                       I      I
                                                                                                                                     I
                                                                                                                                     I        I          I                   ,
                                                                                                                                                                                 I I
                                                                                                                                                                                 I I                  '
                                                                                                                                                                                                                I
                                                                                                                                                                                                                I
                                                  I                I                                             i                            I                                                       '               I
                                                                                    '    I
                                                                                                '                                                                                                                     '
   06:30:21                                                                                             06:30:26                                                                                           06:30:31
     .0 CPR Bar {in)
   4




   06:30:21                                                                                             06:30:26                                                                                               06:30:31



   ,f-~form(i-·)~~I V~~
   06:30:21                                                                                             06:30:26                                                                          .                    06:30:31
       Ventilation (Pads Impedance) (ohms)




  -1251- ' - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
   06:30:21                                                                                             06;30:26                                                                                               06:30:31

  ECGx1
                                                                       "                                             .,                      "" '"           "
                                                                       ''
                                                                                                    e
                                                                                                                 ,-11            '   I
                                                                                                                                                                         e

                                                                       ''
                                  I
                                                                       '
                             I:                                        j
        -,                   1:1                                       I                                                                                                          I
                                                                                                                                                                                   I


                             '"                                '       I'




   ·r-···
   06:30:31                                                                                             06:30:36                                                                                          06:30:41




                             I I                  I                    I II                                      I I I
   06:30:31                                           '        I                        l                    [
                                                                                                        06:30136
                                                                                                                             I
                                                                                                                                                                                              I   I        06:30:41   '

  '"r:~;:l\/\f\/\(\IV\/\~\!V'M!\/\1\/\/\1\/~
   06:30:31                                                                                             06:30:36                                                                                           06:30:41




                                        Page 31of33
                     Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                                                                    Troutman 00071
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 68 of 169 PageID #:
                                    3094




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
       Ventilation (Pads Impedance) (ohms)




  .125..I-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   06:30:31                                                                 06:30:36                                                                                  06:30:41

  ECGx1
                                                                                                                                                                             '
                                                                                                                                                                : T          I
        0
                        '"                                                                 I
                                                                                           :n:-p
                                                                                                                '                          'I               I   ' I          I
                        i Ji                                                                   I                                           I                :
                          "                 i ! if
                                                     • i
                                                                                                   --- '   ~-   --·-- --1-- -- - -- --



                I   I          ·1 I I                                                                  :                                                i
                                    I                      I            I                              I                                   I            I

                                                                            06:30:46                                                                                  06:30:51




                                                                               I
                                                                            06:30'46
                                                                                                                    I
                                                                                                                        I                                                 I
                                                                                                                                                                      06:30:51




  =i~~\~'\f\6                                                                                                                                               I\
  "'" . _____,. . .,
   06:30:41

      r·~
                                                                            06:30:46
                                                                                                                                   I
                                                                                                                                       I            \                     I
                                                                                                                                                                      06:30:51




                                                                                I                                                                                         I
   06:30:41                                                                 06:30:46                                                                                  06:30:51

  ECGx1
      -1-,~~~.._._.:,__
                     ,~-,'""-'-.~~-+-~"-.--.-',_,:~~-+~-~,---~~~+-..~~-+-c,-~,~..-.~~.-J

        '                '                                          '                              1                               I            i   I
            I               ·1.                                     I                  I                                                        I
                _____________ !_                               _ __ I ___ _
                                                                                                                        -- -- __ I_ -- __I
                                                                    I


                                        -
                                                                                                                                                '
                                                                                                                                                                         I
   06:30:51                                                             06:30:56                                                                                  06:31 :01




                                       Page 32 of 33
                    Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                                                                        Troutman 00072
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 69 of 169 PageID #:
                                    3095




  ZOLL® AED Plus® Defibrillator Full Disclosure Report 06:22:06 to 06:31 :03
  2015-02-16 06:22:07
  595460 Bolton, Franklin T.
    _ CPR Bar (In)
   40




   06:30:51                                            06:30:56                                              06:31:01

                                                                                                "'              \
                                                                                                     I
                                                         \                  I \                      I

  ,,r-..
                                      \                    I            I                                I
   06:30:51                                            06:30:56


                      --~--··:.,               m   m




                                                           I                                                     I
   06:30:51                                            06:30:56                                              06:31 :01


                       I                                          I I       I   I           I   I
                       I                   e                      I I       .   I       .   I   i
                                      I                                         '
                       '
                       I


               '       I
               '                                                                    I
                       '
   06:31 :01                                           06:31:06                                              06:31:11
       CPR Bar (in}
   4.0




   06:31:01                                            06:31:06                                              06:31 :11
         CPR Waveform (In)




  -2.01+----+-----f----;,----~----,----,----r-----,-----""T---,-----,
   06:31 :01                                           06:31:06                                              06:31:11
         Ventilation (Pads Impedance) {ohms)




  ·125·+------,----,,----~----.---,---.-----,-----""T---,-----,
  06:31:01                                             06:31:06                                              06:31:11




                                      Page 33 of33
                   Prepared by RescueNet Code Review™, Standard Edition




                                                                                                                Troutman 00073
    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 70 of 169 PageID #:
                                        3096



      COMMONWEALTH OF KENTUCKY
      OFFICE OF THE CHIEF MEDICAL EXAMINER
      LOUISVILLE, KENTUCKY




      RL-     l'SIPD

      LL-      \2-00




     B-     /51{)


     Toxicology        @@co uos@                             Ref Lab      Histo

     Manner             A        H     N          u   ®      Pending

     ICDCode
                  ------------------------------
     Opinion      H~        'J
                   ,XI\~              AttendaifiJ/J {l-   D1fr
•
     Resident             Staff

'
     County/Coroner_ _ _ _,,_-        _.,)~~~f~f,__C~D~-----------------
            White: Office        Green: Coroner       Canary: Book     Pink: Police   Goldenrod: Toxicology




                                                                                                   Troutman 00074
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 71 of 169 PageID #:
                                    3097




                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00061354                    Incident Type     HOSPITAL, INMATE                             Incident DateTime   02/16/2015 06:52
                                                                 TRANSPORTED

  Location Type   SINGLE C                                                Location      MJC, HOJ 5TH FLOOR SOUTH 1 CELL 5


 Reporting Officer Montgomery, Michael


                                        Inmates Involved
                  Inmate#           Name
                  00595460          BOLTON, FRANKLIN T




                  Video Recorded? Type?              BODY CAM                 Medical Responders Name            REESE




                   ~-Type of Restraints
                   Name                             Restraint                      Note




                                                     Type of Force
                   Name                             Force                          Note




      Narrative   On the date of 2/16/15 at the hour of 0615, l (Sgt. Montgomery) was notified by phone
                  to meet Officers on HOJ 5th floor East wing for a possible hanging. When I arrived on
                   5 East, Officers were on south 1 single cell# 5. Officers Madden and Lopez were in
                   the single cell performing CPR on Inmate (Bolton, Franlin cin#595460). Medical
                  arrived on south 1 at 0618, Nurse Hatcher assisted with the CPR and Nurse Reese
                  went to the control room to get the emergency bag, 02 tank and AED. At 06181
                  notified main control by radio to call EMS, for a white male not breathing and
                  unresponsive. At the hour of 0622 the AED was applied to inmate Bolton, and CPR
                  continued by Officers and Medical sta,ff. Main Control advised that Louisvllle Fire
                  department and EMS had arrived at the Main Jail, Both anived on the scene at 0629.
                  Louisvme fire and EMS took over the CPR; Inmate was removed from the cell and
                  placed in the hallway. EMS and Louisville fire continue CPR, inmate Bolton was
                  placed on the stretcher and escorted off Seast at 0644. EMS and Louisville fire were
                  escorted to the old sally port and inmate Bolton placed in EMS truck at the time of
                  0646. EMS departed the old sally port at 0652. Single cell # 5 was closed and south 1
                  was secure. Officer ATTY had the body camera during the incident.
                  I spoke with the east wing Officers, Officer Madden stated that during his security
                  check at 0606 he had notice that Inmate was hunched over with the sheet around his
                  neck tie to the bars. He notified his wing partner Officer Lopez. Both Officers enter the
                  cell and used the knife for Hfe and cut down the sheet and Officer Lopez began chest
                  compressions. Officers Atty and Officer Mills arrived and assisted with CPR. When I
                  had arrived I had Officer Atty get the body camera, and photo camera to use during
                  the incident. The pictures of the sheet tie to the bars and part of the sheet removed
                  from his neck.

 25352 Troutman                                                02116/201511:06                                                         Page: 1



                                                                                                                            Troutman 00075
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 72 of 169 PageID #:
                                    3098



                  Times
                  0614 Medical Notified
                  06151 Sgt. Montgomery was notified by phone
                  0617 I arrived on South 1 single cell #5
                  0618 Medical staff arrived, Nurse (Hatcher, Reese, Nichols)
                  0621 Lt Brown arrived
                  0629 EMS and Louisville fire arrived
                  0644 EMS Departed floor
                  0652 EMS departed from Old Sally port.




                                                                            02/16/2015

                                                                                Date
                                   Employee Signature




 25352 Troutman                                           02116/2015 11 :06                   Page: 2



                                                                                         Troutman 00076
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 73 of 169 PageID #:
                                    3099




                   Louisville Metro Department of Corrections Incident Report

  Incident Report# 00061354(a)               Incident Type                                                Incident DateTime   02/16/2015 06:52


  Location Type    SINGLE C                                            Location       MJC, HOJ 5TH FLOOR SOUTH 1 CELL 5


 Reporting Officer Hatcher, Lori


                                        Inmates Involved
                   Inmate#           Name




                   Video Recorded? Type?                                   Medical Responders Name



                    !El   Use of Restraints Required

                                                  Type of Restraints
                    Name                           Restraint                   Note




                   0      Use of Force Required
                                                    Type of Force
                    Name                           Force                       Note




       Narrative   Called via phone to H5 for possible hanging. On arrival CPR was being performed by
                   Corrections. AED and Oxygen applied during this time. Nurses and officers performed
                   CPR until EMS/-Fire and Rescue arrived and took over. Patient transported via EMS to
                   Uoll Hospital.--EOR--L.Hatcher, LPN.




                                                                               Date
                                    Employee Signature




 25352 Troutman                                              02116/201511:06                                                       Page: 1


                                                                                                                        Troutman 00077
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 74 of 169 PageID #:
                                    3100




                     Louisville Metro Department of Corrections Incident Report

  Incident Report#    00061354(b)                Incident Type                                                  Incident DateTime   02/16/2015 06:52


   Location Type     SINGLE C                                               Location      MJC, HOJ 5TH FLOOR SOUTH 1 CELL 5


 Reporting Officer MILLS, BRIAN


                                           Inmates Involved
                     Inmate#           Name




                     Video Recorded? Type?                                      Medical Responders Name



                      EJ   Use of Restraints Required

                                                    Type of Restraints
                      Name                             Restraint                    Note




                      EJ   Use of Force Required

                                                       Type of Force
                      Name                            Force                         Note




       Narrative      On above date at approximately 0615 I Ofc. Mills was on H5 west officer station when
                     I responded to a back up call from Ofc. Madden to respond to HS east Immediately.
                     Ofc. Atty and myself took off running towards the east side when I was notified that
                     there was an inmate hanging. When 1arrived l/M Bolton, Franklin was hanging from a
                     bed sheet that was tied around his neck and around the bars over the window. I
                     assisted in getting the inmate cut down, Ofc. Madden cut the sheet that was holding
                     inmate up, When inmate was free, we immediately laid Inmate bolton on ground and
                     started CPR. I ran to control to retrieve a cpr face mask, control officer informed me
                     that the other officers had gotten one already. So I ran back to the scene on Soulh 1
                     cell 5 and started helping out I rotated in with chest compressions and not long after 1
                     was giving chest compressions nurses were on scene With oxygen tank. Once I was
                     relieved by an officer I then moved to holding oxygen over inmates facial area. I
                     stayed on oxygen mask detail until I was relieved by Louisville Metro Fire and EMS.
                     After fire and ems arrived they insisted on dragging inmate out of cell to have room to
                     perform cpr on. After that I stayed by fire and ems side in case they needed my
                     assistance. Shortly after ems departed floor and I took photographs of scene. this
                     ends my involvement. E.0.R, B.Mitls #591




                                                                                   Date
                                      Employee Signature

 25352 Troutman                                                  021161201511:07                                                         Page: 1



                                                                                                                             Troutman 00078
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 75 of 169 PageID #:
                                    3101




                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00061354{c)                Incident Type                                                 Incident DateTime   02/16/2015 06:52


  Localion Type   SINGLE C                                               Location        MJC, HOJ 5TH FLOOR SOUTH 1 CELL 5

 Reporting Officer ATIY, ALEXANDER


                                        Inmates Involved
                  Inmate #            Name




                  Video Recorded? Type?                                      Medical Responders Name



                   !El   Use of Restraints Required

                                                 Type of Restraints
                   Name                            Restraint                      Note




                   CJ    Use of Force Required
                                                    Type of Force
                   Name                            Force                          Note




      Narrative   At approximately 0615 hours on February 16, 2015 while sitting at the HS West officer
                  station I responded to a back~up call on HS East 51. Upon arrival at HS East S1 #51
                  saw l/M Bolton, Franklin hanging from the bars in his cell with a brown bed sheet. Ofc.
                  B. Madden and Ofc. D. Lopez cut the sheet and started CPR. Once medical arrived I
                  was instructed by Sgt. Montgomery to hold the body cam and film the incident. At
                  approximately 0627 hours Louisville Metro E.M.S. arrived and took over CPR. At
                  approximately 0643 hours Louisville Metro E.M.S. departed HS. This concludes my
                  involvement in this incident.

                  Ole. A. Atty #728




                                                                                  Date
                                   Employee Signature




 25352 Troutman                                               02/16/2015 11 :08                                                      Page: 1



                                                                                                                         Troutman 00079
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 76 of 169 PageID #:
                                    3102




                     Louisville Metro Department of Corrections Incident Report

  Incident Report#   00061354{d)               Incident Type                                               Incident DateTime   02/16/2015 06:52


   Location Type     SINGLE C                                            Location       MJC, HOJ 5TH FLOOR SOUTH 1 CELL 5


 Reporting Officer Nichols, Courtney


                                          Inmates Involved
                     Inmate#            Name
                     00595460          BOLTON, FRANKLIN T




                     Video Recorded? Type?                                  Medical Responders Name           NICHOLS




                     El   Use of Restrain-ts Required

                                                  Type of Restraints
                      Name                           Restraint                   Note




                     ~ Use of Force Required
                                                     Type of Force
                      Name                          Force                        Note




       Narrative     On 2/16115 at approx 0620 medical called H5 for possible hanging. On arrival CPR
                     was being performed by Corrections. AED and Oxygen applied during this time.
                     Nurses and officers performed CPR until EMS/ Fire and Rescue arrived and took over.
                     Patient transported via EMS to UofL
                     Hospital.---EOR                                          C.Nichols, LPN.




                                                                                 Date
                                       Employee Signature




 25352 Troutman                                                021161201511:08                                                      Page: 1


                                                                                                                         Troutman 00080
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 77 of 169 PageID #:
                                    3103




                     Louisville Metro Department of Corrections Incident Report

  Incident Report#    00061354(e)                Incident Type                                                  Incident DateTime   0211612015 06:52


   Location Type     SINGLE C                                               Location       MJC, HOJ 5TH FLOOR SOUTH 1 CELL 5

 Reporting Officer Reese, Jennifer


                                           Inmates Involved
                     Inmate#           Name




                     Video Recorded? Type?                                      Medical Responders Name



                      EJ    Use of Restraints Required

                                                    Type of Restraints
                      Name                             Restraint                     Note




                      fEJ   Use of Force Required

                                                       Type of Force
                      Name                            Force                         Note




       Narrative     2/1612015 Approx 0620 Call rec'd in Nursing Station for pt hung himself on HS.
                     Responded immediately with nurses Hatcher and Nichols. Upon arrival to floor, I went
                     to the control room to get the emergency bag, 02 tank and AED. Upon arrival to
                     H5ES1 #5, pt lying on floor. CPR in progress. AED applied. CPR continued by nurses
                     and officers until EMS arrived to take over pt care. Stayed on scene until EMS left with
                     pt. EOR JReese, RN




                                                                                   Date
                                      Employee Signature




 25352 Troutman                                                  02/16/201511:08                                                         Page: 1


                                                                                                                              Troutman 00081
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 78 of 169 PageID #:
                                    3104




                     Louisville Metro Department of Corrections Incident Report

  Incident Report#    00061354(1)                Incident Type                                                  Incident DateTime   02/16/2015 06:52


   Location Type     SINGLE C                                               Location       MJC, HOJ 5TH FLOOR SOUTH 1 CELL 5


 Reporting Officer LOPEZ, DAVID A


                                           Inmates Involved
                     Inmate#           Name




                     Video Recorded? Type?                                      Medical Responders Name



                      [El   Use of Restraints Required

                                                    Type of Restraints
                      Name                             Restraint                    Note




                      El    Use of Force Required

                                                       Type of Force
                      Name                            Force                         Note




       Narrative     On 2116/15 at appox. 0606, l, Ofc. Lopez was on H5 East at the North officer station
                     when Ofc. Madden notified me that l/M Bolton (595460) had hung himself in South 1
                     Cell 5. I than went to the control room to grab the knife for life. l handed Ofc. Madden
                     the knife for lifewhlle 1opened the cell from the control box. Next I grabbed l/M
                     Bolton's body while Ofc. Madden cut the sheet. I began chest compressions while Ofc.
                     Madden opened a CPR mask and placed it on llM Bolton. Ofc. Madden gave two
                     breaths while I continued chest compressions. After a few minutes Ofc. Madden took
                     over compressions while l gave breaths. Ofc. Madden, Ofc. Mills and l continued to
                     trade off until medical arrived on the scene. Once medical took over, I took pictures of
                     the scene. I remained in the cell until EMS cleared out. After the scene was cleared I
                     remained on South 1 to keep the scene intact until Ofc. Hastings relieved me at appox
                     0750. This ends my involvement.




                                                                                    Date
                                      Employee Signature




 25352 Troutman                                                  02/16/2015 11:09                                                        Page: 1



                                                                                                                              Troutman 00082
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 79 of 169 PageID #:
                                    3105




                   Louisville Metro Department of Corrections Incident Report

  Incident Report# 00061354(g)                 Incident Type                                                 Incident DateTime   02/16/2015 06:52


   Location Type   SINGLE C                                                Location       MJC, HOJ STH FLOOR SOUTH 1 CELL 5


  Reporting Officer Shirley, Gortez


                                         Inmates Involved
                   Inmate#            Name




                   Video Recorded? Type?                                      Medical Responders Name



                    !El   Use of Restraints Required

                                                   Type of Restraints
                    Name                             Restraint                     Note




                    E'.'.J Use of Force Required
                                                     Type of Force
                    Name                             Force                         Note




       Narrative   o·n 2/16115 around 0610 hrs, l officer G shirley was informed of the incident on H5
                   east Side and notified the nurses station and Sargent Montgomery. My post was third
                   shift HS control room-operator. I took notes of the situation along with times and turn
                   my notes into Sgt. Montgomery. This ends my involvement in this incident. Ofc G
                   Shirley




                                                                                  Date
                                      Employee Signature




  25352 Troutman                                               02/16/201511:09                                                        Page: 1



                                                                                                                           Troutman 00083
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 80 of 169 PageID #:
                                    3106




                   Louisville Metro Department of Corrections Incident Report

  Incident Report# 00061354(h)                  Incident Type                                                   Incident DateTime , 02/16/2015 06:52


   Location Type   SINGLE C                                                 Location       MJC, HOJ 5TH FLOOR SOUTH 1 CELL 5


  Reporting Officer Madden, Blaine


                                        Inmates Involved
                   Inmate#            Name




                   Video Recorded? Type?                                       Medical Responders Name



                    lEJ   Use of Restraints Required

                                                   Type of Restraints
                    Name                              Restraint                     Note




                    LJ    Use of Force Required
                                                      Type of Force
                    Name                             Force                          Note




       Narrative   On February 16, 2015 at approximately 0606 hours while perfonning a security check
                   on HS East Wing South 1 Walk and walking past cell 5 I noticed inmate Bolton,
                    Franklin (CIN# 595460) hunched over as appeared to be kneeling over the seat in the
                   cell. It was dark and wanting to make sure the inmate was fine I backed up a little to
                   check in the cell again and noticed a sheet tied around the inmate's neck and to the
                   bars and that the Inmate was hanging and feet still touching the ground in a hunched
                   position. At this time I rushed back to where my wing partner Officer Lopez was at
                   North one officer station and notified him that I needed help. J went to the other side of
                   the fifth floor the West Wing to notify our partners on the West Wing and retrieve
                   gloves and a CPR face mask from the control room, no CPR mask were in the control
                   room. When we got back to the cell Officer Atty gave me his CPR mask. At this time
                   Officer Lopez held the inmate up while I used the knife of life that Officer Lopez
                   handed me to cut the inmate down. I notified for the fifth floor and medical to 10-59 (or
                   come to the wing). When the inmate was on the cell floor Officer Lopez began giving
                   the inmate compressions and I began to give the inmate breaths. Officer Mills, Lopez
                   and l were alternating giving the inmate compressions until medical staff arrived. This
                   concludes my involvement in thiS particular incident.

                   End of Report

                   Officer B. Madden #689




  25352 Troutman                                                02/16/201511:09                                                         Page: 1


                                                                                                                             Troutman 00084
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 81 of 169 PageID #:
                                    3107




                                                            Date
                     Employee Signature




 25352 Troutman                           02/16/201511:09                Page: 2



                                                                   Troutman 00085
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 82 of 169 PageID #:
                                    3108




                   Louisville Metro Department of Corrections Incident Report

  Incident Report# 00061354(1)                 Incident Type                                                 Incident DateTime   0211612015 06:52


   Location Type   SINGLE C                                               Location       MJC, HOJ 5TH FLOOR SOUTH 1 CELL 5

  Reporting Officer Llaguno, Gene


                                         Inmates Involved
                   Inmate#           Name
                   00595460          BOLTON, FRANKLIN T




                   Video Recorded? Type?                                      Medical Responders Name



                    D    Use of Restraints Required

                                                  Type of Restraints
                    Name                            Restraint                     Note




                    CJ   Use of Force Required

                                                     Type of Force
                    Name                            Force                         Note




       Narrative   On 2/16/2015 at around 0615 a radio call was heard advising medical and H5
                   sergeant to respond to HS East. I, Sgt. G. Llaguno, also responded from J4 to assist.
                   Upon arriving on H5 I was Instructed by Lt. Brown to retrieve all observation sheets on
                   the floor as medical was already on scene working on the inmate. I proceeded to
                   retrieve all observation sheets on HS and printed out inmate's, Botton, Franklin CIN
                   595460, infOrmation for the escorting officer. I the stood by on HS Control in case my
                   assistance was needed. All observation sheets were turned in to Lt. Brown
                   immediately after the incident.
                   End of report.
                   Sgt. G. Llaguno #339




                                                                                 Date
                                    Employee Signature




 25352 Troutman                                                02116/201511:09                                                       Page: 1



                                                                                                                          Troutman 00086
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 83 of 169 PageID #:
                                    3109




                  Louisville Metro Department of Corrections Incident Report
  Incident Report# 00061354(j)               Incident Type                                                Incident DateTime   0211612015 06:52


  Location Type   SINGLE C                                              Location      MJC, HOJ STH FLOOR SOUTH 1 CELL 5


 Reporting Officer SIMPSON, ERIC


                                       Inmates Involved
                  Inmate#          Name




                  Video Recorded? Type?                                    Medical Responders Name



                   El   Use of Restraints Required

                                                Type of Restraints
                   Name                            Restraint                    Note




                  El    Use of Force Required

                                                   Type of Force
                   Name                           Force                        Note




      Narrative   On 2/16/15 at around 0656 hours I Ofc. Simpson departed from the jail transporting
                  l/M Franklin Bolton in the ambulance. I was present through the nurses doing cpr. The
                  nurses worked on him until 0741 when they pronounced him dead. E.O.R This
                  concludes my involvement with this incident.

                  Ofc. Simpson #415




                                                                               Date
                                  Employee Signature




 25352 Troutman                                              02116/201511:09                                                       Page: 1


                                                                                                                        Troutman 00087
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 84 of 169 PageID #:
                                    3110




                   Louisville Metro Department of Corrections Incident Report

  Incident Report# 00061354(k)                 Incident Type                                                Incident DateTime   02/16/2015 06:52


   Location Type   SINGLE C                                               Location      MJC, HOJ STH FLOOR SOUTH 1 CELL 5

  Reporting Officer AUBREY II, MARK


                                          Inmates Involved
                   Inmate#           Name




                   Video Recorded? Type?                                      Medical Responders Name



                    0   Use of Restraints Required

                                                  Type of Restraints
                    Name                            Restraint                     Note




                    ~ Use of Force Required
                                                     Type of Force
                    Name                            Force                         Note




       Narrative   On 2116/15 at approx 0620, I, Ofc M Aubrey #577, was advised by radio to meet with
                   Louisville Fire and EMS at the old sally port to escort to H5 South 1Cell 5 for l/M
                   (Bolton, Franklin CIN# 595460) who was non-responsive and not breathing. I was on
                   Liberty St when Louisville Fire and EMS arrived. I escorted Fire through the old sally
                   port grill doors to the elevators. We arrived on H5 and proceeded to South 1 Cell 5
                   where I observed l/M receiving chest compressions. I stood back and out of the way
                   while EMS and Fire took over the scene and began medical treatment to l/M. I
                   observed llM to be loaded on the backboard and stretcher when I walked around the
                   east walk to North 1 and proceeded to the servery area. I met with Fire and EMS and
                   accompanied them on the elevator. Once we reached the first floor, I escorted them
                   back through the old grill doors and out of the old sally port. I received a radio and
                   shackles from Ofc Arnold and transported them to Ofc Simpon who was In the
                   ambulance. This is the end of my involvement. EOR

                   Ofc M Aubrey II #577




                                                                                 Date
                                    Employee Signature




 25352 Troutman                                                021161201511:10                                                       Page: 1



                                                                                                                          Troutman 00088
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 85 of 169 PageID #:
                                    3111




                   Louisville Metro Department of Corrections Incident Report

  Incident Report# 00061354(1)                 Incident Type                                                   Incident DateTime   02/16/2015 06:52


   Location Type   SINGLE C                                                Location       MJC, HOJ 5TH FLOOR SOUTH 1 CELL 5


  Reporting Officer ARNOLD, CLIFTON


                                         Inmates Involved
                   Inmate#            Name
                   00595460           BOLTON, FRANKLIN T




                   Video Recorded? Type?                                      Medical Responders Name



                    El     Use of Restraints Required

                                                   Type of Restraints
                    Name                             Restraint                     Note




                    E.'l   Use of Force Required
                                                     Type of Force
                    Name                             Force                         Note




       Narrative   On Monday, February 16, 2015 at approximately 0620hrs I (Officer Arnold) was
                   assigned lo Outside Trans Officer. I was instructed by Sgt. Williams to go outside of
                   the Hall Of Justice at the old Sallyport door and wait for EMS to arrive and escort them
                   to HS. Louisville Fire & Rescue arrived first and another officer escorted the firemen to
                   the elevator, I waited for EMS to exit their vehicle and I escorted the EMT's to the
                   elevator, there was a problem with one of the elevators and the firemen had to exit that
                   elevator and get on the other elevator with myself and the EMTs. When we arrived at
                   H5 Officer Aubrey escorted the firemen and EMTs to the east side, I waited in the
                   elevator lobby on H5 in case I was needed. I was contacted by radio to go to Outer
                   Control, when I anived to Outer Control I was instructed to take a radio and a set of
                   shackles to the escorting officer. When I walked out of the Sallyport, Officer Aubrey
                   took the shackles and radio and delivered it to the escorting officer. This concludes
                   my involvement in this incident.llEOR\\

                   Officer C. Arnold #790




                                                                                  Date
                                     Employee Signature




  25352 Troutman                                               02/16/201511:10                                                          Page; 1




                                                                                                                             Troutman 00089
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 86 of 169 PageID #:
                                    3112




                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00061354(m)               Incident Type                                               Incident DateTime   02/16/2015 06:52


  Location Type   SINGLE C                                             Location       MJC, HOJ STH FLOOR SOUTH 1 CELL 5

 Reporting Officer KING, BRANDEN


                                        Inmates Involved
                  Inmate#             Name




                  Video Recorded? Type?                                    Medical Responde~s Name



                   EJ   Use of Restraints Required

                                                 Type of Restraints
                   Name                           Restraint                    Note




                   El   Use of Force Re.quired

                                                   Type of Force
                   Name                           Force                        Note




      Narrative   On 2116/2015 approximate 0730hrs, I Ofc. King relieved. Ofc. Simpson@ University
                  Hospital ER room 9 on IM Bollen, Franklin (#00595460). I was Advised that IM Bolton
                  arrived approximately 0702hrs, and medical personal pronounced IM (00595460)
                  Bolton, Franklin dead@0741hrs. Comer Larry Carroll arrived approximately
                  0933hrs, and completed his report and departed approx. 1018 hrs. PIU Sgt Chad
                  KeSsinger with LMPD arrived approx. 0955hrs, completed his report and departed
                  approx. 1025hrs. I called x7255 spoke with LT. Brown and advised of the situation, I
                  was then cleared to come back to MJC with gathered information. Nothing else
                  follows.
                  This concludes my involvement of this issue

                  Ofc. B. King #448




                                                                               Date
                                  Employee Signature




 25352 Troutman                                              02/16/201511:50                                                      Page: 1



                                                                                                                       Troutman 00090
    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 87 of 169 PageID #:
                                        3113




                       Louisville Metro Department of Corrections Incident Report

      Incident Report # 00060323                   Incident Type     ASSAULTING ANOTHER INMATE                   Incident DateTime   01/02/2015 15:36


       Location Type   MJC ROOF                                              Location       HS DORM 1

     Reporting Officer Zapata, Melinda


                                             Inmates Involved
                       Inmate#           Name
                       00595460          BOLTON, FRANKLIN T
                       00591092          SOUTHERS, WILLIAM M




                       Video Recorded? Type?                                     Medical Responders Name            WYATI




                        ~··••llBIDll                  Type of Restraints
                        Name                            Restraint                    Note




)
                        ~AIE:•&'
                                                         Type of Force
                        Name                            Force                        Note




           Narrative   On 01/02/2015 at approximately 1536hrs. I (Sgt m Zapata) was notified by West
                       Officers that a fight was currently occuning in H5 Dorm 1. Upon arrival Officer Sanders
                       was ordering inmates Bolton, Franklin # 595460 and inmate Southers, William #
                       591092 to stop fighting. Inmate William immediately complied, 1escorted inmate
                       Southers from the dorm and instructed Ofc Higdon to place him in handcuffs. Inmate
                       Southers was then escorted to HS Dorm 9 and seated in a chair. Ofc Pennington
                       placed inmate Bolton in handcuffs and Ofc Sanders escorted him to the Chapel area
                       and placed him into an Attorney Booth. Photos were being taken while waiting for
                       Medical to arrive. Inmate Williams stated that inmate Bolton walked up on him and
                       swung at him after he (Inmate Southers) made a comment that the bathroom smelled,
                       after inmate Bolton finished using it. Inmate Southers stated that when inmate Bolton
                       swung at him he "ducked" it and then just grabbed onto Inmate Bolton until we arrived.
                       When inmate Bolton was talked to he stated that inmate Southers didn't do anything to
                       him, he just ~picked• him to fight with so that he could get out of the dorm, inmate
                       Bolton stated that he hasn't had his medication from Mental Health and seemed to be
                       moving around a lot and twitching. Inmate Bolton when speaking to him was not
                       making any sense and was. very random in his responses. Medical Nurse Wyatt
                       arrived and assessed both inmates for injuries and noted that inmate Southers just
                       had redness to his chest. Inmate Bolton had redness and a scratch to his back and a
                       small one to his right side of chest. Mental Health was also notified and MH
                       Professional Krank anived and assessed. MH Krank after assessing inmate Bolton
                       stated that inmate Bolton has had extensive drug use and visible "track marks" on his
                       arms from intravenous drug use and that he was not suicidal and that he would also
                       check on his Mental Health medication. Due to inmate Southers not being the

     25352 Troutman                                                02116/201510:58                                                        Page: 1



                                                                                                                               Troutman 00091
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 88 of 169 PageID #:
                                    3114



                  aggressor he was allowed to return to the dorm. Inmate Bolton was cleared for a
                  single cell and was written up for assaulting any inmate and placed in Pending
                  Disciplinary. Photos were taken and forwarded to PSU as well as Second Shift
                  Command Staff. Shift Commander was notified of the incident. EOR.
                  Sgt M. Zapata# 302



                                                                           01/02/2015

                                                                               Date
                                   Employee Signature




 25352 Troutman                                           02/16/201510:58                                Page: 2


                                                                                                    Troutman 00092
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 89 of 169 PageID #:
                                    3115




                     Louisville Metro Department of Corrections Incident Report
  Incident Repon #   OD060323(a)                Incident Type                                                Incident DateTime   01/02/2015 15:36


   Location Type     MJC ROOF                                              Location       H5DORM 1


 Reporting Officer KRANK, Marc


                                          Inmates Involved
                     Inmate#          Name




                     Video Recorded? Type?                                    Medical Responders Name



                      0    Use of Restraints Required

                                                   Type of Restraints
                      Name                           Restraint                     Note




                     !El   Use of Force Required

                                                      Type of Force
                      Name                           Force                         Note




       Narrative     Mental Health was called at llM Bolton, Franklin{595460) request. l/M Bolton reported
                     he had just been involved fn an altercation. He reported no self harm ideation.
                     However, he did ask about his medication. The process to verify meds was explained.




                                                                                   Date
                                     Employee Signature




 25352 Troutman                                                 02/1612015 10:59                                                      Page: 1



                                                                                                                           Troutman 00093
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 90 of 169 PageID #:
                                    3116




                  Louisville Metro Department of Corrections Incident Report

 Incident Report# 00060323(b)                Incident Type                                               lncidentDateTime   01/02/201515:36


  Location Type   MJC ROOF                                             Location       H5DORM 1


 Reporting Officer Hornback, Christopher


                                       Inmates Involved
                  Inmate#          Name
                  00595460         BOLTON, FRANKLIN T
                  00591092         SOUTHERS, WILLIAM M




                  Video Recorded? Type?                                   Medical Responders Name




                   EJ   Use of Restraints Required

                                                Type of Restraints
                   Name                           Restraint                    Note




                   D    Use of Force Required

                                                   Type of Force
                   Name                           Force                        Note




      Narrative   At 1536 01-02-2015 I Sgt. C. Hornback#333 responded to a backup call on H5WD1.
                  Upon arrival the Incident was over and Inmate Bolton, Franklin cin#595460 and Inmate
                  Southers, William cin#591092 had been escorted to and secured in separate holding
                  cells. I assisted by taking photos of both inmates and while taking photos of Inmate
                  Bolton, he stated he started the fight on purpose so he could be moved out of the
                  dorm. I reported this to Sergeant Zapata who was the primary supervisor on the scene
                  and returned to my assigned area.
                  Sgt. C. Homback#333.




                                                                               Date
                                  Employee Signature




 25352 Troutman                                              02116/201510:59                                                    Page: 1



                                                                                                                      Troutman 00094
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 91 of 169 PageID #:
                                    3117




                  Louisville Metro Department of Corrections Incident Report

 Incident Report# 00060323(b)                Incident Type                                               lncidentDateTime   01/02/2015 15:36


  Location Type   MJC ROOF                                              Location       HS DORM 1

 Reporting Officer Hornback, Christopher


                                      Inmates Involved
                  Inmate#          Name
                  00595460         BOLTON, FRANKLIN T
                  00591092         SOUTHERS, WILLIAM M




                  Video Recorded? Type?                                    Medical Responders Name



                   EJ   Use of Restraints Required

                                               Type of Restraints
                   Name                           Restraint                     Note




                   [] Use of Force Required

                                                  Type of Force
                   Name                           Force                         Note




      Narrative   At 1536 01-02-20151 Sgt. C. Homback#333 responded to a backup call on H5WD1.
                  Upon anival the Incident was over and Inmate Bolton, Franklin cin#595460 and Inmate
                  Southers, William cln#591092 had been escorted to and secured in separate holding
                  cells. I assisted by taking photos of both Inmates and while taking photos of Inmate
                  Bolton, he stated he started the fight on purpose so he could be moved out of the
                  dorm. I reported this to Sergeant Zapata who was the primary supeivisor on the scene
                  and returned to my assigned area.
                  Sgt. C. Homback#333.




                                                                                Dale
                                 Employee Signature




 25352 Troutman                                              02/16/2015 10:59                                                   Page: 1



                                                                                                                      Troutman 00095
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 92 of 169 PageID #:
                                    3118




                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00060323(c)               Incident Type                                              Incident DateTime   01/02/201515:36


  Location Type   MJC ROOF                                              Location       H5DORM1

 Reporting Officer WYATT, SONNETT


                                     Inmates Involved
                  Inmate#          Name




                  Video Recorded? Type?                                    Medical Responders Name



                   EJ   Use of Restraints Required

                                                Type of Restraints
                   Name                           Restraint                     Note




                  !:J   Use of Force Required
                                                   Type of Force
                   Name                           Force                         Note




      Narrative   On 1/2/15 medical (S.Wyatt,LPN) responded to a fight on the 5th floor.Upon
                  assessment of inmate William Soulhers #591092 small pink scratches were noted on
                  upper chest area. Inmate Southers had no complaints of pain or distress. Inmate
                  Franklin Bolton #595460 was also assessed and had a small pink scratch on his right
                  neck area. Inmate Bolton had no complaints of pain or distress. EOS S. Wyatt, LPN




                                                                                Date
                                  Employee Signature




 25352 Troutman                                              02/16/2015 10:59                                                   Page: 1



                                                                                                                      Troutman 00096
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 93 of 169 PageID #:
                                    3119




                     Louisville Metro Department of Corrections Incident Report

  Incident Report#   00060323(d)                 Incident Type                                              Incident DateTime   01/02/201515:36


   Location Type     MJC ROOF                                              Location       HS DORM 1


 Reporting Officer SANDERS, GEORGE


                                           Inmates Involved
                     Inmate#            Name




                     Video Recorded? Type?                                    Medical Responders Name



                      tr]    Use of Restraints Required

                                                     Type of Restraints
                      Name                            Restraint                    Note




                     lE:'J   Use of Force Required

                                                       Type of Force
                      Name                            Force                        Note




       Narrative     On 1/2/2015 at appr 15:36 l Officer Sanders I noticed inmates in dorm 1 were
                     gathered in the day room. I saw inmate Bolton 595460 and inmate Southers 591092
                     on the floor of the day room hitting each other. Myself and Officer Pennington went
                     into dorm 1 I gave verbal commands to both inmates to stop fighting and they
                     complied. Officer Higdon escorted ininate Bolton to the bull pen and Officer
                     Pennington put wrist restraints on inmate Southers I Officer Sanders escorted inmate
                     Southers to the attorneys booth. This ends my report.

                         Officer Sanders 744




                                                                                   Date
                                       Employee Signature




  25352 Troutman                                                 02116/201510:59                                                     Page: 1



                                                                                                                          Troutman 00097
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 94 of 169 PageID #:
                                    3120




                     Louisville Metro Department of Corrections Incident Report
  Incident Report#                               Incident Type                                                Incident DateTime


   Location Type                                                            Location

 Reporting Officer



                                          Inmates Involved
                     Inmate#           Name




                     Video Recorded? Type?                                     Medical Responders Name



                      !CJ   Use of Restraints Required

                                                    Type of Restraints
                      Name                            Restraint                     Note




                      EJ    Use of Force Required

                                                       Type of Force
                      Name                            Force                         Note




       Narrative     On 1/212015 at 15:36, l Ofc. Pennington assisted Ofc. Sanders in H5 Dorm 1. Inmate
                     Bolton, # 595460, was on the floor fighting inmate Southers, 591092. Both inmates
                     complied with verbal commands. I assisted Officer Sanders with applying wrist
                     restraints and escorted inmate Southers to the attorney booth. this ends of my report.

                        Officer Pennington 509




                                                                                   Date
                                      Employee Signature




 25352 Troutman                                                  02/16/201511:00                                                  Page: 1



                                                                                                                            Troutman 00098
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 95 of 169 PageID #:
                                    3121




                      Louisville Metro Department of Corrections Incident Report
  Incident Report #    00060238(a)                Incident Type                                                  Incident DateTime   12/29/2014 09:55


   Location Type      GRILL                                                  Location     J1 GRILL

 Reporting Officer Puente, Chad



                                           Inmates Involved
                      Inmate#           Name
                      00595460          BOLTON, FRANKLIN T




                      Video Recorded? Type?                                      Medical Responders Name



                       !El   Use of Restraints Required

                                                     Type of Restraints
                       Name                            Restraint                     Note




                       tJ    Use of Force Required
                                                        Type of Force
                       Name                            Force                         Note




       Narrative       On 12-29-14 at 0955 Inmate Bolton, Franklin #595460 was placed through the body
                      scanner after a pat search on the J1 grill. The body scanner showed a possible
                      anomaly in the Pelvic area. The scan number was 00101030. Sgt. Puente was notified
                      of the situation and authorized a strip search to be conducted of inmate Bolton. Ofc. C.
                      Arnold and Ofc. Quesenberry conducted the strip search in the strip search room next
                      to the grill. Once the strip search was complete Officers advised that a bag of green
                      leaf substance and a bag of white substance was found. Inmate Bolton advised that
                      one bag was marijuana and the other was heroin. A strip search report was completed
                      and tum in with the shift report. Inmate Bolton was placed through the body scanner
                      again and the scan (#00101031) was clear of any anomalies. Lt. Dejarnette was
                      notified of the situation. Pictures were taken and forward to PSU and Command staff.
                      The arresting LMPD officers name is Det. R.A. Jones #6360. Inmate Bolton's charges
                      are 2 counts Rob 1st, 2 counts kidnapping. Ofc. Arnold placed add charges on inmate
                      Bolton and they were PC 1, POC 1st Heroin, POM, TWPE. The bags of Heroin and
                      Marijuana were transported to LMPD property room by Ofc. Arnold. The report number
                      was 8014100155. The LMPD property receipt number is #4641385 for 11.9 grams of
                      Marijuana with papers and 3.4 grams of heroin. The LMPD property report was turned
                      in with the shift report.




 25352 Troutman                                                   021161201510:52                                                         Page: 1


                                                                                                                               Troutman 00099
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 96 of 169 PageID #:
                                    3122




                  Louisville Metro Department of Corrections Incident Report

  Incident Report# 00060238(b)                Incident Type                                                 Incident DateTime   12129/2014 09:55


  Location Type   GRILL                                                  Location      J1 GRILL


 Reporting Officer ARNOLD, CLIFTON


                                        Inmates Involved
                  Inmate#           Name
                  00595460          BOLTON, FRANKLIN T




                  Video Recorded? Type?                                     Medical Responders Name



                   El   Use of Restraints Required

                                                 Type of Restraints
                   Name                            Restraint                     Note




                   El   Use of Force Required

                                                    Type of Force
                   Name                            Force                        Note




      Narrative   On Monday, December 29, 2014 at approximately 0955hrs I, (Officer Arnold) was
                  working the grill when l/M Bolton, Franklin #595460 was brought into the Sallyport by
                  LMPD. Prior to entering the MJC l/M Bolton was asked if he had any drugs, weapons
                  or contraband on his person, l/M Bolton replied "no". l/M Bolton's pants were too tight
                  to do a proper pat search. After l/M Bolton was scanned on the SecurPass body
                  scanner (#101030), an anomaly was seen in the pelvic area of l/M Bolton. A strip
                  search was authorized by Sgt. Puente. I assisted in the strip search and a baggle of
                  marijuana was recovered there was also rolling papers in the baggie, also a small
                  baggle of heroin was recovered. The contraband was identified by l/M Bolton. Photos
                  were taken of the contraband and the body scan by Sgt. Puente. Added charges were
                  placed on l/M Bolton which were POCS 1st (heroin), PC 1, POM and TWPE. Case#
                  80-14-100155. I then took the contraband to LMPD property room. Property Voucher
                  for marijuana #4641385@ 11.9 grams and Property Voucher for heroin #4641386
                  @3.4 grams. This concludes my involvement in this incident.lf/EOR\\\

                  Officer C. Arnold #790




                                                                                Date
                                  Employee Signature



 25352 Troutman                                               02/16/201510:56                                                        Page: 1



                                                                                                                          Troutman 00100
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 97 of 169 PageID #:
                                    3123




                     Louisville Metro Department of Corrections Incident Report

  Incident Report#    00060238(c)                Incident Type                                                 Incident Date Time   12/29/2014 09:55


   Location Type     GRILL                                                  Location       J1 GRILL


 Reporting Officer Quesenberry, Wilton


                                          Inmates Involved
                     Inmate#           Name




                     Video Recorded? Type?                                     Medical Responders Name



                      D    Use of Restn3ints Required

                                                   Type of Restraints
                      Name                            Restraint                     Note




                      EJ   Use of Force Required

                                                       Type of Force
                      Name                            Force                         Note




       Narrative     On 12129/14 atappx. 0955 hrs I was asked to come to the Grill By Officer Aronald, to
                     recheck an Inmate search. Inmate Bolton, Franklin had extreme tight pants on which
                     made the pat search hard to do. Do to his body scan a strip search was conducted. I
                     assisted Officer Aronatd in the strip search. The Inmate had a baggle of Marijuana with
                     rolling papers in his Butt checks and rectum and a baggie of heroin in his small pants
                     pocket. The Drugs and Contraband was turned over to the booking floor Sgt. to get
                     Pies. Added charges of POCS1st POM, PC1 and TWPE was placed on the
                     Inmate.Officer Arona1d took the drugs to LMPD property room. llJEOF!-111

                     W .Quesenbeny




                                                                                    Date
                                     Employee Signature




 25352 Troutman                                                  02116/2015 10:57                                                        Page: 1



                                                                                                                              Troutman 00101
        Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 98 of 169 PageID #:
                                            3124



    BOLTON, FRANKLIN T
  Bk DI: 12/29/2014 09:55   DOB: 01/21/1996
   Inmate #:00595460                                    Address
,f'~<Jking #:201436818                          i-~-lqq(e
'                                                Date of BiJ:th

         Charges:
                                               .· :-·   ·- -.-,
                                                                   :,·:;·-_:-_ '"::-_·, -._·,--.'' ._·- ', ._:_· ,.-,_·,             ._-. :-"-:<·_--·.,- ... .• -··




         :(·.::('.·_-,•·'     {'
         :\·'·;-,                                                                                               -. . ,

                                                                                                                     '
                                              Pen'fillle                                                  Hold      fuforin:atioD,
                                                                                                          '_, -_,-, -- .-.·- ., .., ' - < .
                                                                                                         ·-,'      '.,·   ..
                                                                                                                         . ;:-; ..




                            20                                                              Time Out Date                                         Move Date
                            20                                    20
                            20                                    20




                                                                                                                                                            Troutman 00102
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 99 of 169 PageID #:
                                    3125

.,




      AOC-425.1          Doc. Code: OCOM
      Rev. 11-10
      Page 1 of 1
      Commonwealth of Kentucky
      Court of Justice www.courts.ky.gov
      KRS439.179                                                                                       Jefferson

      COMMONWEALTH OF KENTUCKY                                                                            PLAINTIFF

     v.
      BOLTON, FRANKLIN T
                                                                                                          DEFENDANT




       Sex                                          Weight   Operator License Number State         Bond Amount          Type
          M                                           250
                                                     Jefferson                                                       _, Kentucky:
     You are hereby commanded to receive the above-named Defendant who has been found guilty of the following:
  3 UOR0026800 PROBATION VIOLATION (FOR MISDEMEANOR OFFENSE)( 0) ( X)    JAIL           180 DAYS ()
Diso:01/09/2015 GRANTED                                               11




Next Court Date:
                            JUDGMENT AND ORDER RELEASING MISDEMEANANTS FROM JAIL
   II is the Judgment of this Court that the Defendant be sentenced to serve          See sentence details above   . On
 Motion of the Defendant and the Court being sufficiently advised, IT IS HEREBY ORDERED, pursuant to KRS 439. 179,
 that the Defendant is granted the privilege of leaving the jail during the hours of:         am/pm to           am/pm
 -==,,....--------through                                                     , for one or more of the following purposes:

     D        1. Working at his/her employment.                    D          2. Seeking employment.

     D        3. Attendance at an educational institution.          D         4. Medical treatment.
                          Conditions No Releases (NO SHOCK, NO HIP};
     f7I 5.
     ~           Other

    Every prisoner gainfully employed and released herein is hereby ordered to pay a reasonable amount not to exceed
 forty dollars ($40.00) per day KRS 439.179 (4) far the cost of his/her board. If he/she defaults, the privilege hereby
 granted may be forfeited by the Court.
    The Court further directs that the Jailer/Department of Corrections of.                                           perform the
 functions under KRS 439.179 (3) and (5).

     01109/2015at1:28:45 PM                                         Isl electronically signed by HON. JENNIFER B. WILCOX
     Date                                                           Signature of Judge                             Div _ _ __


                                                                                            c:ntered
                          Clerk

     Distribution: Transporting Officer
                   Jail/Corrections
                                                                                                             ,D.C.
                   Court File




                                                                                                                     Troutman 00103
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 100 of 169 PageID #:
                                     3126




 AOC- 385.1         Doc. C
                                                                                     Citation No. 4N1060782-1
 Rev. 11-10
 Page 1 of 1                                                                         Case No. 14-M-019692
                                                                                     Court: District
 Commonwealth of Kentucky
 Court of Justice                                                                    Div: _ _ __
 www.courts.kygov                                        From Custody                County: Jefferson


 COMMONWEALTH OF KENTUCKY                                                                       PLAINTIFF

 v.
 BOLTON, FRANKLIN T
                                                                                                DEFENDANT

 Alias: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 Jail ID: 595460


      Sex    Race    Date of Birth   Height    Weight   Operator Licen
      M       w       01/2111996      601       250


 To the Jailer/Department of Corrections of      Jefferson                                                , Kentucky:

 You are hereby commanded. to release from custody the above-named
  1
                                                                                  De~dant who is charged with:
       UOR:0020130 UNLAWFUL TRANSACTION W/MINOR-3RD DEGREE ( M) (A) Disp:11/07/2014 AMENDED DOWN

  1A UOR:0014030 CRIMINAL MISCHIEF-3RD DEGREE ( M) ( B) Disp:11/07/2014 GUilTY

  2    UOR:0026800 PROBATION VIOLATION (FOR MISDEMEANOR OFFENSE) ( 0)( X) Disp:12/05/2014 WITHDRAWN

  3    UOR:0026800 PROBATION VIOLATION (FOR MISDEMEANOR OFFENSE) ( 0) ( X) Disp:01/0912015 WITHDRAWN




Next Court Date:                                                                        Courtroom


 Further Orders:




 Distribution: Jail/Corrections
                                                                                      ~Ll~V_.o.c.


                                                                                                         Troutman 00104
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 101 of 169 PageID #:
                                     3127




 AOC- 385.1
                                                                                       Citation No. 4M8062262-1
 Rev. 11-10
 Page 1 of 1                                                                           Case No. 14-F-010111
                                                                                       Court: District
 Commonwealth of Kentucky
                                                                                       Div: _ _ __
 Court of Justice
 www.courls.ky.gov                                        From Custody                 County: Jefferson


 COMMONWEALTH OF KENTUCKY                                                                         PLAINTIFF

 v.
 BOLTON, FRANKLIN THOMAS
                                                                                                  DEFENDANT

 Alias: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 Jail ID: 595460


      Sex    Race    Date of Birth    Height    Weight    Operator Licen
      M       w       01/21/1996       601       200


 To the Jailer/Department of Corrections of       Jefferson                                                     , Kentucky:

 You are hereby commanded to release from custody the above-named
  1
                                                                                    De~dant who is charged with:
       UOR:0239310 TBUT OR DISP SHOPLIFTING $500 OR MORE BUT U/$10,000 ( F) ( D) Oisp:11/07/2014 AMENDED DOWN

  1A UOR:0239311 ATIEMPT TBUT OR DISP SHOPLIFTING $500 OR MORE BUT U/$10,000 ( M) (A) Disp:11/07/2014 GUILTY

  2    UOR:0026BOO PROBATION VIOLATION (FOR MISDEMEANOR OFFENSE)( 0) ( X) Disp:12/05/2014 WITHDRAWN

  3    UOR:002680D PROBATION VIOLATION (FOR MISDEMEANOR OFFENSE) ( 0) ( X) Disp:01/09/2015 WITHDRAWN




Next Court Date:                                                                          Courtroom


 Further Orders:




 01/09/2015 at 1:32:02 PM
 Date




                                                                                                  i::nterea




 Distribution: Jail/Corrections
                                                                                        ___,_,Q~eu_,,              D.C.




                                                                                                              Troutman 00105
            Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 102 of 169 PageID #:
                                                 3128


                       LOUISVILLE METROPOLITAN DEPARTMENT OF CORRECTIONS
                                                                         Booking Report
('"".""\!Ste #                 Inmate Name                        Sex                     Race
  vv595460                     BOLTON, FRANKLIN T                 MALE                    WhiteJEurp/ N.Afr/Mid Eas
  Booking Number               Dateflime                        Hair Color                Eye Color
  201436818                    12/29/2014 09:55                 Brown                     Brown

  Drivers License #            SSN            DOB                 Ethnicity:                            Height    Weight
                               XXX-XX-XXXX    01/21/1996                                                6'01"      225

           Address: 2705 STEPHAN RD                          Phone:                          FBI#: 861851AE3
                   KY
                                                                                             SID#: A0724276


           Resident:                                        Scars, Marks, Tattoos
                                                           Type              Location                   Description
            County:

       Birth State:Kv

     Citizenship: United States of America                  Aliases/ SSN
                                                           Name                                            DOB                   AliasSSN




                                                                    Additional Information
               Classification: MX/GP                                 Occupation:

             Cell Assignment PASSIVE/J1-P-002                            Employer: NONE
                                                                  -·--          - - ---
   -....    Sentence Status:                                Emergency Contact SANDRA BOLTON                                     (so21291-7s9i •..


                                                                          Arrest Information
             Committed By: LOUISVILLE METRO POLICE                              Arresting Officer: R JONES

           ArrestDate/Time:12/29/2014 08:24                                        Booking Officer: Taylor, Sharon

           Arresting Agency:LQUISVILLE METRO POLICE                                        Location: 7201 OUTER LOOP, KY

                Arrest Note: ABOVE DEFT UNLAWFULLy RESTRAINED TWO VICTIMS @
                             KNIFEPOINT AND THREATENED TO KILL THE VICTIMS IF THEY DID
                             NOT COOPERATE. ABOVE HANDCUFFEDONE OF THE VICTIMS TOOK
                             HER CELLPHONE, CAR KEYS, AND STOLE HER CAR. DEFT FORCED
                             THE OTHER VICTIM TO LEAVE THE RESIDENCE W/HIM AND DRIVE
                             THE VICTIMS CAR. DEFT WAS CAUGHT WHEN HE TRIED TO DRIVE
                            AND WRECKED THE VEHICLE ON BRENTLINGER LN. INCIDENT ALL
                             STARTED BECAUSE DEFT SAID VICTIM OWED HIM MONEY. ABOVE
                             DEFT CONFESSED TO DETECTIVE AND GAVE A RECORDED
                           STATEMENT.

                                                                                Charges
   Reference#                  Statute        Category             Charge DtTm            DispositionDtTm        Document            Court          Bond Type
   Case Nbr                    Description                         Court DtTm             Disposition            Bond/Sentence                      Bond Amount
   14458                       10060        FELONY                                        (none)                 Fresh Arrest        008
                               KIDNAPPING-ADULT                    12/30/2014
   14459                       10060        FELONY                                        (none)                 Fresh Arrest        008
                               KIDNAPPING-ADULT                    12/30/2014
   14460                       12002        FELONY                                        (none)                 Fresh Arrest        008
                               ROBBERY, 1ST DEGREE                 12/30/2014
                               12002         FELONY                                       (none)                 Fresh Arrest        008
                               ROBBERY, 1 ST DEGREE                12/30/2014
                               00273          FELONY                                      (none)                 Added Charge        008



 19303 Taylor                                                12/29/201411:37                                                                         Page: 1




                                                                                                                                              Troutman 00106
            Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 103 of 169 PageID #:
                                                 3129


                                POSS CONT SUB 1ST DEG 1ST       12/30/2014
                                OFF (HEROIN)
          14478                 49031       FELONY                                   (none)            Added Charge       008
                                PROMOTING CONTRABAND -1ST       12/30/2014
                                DEGREE
     ,r·'~479                  189A.010     MISDEMEANOR                              (none)            Added Charge      008
                               POSS OF MARIJUANA                12/30/2014
          14480                50230        FELONY                                   (none)            Added Charge      008
                               TAMPERING WITH PHYSICAL          12/30/2014
                               EVIDENCE

                                                                                                                 Active Bond Total: $0. 00

                                                                                                                      Bonds Total: $0.00


                                                                    Arrest Information
              Committed By: LOUISVILLE METRO POLICE                            Arresting Officer. C ARNOLD

            Arrest Date!Time:12/29/2014 09:55                                  Booking Officer: Taylor, Sharon

           Arresting Agency:LOUISVILLE METRO CORRECTIONS                             Location: 400 s 6TH ST KY
                            DEPT



                            IF HE HAD ANY DRUGS WEAPONS OR CONTRABAND ON HIS
                            PERSON $11 !ECT Rfpf lfD "NO" $1/R /'S PANTS WfRf TOO TIGHT _ _ _ _ _ _ _ __
                            TO DO A PR.OPER ~aleJ6lgtiaMiIER SUBJ WAS SCANNED ON             Date
                            SECURPASS BODY SCANNER, AN ANOMALY WAS SEEN IN SU BJ'S
                            BUTIOCK AREA. SCAN# 101030. SUBJ WAS THEN STRIP SEARCH BY
                            AUTHOR IZAT 10 N 6~6F§!'f.l~Tu~BAGGIE OF MARIJUANA AND A~--------
                                                                                            Date
                            SMALL BAGGIE OF i:t'E°ROIN.l\o'VHICH WAS IDENTIFIED AS BEING SO
                            BY l/M BOLTON. ALSO INSIDE THE BAGGlE OF MARIJUANA WAS
                            ROLLING PAPERS. PHOTOS WERE TAKEN OF THE CONTRABAND
                            AND BODY SCANS BY SGT PUENTE. CONTRABAND WAS TAKEN TO
                            LMPD PROPERTY ROOM.

                                                                            Charges
      ·Reference#              Statute          Category       Charge DtTm          DispositionDtTm    Document          Court        Bond Type
          CaseNbr              Description                     Court DtTm           Disposition        Bond/Sentence                  Bond Amount




                                                                                                                 Active Bond Total: $0.00

                                                                                                                      Bonds Total: $0.00



                                                                               Holds
      ORI                 Agency Name                        Bond Amount                      Status    Bond Denied     Warrant Nbr
                          Statute                            Description




l.
·,~
      }




      19303 Taylor                                         12/29/2014 11 :37                                                            Page: 2




                                                                                                                                 Troutman 00107
        Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 104 of 169 PageID #:
                                             3130


                   LOUISVILLE METROPOLITAN DEPARTMENT OF CORRECTIONS
                                                                     Booking Report
 /'''11ate #               Inmate Name                         Sex                   Race

   ""595460                BOLTON, FRANKLIN T                  MALE                  White/Eurp/ N.Afr/Mid Eas
  Booking Number           Date/Time                           Hair Color           Eye Color
  201436818                12/2912014 09:55                    Brown                 Brown

  Drivers License #        SSN             DOB                 Ethnicity:                          Height    Weight
                           XXX-XX-XXXX     0112111996                                              6'01"     225

       Address: 2705 STEPHAN RD                           Phone:                         FBI#: 861851AE3
                 KY
                                                                                         SID #: A0724276


       Resident:                                         Scars, Marks, Tattoos
                                                        Type                 Location              Description
         County:

      Birth State: KY

    Citizenship: UNKNOWN                                 Ali~s~/SSN
                                                        Nam~                                          DOB                   AliasSSN




                                                                 Additional Information
            Classification: PRE-ARRAIGNMENT                       Occupation:

         Cell Assignment: PASSIVEIJ1-P-002                           Employer: NONE

        Sentence Status:                                 Emergency Contact: SAN ORA BOLTON                                 (502)291-7591


                                                                       Arrest Information
          Committed By: LOUISVILLE METRO POLICE                               Arresting Officer: R JONES

       Arrest DatefTime:12f29/2014 08:24                                        Booking Officer: Taylor, Sharon

       Anesting Agency:LOUISVILLE METRO POLICE                                          Location: 7201 OUTER LOOP, KY

             Arrest Note: ABOVE DEFT UNLAWFULLY RESTRAINE_D lWO VICTIMS@
                          KNIFEPOINT AND THREATENED TO KILL THE VICTIMS IF THEY DID
                          NOT COOPERATE. ABOVE HANDCUFFEDONE OF THE VICTIMS TOOK
                          HER CELLPHONE, CAR KEYS, AND STOLE HER CAR. DEFT FORCED
                          THE OTHER VICTIM TO LEAVE THE RESIDENCE WIHIM AND DRIVE
                          THE VICTIMS CAR. DEFT WAS CAUGHT WHEN HE TRIED TO DRIVE
                          AND WRECKED THE VEHICLE ON BRENTLINGER LN. INCIDENT All
                          STARTED BECAUSE DEFT SAID VICTIM OWED HIM MONEY. ABOVE
                          DEFT CONFESSED TO DETECTIVE AND GAVE A RECORDED
                         STATEMENT.

                                                                             Charges
   Reference#              Statute         Category             ChargeDtTm           OispositionDtTm        Document           Court       Bond Type
   Case Nbr                Description                          Court DtTm           Disposition            Bond/Sentence                  Bond Amount
   14458                   10060        FELONY                                       (none)                 Fresh Arrest       008
                           KIDNAPPING-ADULT                     12/3012014
   14459                   10060        FELONY                                       (none)                 Fresh Arrest       008
                           KIDNAPPING-ADULT                     12/3012014
   14460                   12002        FELONY                                       {none}                 Fresh Arrest       008
                           ROBBERY, 1ST DEGREE                  12/3012014
   ,14461                  12002        FELONY                                       (none)                 Fresh Arrest       008
                           ROBBERY, 1ST DEGREE                  1213012014


1-'                                                                                                                 Active Bond Total: $0.00


  19303 Taylor                                            121291201410:09                                                                    Page: 1




                                                                                                                                       Troutman 00108
     Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 105 of 169 PageID #:
                                          3131


                                                                                                                           Bonds Total: $0.00



                                                                         Holds
               Agenc~'   f\lame                                                  _ _,s..ta"r."''>-----"B"'o~Pdo..uDenied
                                                                                             5
                                                                                                                             Warrant Nbr
               Statute
                                   Inmate Signature
                                                        Description                         Date


                                  Officer Signature                                       Date




19303 Taylor                                          12/29/2014 10:09                                                                     Page: 2




                                                                                                                                     Troutman 00109
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 106 of 169 PageID #:
                                     3132


                                                                                                          l,.J~l


                                                   301
  'AOC-425.1           Doc. Code: OCOM
   Rev. 11-10
   Page 1 of 1

   Commonwealth of Kentucky
   Court of Justice www.courts.ky.gov
   KRS439.179                                                                                         Jefferson

   COMMONWEALTH OF KENTUCKY                                                                              PLAINTIFF

   V.
   BOLTON, FRANKLIN T
                                                                                                        DEFENDANT

   Alias: --------~~k:--+- k--...__ __
   Jail ID: 595460

     Sex                                            Weight   Operator License Number State        Bond Amount           Type
        M                                             225                                               10,000.00         CA
                                                     Jefferson                                                       _, Kentucky:
 You are hereby commanded to receive the above-named Defendant who has been found guilty of the following:
Kidnapping - Adult

Kidnapping - Adult

Robbery 1st

Robbery 1st


Nexl Court Date:
                            JUDGMENT AND ORDER RELEASING MISDEMEANANTS FROM JAIL
   It is the Judgment Of this Court that the Defendant be sentenced to serve              See sentence details above       . On
 Motion of the Defendant and the Court being sufficiently advised, IT IS HEREBY ORDERED, pursuant to KRS 439.179,
 that the Defendant is granted the privilege of leaving the jail during the hours of:             am/pm to              am/pm
 _ _ _ _ _ _ _ _ _ _ through                                                  , for one or more of the following purposes:

  D           1. Working at his/hel employment.                     D         2. Seeking employment.

  03.            Attendance at an educational institution.          D         4. Medical lreatment.

  I . / 1 s. other      Waive to Grand Jury Week of 2/9/15

    Every prisoner gainfully employed and released herein is hereby ordered to pay a reasonable amount not to exceed
 forty dollars ($40.00) per day KRS 439.179 (4) for the cost of his/her board. If he/she defaults, the privilege hereby
 granted may be forfeited by the Court.
    The Court further directs that the Jailer/Department of Corrections of.                                           perform the
 functions under KRS 439.179 (3) and (5).

  01/0912015 at 1 :16:09 PM                                         Isl electronically signed by HON. JENNIFER B. WILCOX
  Date                                                               Signature of Judge                            Div _ _ __

                                                                                           t:ntered
                         Clerk

  Distribution: Transporting Officer
                Jail/Corrections
                                                                                                             ,D.C.
                Court File




                                                                                                                     Troutman 00110
    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 107 of 169 PageID #:
                                         3133




      'AOC-425.1        Doc. Code: OCOM
       Rev. 11-10
      Page 1 of 1
      Commonwealth of Kentucky
      Court of Justice www.courts.ky.gov
      KRS 439.179                                                                                        Jefferson

      COMMONWEALTH OF KENTUCKY                                                                              PLAINTIFF

      v.
      BOLTON, FRANKLIN T
                                                                                                            DEFENDANT




       Sex                                           Weight   Operator License Number State           Bond Amount          Type
           M                                           225                                                 1o 000.00         CA
      To the Jailer/                                  Jefferson                                                         _, Kentucky:
     You are hereby commanded to receive the above-named Defendant who has been found guilty of the following:




)
    Next Court Date: 01/09/2015           09:00 AM      (CRIMINAL COURTROOM 301)
     '                          JUDGMENT AND ORDER RELEASING MISDEMEANANTS FROM JAIL
       It is the Judgment of this Court that the Defendant be sentenced to seive          See sentence details above   . On
     Motion of the Defendant and the Court being sufficiently advised, IT IS HEREBY ORDERED, pursuant to KRS 439.179,
     that the Defendant is granted the privilege af leaving the jail during the hours of:         am/pm to           am/pm
    -==,,---------through                                                        , far one ar more of the following purposes:

     D         1. Working at his/her employment.                      D          2. Seeking employment.

     D         3. Attendance at an educational institution.            D         4. Medical treatment.
                         Bail Conds:NO USE/POSSESS FIREARM OR OTHER WEAPON; {DANGER - A/C
     D
     _         5. Other}

       Every prisoner gainfully employed and released herein is hereby ordered to pay a reasonable arriount not to exceed
    forty dollars ($40.00) per day KRS 439.179 (4) for the cast or his/her board. 'if he/she defaults, the privilege hereby
    granted may be forfeited by the Court.
       The Court further directs that the Jailer/Department af Corrections of.                                           perform the
    functions under KRS 439.179 (3          (5).

      12/30/2014 at 9:39:07 AM                                         /s/ electronically signed by HON. ANN BAILEY SMITH
     Date                                                              Signature of Judge                            Div _ _ __


                                                                                               t:nterea
                           Clerk

     Distribution: Transporcing Officer
                   Jail/Corrections
                                                                                                               , D.C.
                   Court File




                                                                                                                        Troutman 00111
        Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 108 of 169 PageID #:
                                             3134

Dec 29,2014 13:30




 c~).                                              Conditions of Release and Judicial Decision
     County : JEFFERSON                                                             Judge : CALVERT, GINA K
     Defendant's Name : BOLTON, FRANKLIN THOMAS                                     Interpreter Language : NONE
     Next Court Date : 12/30/2014 09:00 AM                                          ASL Needed : NO
     Court Type : DISTRICT COURT                                                    Courtroom : 301
     Jail ID# : 595460
     Charge County: JEFFERSON                                                      · Holding County: JEFFERSON


     Ball Credit

            Bail Credit Amount: $0.0D
            Bail Credit: NO                                                         Reason Ineligible: Judicial Discretion

     Release Decision

            Bond Amount $10,000.00-CASH on 12(29/2014 12:20 PM

            Judicial Discretion
            DANGER

     Conditions

                  • NOTTO VIOLATE ANY LOCAL, STATE, OR FEDERAL LAWS
                  •   NO CONTACT WITH ALLEGED VICTIM OR COMPLAINING WITNESS
                  •   MAKE ALL SCHEDULED COURT APPEARANCES
     Case(s)
            Booking Date: 1Z{29/14 09:55 AM
            14-F-014260 JEFFERSON (DOMESTIC VIOLENCE)
                         ··-   ------   ··----    -·· ·- ·-.      .   ------·--   ------~--···-----
                                                                                                                                                   -1
                                                                                                         Citation#           Class Level      Counls ,
                        0100600     KIDNAPPING-ADULT                                                     4M3n6692
                                                                                                                             -------1
                                                                                                                              8 F  2 l
           L ..
                        0120020     ROBBERY, 1ST DEGREE                                                  4M3776692             B       F          2      '
            Booking Date: 12/29/14 11:00 AM
            14-F-014264 JEFFERSON
                                                                                                -·-    - - ·--·- ---------                 -----·--··- ·-,


                        0422050     POSS CONT SUB, lST DEGREE, 1ST OFFENSE HEROIN
                                                                                                         Citation#
                                                                                                         4N0909032
                                                                                                                             ---
                                                                                                                             Class Level
                                                                                                                               F
                                                                                                                               D
                                                                                                                                              Counts
                                                                                                                                                  1
                        0490310     PROMOTING CONTRABAND • 1ST DEGREE                                    4N0909032             D      F           l
                        0423300     POSS OF MARIJUANA                                                    4N0909032             B      M           1
                        0502300     TAMPERING WITH PHYSICAi. EVIDENCE                                    4N0909032             D      F           1




                                Date                                                                     Judge's/ Pretrial Officer's Signature

     Created On 12/29/14 12:36 pm by             Samantha_Oowd~




                                                                                                                                   Troutman 00112
                 Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 109 of 169 PageID #:
                                                      3135

                                                                                                                                                                 LJ JUVCNILt: Ut-t-t:.NUt:.t'(.
                                                                                                                                                                                                                                                 .
                                                                                                  COMMONWEALTH 9F·.KENTUCKY\.
                                                                                                                                                                                                                                       z
                                                                                            UNIFORM ClTAifION
                                                                                                        '·   !-                                                                  KSP 206 (REV 2/1/06)
                                                                                                                                                                                                                                   -.
                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                   z...... .          ·

                                                                                                                                                                                                                                    w
                                                                                                                                                                                                                                   ...w              ·.

       ~a:
        f2 ,. ALIAS                                                                                                                                                                                                                Q

        'O-~ ...· ADORE~~ Jll,"DISTREETIAfT..>J~'E,J;C, /. . .
                      d ,;05              ..::;, lt::Oh?1.-J
                                                                                                                                                                 KENTUCKY.RESIDENT STATUS
                                                                                                                                                                 F. fJt'FULL TIME P. 0-PART TIME. N.0 NON RESIDENT
        :'.:'.'CITY/                         ,       ·fr"                                                                                                        MARITAL STATU$ ·;     · ~- --
        ti:<         L t}#Jt .5'f..l' ;JC:.                                                                                                                            <J/1?-:~ _Jt:_         'l
       :.w ~.' 1.0. TYPE/STAT&" 11.D. NUMBER                                                                                                                     VICTIM'S iWfJi;TIO!'J.SHIP._ TO QFFENDER
       '.Q '
        z: -.."'•  < ~:;1Z:                                                                                                                                                      ;                      l '
        ~     DATE OF BIRTH         SEX                     RACE                                  \
                                                                                                                                                                 ETHNIC ORIGIN
        u.. -.;,,__~-~-+---------+~----------------1--------~-·---·_-_·~---;'_                                                                                                                                                                __,
                           I,v:
       .0' 01..7 I t},l:i ,¥'t.MALE  DFEMALE
                                             .-11:.
                                             ~~vHr~E DBLACK
                                                               AM. INDIAN
                                                             DoRALASKAN DASIAN OHISPANlC ONONHISPANIC
                                                                                                      • 1f"
                                                                                                         ./ l. ;'
         ·.: ·.: ~.~).' PLACE Of EMPLOYMENT I OCCUPATION                                                     CITY                           STATE                H'E·lG
                                                                                                                                                                      -.··HT//        WEIGHT' _,._.,.(HAIR        COL~R ·E;_~OLOR
    ...•. - .                                                                                 -                                                                   _/f"i     -         · '7   Z . Si I        ·q~"'i            .'~!~




    ·. .
       ':!~~       VIOl'ION DATE                     VIOLATION,""';/
                                                                                                                                                                                 .

      .·:ID'i}    DATEOFARREST                        TIME OF ARPfST                  MILES          ··oJRECTION                                          CITY                               COUNTY OF VIOLATION                   SECTOR

      ii1; /,,1 \,,2 "} IL/                            Of?z>/                                      ;,J                                  lov1.s,vil/e.                                         "le f kt':<Q,//?
                                                                                     CHARGES        #        PLEA    FIND-                 FINAL        DISPN.      FINE              COSTS             FEE          ·JAIL I       PROB.
                                                                                                             ·           ING           VIOLATION CODE .CODE                                                         PRISON         TIME
                                                                                                                                                                                                              .



                                                                                                                                                                                                         .

                                                                                                                                                                                                                                         .
                                                                                                                                                                   .




                                                                                                                                                                                                        oves
.
       -'
       Cl
       ()
                 COL LICENSE

                 COMMERCIAL VEHICLE
                                                             0No

                                                             ONo
                                                                               DYes

                                                                               DYes
                                                                                                                          PLACARDED HAZARDOUS VEHICLE

                                                                                                                          CDL CLASS                DA       DB             De
                                                                                                                                                                                     O·No
                                                                                                                                                                                                                               ltf ~-
            ._ NAME OF WITNESS _ _ _ _ _ _ _ _ _~--------ADDRESS _ _ _ _ _._.··-----~-----~                                                                                                                                    ~}%           n

I                                                           lt;!/~(!'.~"t1°./: /j,    tl,r;t:::.l:tf.-';_/                            . ::~;;:      ~/;7f) Yi
                                                                                                                                                                                                      w
                                                                                                                                                                   l-f 7,,·}f·f".~--· ;Jk.~-t (11~/e. ~
                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                             ;,
                 NAME OF WITNESS                                                                                                                                                                                                             elr
                                                                                                                                                                                                    4 -n                                     z
                                                                                                                                                                                                                                             c
                                                                                                                                                                                                                        .      00            ~
                                                                                                                                                                                                                                             m
                                                                                                                                                                       0 FINGER PRINTS             EV_IDENCE HELD
                                                                                                                                                                                                                               ll:f»         m

                 OTHER AGENCY: 0 SPECIFY                                                                                                                               0 PHOTOS
                                                                                                                                                                                                                               {,.@          "'
                 OFFICEij'S SIG~_TURE
                 x
                                                            .f? . ·
                                                       ; ..._- "'-'' A.
                                                                                                                         BADGE I 1.D. NUMBER                                    AS
                                                                                                                                                                                 .. SIGNM. ENT                                   ..,         ~
                               /)./! 1.
                 .,_,_c1-··<·""-'-o-··,,., '"· ,•,   ""·•            ,, ,                                           ..   •.··
                                                                                                                                 &!i&C-7
                                                                                                                                ...
                                                                                                                                                                                     7915.                                      ,,;_.,       •m

                                                                                                                                                                            '                        Troutman 00113
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 110 of 169 PageID #:
                                     3136




  AOC-425.1           Doc. Code: OCOM
  Rev. 11-10
  Page 1 of 1

  Commonwealth of Kentucky
  Court of Justice www.courts.ky.gov
  KRS 439.179                                                                                         Jefferson

  COMMONWEALTH OF KENTUCKY                                                                               PLAINTIFF

  v.
  BOLTON, FRANKLIN T
                                                                                                        DEFENDANT




      Sex                                       Weight    Operator License Number State           Bond Amount         Type
       M                                          225                                                  1o 000.00        CA
                                                  Jefferson                                                        _, Kentucky:
 You are hereby commanded to receive the above-named Defendant who has been found guilty of the following:
POCS 1st

Prom Contraband

POM

lWPE


Next Court Date:
                               JUDGMENT AND ORDER RELEASING MISDEMEANANTS FROM JAIL
   It is the Judgment of this Court that the Defendant be sentenced to serve           See sentence details above            . On
 Motion of the Defendant and the Court being sufficiently advised, IT IS HEREBY ORDERED, pursuant to KRS 439.179,
that the Defendant is granted the privilege of leaving the jail during the hours of:            am/pm to               am/pm
_ _ _ _ _ _ _ _ _ _ through                                                  , for one or mare of the following purposes:

 01.          Working at his/her employment.                       D
                                                                   --        2. Seeking employment.
                                                                              '


 03.         Attendance at an educational institution.             D         4. Medical treatment.

 Os.          Other   Waive to Grand Jury Week of 2/9/15

   Every prisoner gainfully employed and released herein is hereby ordered to pay a reasonable amount not to exceed
forty dollars ($40.00) per day KRS 439.179 (4) far the cost of his/her board. If he/she defaults, the privilege hereby
granted may be forfeited by the Court.
   The Court further directs that the Jailer/Department of Corrections of.                                          perform the
functions under KRS 439.179 (3) and (5).

  01/09/2015at1:19:23 PM                                           Isl electronically signed by HON. JENNIFER 8. WILCOX
  Date                                                             Signature of Judge                             Div _ _ __


                                                                                          t::nterea
                       Clerk

 Distribution: Transporting Officer
               Jail/Corrections
                                                                                                           ,D.C.
               Court File




                                                                                                                   Troutman 00114
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 111 of 169 PageID #:
                                     3137


                                                               r..1•1



                                                                                                                                        '1!: .
  AOC-425.1         Doc. Code: OCOM
  Rev. 11-10
  Page 1 of 1
  Commonwealth of Kentucky
  Court of Justice www.courts.ky.gov
  KRS 439.179                                                                                          Jefferson

  COMMONWEALTH OF KENTUCKY                                                                                PLAINTIFF

  v.
  BOLTON, FRANKLIN T
                                                                                                          DEFENDANT




    Sex                                          Weight    Operator License Number State            Bond Amount          Type
       M                                           225                                                   10,000.00         CA
  To the Jailer/                                   Jefferson                                                          _. Kentucky:
 You are hereby commanded to receive the above-named Defendant who has been found guilty of the following:




Next Court Date: 01/09/2015             09:00 AM     (CRIMINAL COURTROOM 301)
                               JUDGMENT AND ORDER RELEASING MISDE~EANANTS FROM JAIL
     It is the Judgment of this Court that the Defendant be sentenced to serve            See sentence details above       . On      !· ;:

 Motion of the Defendant and the Court being sufficiently advised, IT IS HEREBY ORDERED, pursuant to KRS 439.179,
 that the Defendant is granted the privilege of leaving the jail during the hours of:             am/pm to              am/pm
...,.,,_,,__ _ _ _ _ _ _ _ through                                            , for one or more of the following purposes:

 D         1. Working at his/her employment.                            D     2. Seeking employment.

 D         3. Attendance at an educational institution.                 I I 4~    Medical treatment.
                     Bail Conds:NO USE/POSSESS FIREARM OR OTHER WEAPON; {DANGER - A/C
 D
 _         5. Other}
i Every prisoner gainfully arnployed and reieased herein is hereby ordered to pay a reasonable amount not t6 exceed '
forty dollars ($40.00) per day KRS 439.179 (4) for the cost of his/her board. If he/she defaults, the privilege hereby
granted may be forfeited by the Court.
   The Court further directs that the Jailer/Department of Corrections of.                                             perform the
functions under KRS 439.179 (3) and (5).




                                                                                                                                     1.·~
                                                                        Isl electronically signed by HON. ANN BAILEY SMITH
                                                                        Signature of Judge                         Div _ _ __
                                                                                                                                            ..




                                                                                                                                     ~
                                                                                             t::ntered


  Distribution: Tra.nsporting Officer
                Jail/Corrections                                                                                                            I
                                                                                                             . D.C.
                Court File




                                                                                                                      Troutman 00115
           Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 112 of 169 PageID #:
                                                3138
                                     'LJ Vl::ll::KAN                                                          f:   ,r' ·                                                                              LJ JUVl::NILI:: Urrl::NUl::K
                                                                                                                  COMMONWEALTH OF KENTUCKY

                                                                                                            UNIFORM CITATION

J '         AGENeY
                             '




                                     Lr/\\){__ ,                                                  ',
~- ~hj_ l-N--A_M_E--(L--"F--M"I~\~.•~,--:.-.~~\~-_,_~Pl~~,..-. ~~P:-A,-c"_E=-=-B=-EF----EE::-'jlN-.--~--A.--~1=-'f=-,-_-\-~--------l-_-_
                                                                                                                          -             -----i-A-TT_o_"_.• --..H~O~M-E_P...
                                                                                                                                                                                   ORI

                                                                                                                                                                         H"o·N·E------------4
                                                                                                                                                                                               KY         c             r
                                                                                                                                                                                                                            KSP 206 (REV 2/1/06)

                                                                                                                                                                                                                                 (.(·            ./'':_                       c                                                            .,




     0      ALIAS                                                                                                                                                                                     EMERGENCY PHONE
                                                                                                                                                                                                                                                                               I
     ~
                                                                                                                                                                                                                '   '       '                           -1
                                                                                                                                                                                                      KENTUCKY RESIDENT STATUS
     0                                                                                                                                                                                                F. 00ULL TIME P. 0 PART TJME N.0 NON RESIDENT
     5      CITY                                                                                                           STATI;$.r                   .          ZIP: J ,         '\ ,., ) (         MARITAL STATUS .                                       '



                       /~-            I     :_ '·-   f.   t I;:_- ..                                                                               I                    ' I 1. ',. ,.~
     a:
     LU
                                 i
                                          11.D. NUMBER
                                                                                                        '

                                                                                                              '
                                                                                                                                 I·.
                                                                                                                           _8.s. l'jU,MBER.
                                                                                                                                                                                           I   ,,..


           1.0. '."PE/STATE                                                                                                                                                                           VICTIM'S RELATIONSHIP TO OFFENDER
    0                                                                                                                        '        ~.1 (l :::-                                                                                                                         '

    z
                                                                                                                                                                                                                                                                                   '




    LU      DATE OF BIRTH                                           SEX                                                                        RACE
                                                                                                                                                                                                      ETHNIC ORlGIN
    u.
    LL-

                   In                                                                                                                          D AM.        O ASIAN
                                                                                                                                  '

                                                                                                                                                     INDIAN
    0      <I                                        .1il,-MALE D FEMALE                      ~WHITE                0 BLACK                      OR ALASKAN                                           0 HISPANIC                     ~ON HISPANIC

           PLACE OF. EMPLOYMENT I OCCUPATION                                                                               CITY                                    STATE
                                                                                                                                                                                                      H,7_1GH1                   IW~IG'~          ...                 J       H1g,        CO!-OR              l7;.E      COLO. R

    W      VEH .. MAK~                               VEH. TYPE                             VEH.        Y~AR                COLOR                   TOPIBOTIOM                                         ALCOHOUORUG INVOLVEMENT (SPECIFY)                                                                                ··•
    d                                                                                                                                                                                                 0 NO          }§YES              O·UNK                     f-J'.                   .:               r '.,               .· /J
    ~           REG. STATE                                 REG. YEAR                       REGISTRATION No.                                                       IVEHJCLE IDENTIFIERS                                                  ..             MPH                             IN MPH ZONE                   lvoL. KEY
.~;....-1-~V~IO~LA""'Tv1o"N"o"A~T~E~--tcv~1o"LA""'TYIQ'-N"r~1°M~E~-'t.E~XA;;;-;C~T'L'o~c~ATT~IO"N"o'F"'-vu1o"LA"'°T1~o"N'1~A~R~R"E~S~T~-------~-~--'fos'.A'."R~E~S"u~L'rs"'----''----i
    ~
    ~
    i=.,i
                   I'}{\t".1
                          .t'
                                                                     -
                                                              )··'_;.,
                                                                                                       L;('-r·,,
                                                                                                            .\..
                                                                                                                                       .....                ,I;,
                                                                                                                                                            .
                                                                                                                                                            t~)
            DATE       bF ARREST                      TIME OF ARREST                              MILES                 DIRECTION                                                         .CITY                                                  COUNTY OF VIOLATION                                                          SECTOR


           r       11'1 14                      .c· (·\· :_·, :_:·                 '
                                                                                                                                                             j ,.         .. , ' ~'I,.,
                                                                                                                                                            /-. '...~·',) ..:- v'
                                                                                                                                                                                           .
                                                                                                                                                                                    ~ ,....__

            VIOLATION
              CODE
                                      ASCF                STATUTE/ ORD.                      CHARGES                #       PLEA
                                                                                                                                               FIND-     FINAL     DISPN.
                                                                                                                                                ING VIOLATION coDE CODE                                 FINE                         COSTS                                FEE                        JAIL I
                                                                                                                                                                                                                                                                                                     PRISON
                                                                                                                                                                                                                                                                                                                              PROB.
                                                                                                                                                                                                                                                                                                                              TIME
                                                                                                                                                                                                                                                   '



                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                ..


               COURT DATE.                           COURT TIME                                                                                                                     , COURT CASE NO.                                  DISPN. DATE                                      TRIAL -                               CLERKS
                                                                                                                                                                                                                                                                                                                             INITIALS
                                                                    0 AM          PAYABLE 0                                                                                    '
                                                                                                                                                                                                                                                                                         DB                OJ
                   I                                                OPM            0       COURT                                                                                                                                                                                                           ON

                                                                                                                                                                                                                                                                                                      /..--~I,

    1-                                                                                                                                                                                                                                                                                                      ··:.   '-~:I.'·
    z
    :s
    ll.
                                                                                                                                                                                                                                                                                                              j'     j •·. {.


    ::;;
    0
    0
                                                                                                                                                                                                                                                                              . ,J            .,-     ;    .. ·
   !;;                                                                                                                                                                                                                                                                                   .· ../,_;.

   ~                                                                             :·. __;;;.'ii,'1.·'-              .(. __ -;!'.
                                                                                                                                                                                                                                             '

    ~
    0
    ll.


   --' COL LICENSE        0 No 0 Yes . PLACARDED HAZARDOUS VEHICLE     0 No 0 Yes  -. . i
   0
   0   1-------..,..---------------F"-------"""'-----"-----~~---1                  i l,-r
       COMMERCIAL VEHICLE 0 No 0 Yes   COL CLASS   DA    '0 8      0 C            1---!-f:
 b.=-o:="i!'~~~~~~....--........~~~--,...~~-~~~~~~-.-.~~~~~.,-~~~~~~......,,,...~..,.,........~.,.,.,.....,--"I
           NAME OF WITNESS\,\)                              {':.-   : ;:- ::_    .~ /l J;i-" ( {·I                                                          Ao DRESS      I        re'\   t- (.                                 ~;               ~t--, .~. ~                             r r r!.. ..
                                                                                                        f                                                   CITYfSTATE

           NAME OF WITNESS                                                                                                                                  ADDRESS
           CASE NO:
           :/..( <\it
           CARRIED FOR UCR BY CONTRIBUTOR:
                                          r' f ,.~-1·-~
                                                                                       0
                                                                                                                                               2


                                                                                                                                                   0
                                                                                                                                                                   '




                                                                                                                                                           lN~CAR VIDEO                                   0
                                                                                                                                                                                                           'I       FINGER PRINTS                            EVIDENCE HELD
           OTHER fo.G~NCY:                  D S.f'-ECIFY                                                                                                                                                  0         PHOTOS

           OFj;:JCEf):S SIG_N,A,.TURE/                                 -"   ,J
                                                                                                                                                                                                                                                                                                                                      ~.
           ~-                    ·~(-< ..:....~.. !.' (                                                                                                                                                                                                                                                                               "m

                                                                                                                                                                                                                                                                              Troutman 00116
    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 113 of 169 PageID #:
                                         3139




{




                                                                CoD
                                                                                 Criminal



                                           BOiTON,   FRANKLIN




                                                     /
                         KYA0724276   /.       01/21/1996         M    w   601    225   BRO   BF




                    #1                                          LXMK




                                                                                 Troutman 00117
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 114 of 169 PageID #:
                                     3140
       Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 115 of 169 PageID #:
                                            3141




                                             L01,llSVILLE METROPOLITAN DEPARTMENT OF CORRECTIONS
                                             400 S. Sixth Street
                                             Phone: 5025742167     Fax:


                                                                          Inmate Repon




iAdditional Info
    ;Birth Country    1United States of Americ21   :.
    -------·-·        --------~---


    'Marital Statm 1Single                         '

 -,·}:::::~~~~~~-+eamcl~-====~===~=~:



-----··---·- ---------------- --------------- -------------- ------------- ----------------------------------------------·----------·---------]
·contacts

   t~orrtac!!YP~              ]N~                                              --·~-1Add~._..   --------- -----------··----- -
   'Eme~ency       ·--·-------TSA/\lo~-~~LTO~~




                                                                                                                        Troutman 00118
     Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 116 of 169 PageID #:
                                          3142



                                                            Additional Information
          Classilicalion: MXIHB                              Occupation:

       CellAssignllll!OC                                       EmplD)'BI: NOl·JE

      Se n1IYHJe. StillUs:                              Emef!l-Camac:t: SANDRA SOLTON                           (502)291-7591

                                                               Arrest Information
       Commiaed By: LOUISVILLE METRO POLICE                               AP1!.st"1g Ol&:er:R JONES

    A.,,,st Dille/T..,.:12i29i2014 08:24                                  Bookilg Olli:e: Ta~cr, Sharon

    A""SlingAgern:,:LOUISVILLE METRO P{}LICE                                    location: 7Zl1 OUTER LOOP. l\"Y

          AP1!st Nole:ABOVE DEFTUNLA"WFULLY RESTRAINED liWOVICTIMS@
                        KNIFEPOINT AND THREATENED TOKI LL THEVICTIMS IFTHEYOIO
                        NOTCODPERATE.ABQ\IE HANDCUFFED ONE OF THE VICTIMS
                        TOOK HER CELLPHONE, CAR KEYS.AND STOLE HER CAR. DEFT
                        FORCED THE OTHER VICTIM TO LEAVE THE RESIDENCEW/HIM ANO
                        DRIVE THE VICTIMS CAR. D·EFTWASCAUGHTWHEN HE TRIED ID
                        DRIVEANOWRECKEDTHE'JEHICLEONBRENTLINGER LN.
                        INCIDENT ALL STARTED BECAUSE DEFT SAID VICTIM OWED H~~
                        MONEY. ABOVE D•EFT CONFE...CSED TO DETECTIVE AND GAVE A
                        RECORD•ED STATB4ENT.

                                                                      Charges
   Refere.nce   #            Statute        Cetego·ry       Charge DtTm         Disposition DtTm   Do-cume-nt       Co.urt      Bend Type
   Case Nbr                  Des-criptico                   Coun DtTm           Dispcsitio-o       Bc·nd/Sentence               Bond Amo·unt
      14458                  1()060       FELOl«Y                               02/16/201515:31 Fresh Arrest       301          CASH
      14F014260              KIDNAPPING-ADULT               01/0912015          DECEASED         Bc·nd: S100-00.0·0             s  10,000.00
      14459                  10060        FE LOIN                               02i1612015 15:32 Fresh Arrest      301
... \14F014260               KIDNAPPING-ADULT               01/()912015         DECEASED
     'i4460                  1200·2       FE LOIN                               02116/2015 15:32 Fresh Arrest      3·01
      14F014260              ROBBERY. 1ST DEGREE            01i09i2015          DECEASED
      14461                  12002        FELOIH                                02/1612015 15:32 Fresh Arrest      301
      14F014260              ROBBERY. 1ST DEGREE            01l09i2015          DECEASED
      14477                  0·0273       FELONY                                02/1612015 15:32 Added Charge 301




                                                                                                                      Troutman 00119
     Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 117 of 169 PageID #:
                                          3143



    14F014264           POSS CONT SUB 1ST DEG 1ST       01109/2015          DECEASED
                        OFF tliEROI N)
    14478               49031          FELONY                               0211612015 15:32 Added Chaiye         301
    14F014264           PROMOTING CONTRABAND - 1ST 011~9!2015               DECEASED
                        DEGREE
    14479               189A.010       MISDEMEANOR                          02/1612015 15:32 Added Chaiye         301
    14F014264           POSS OF MARIJUAf'lA             011'0912015         DECEASED
    14480               50230          FELOf'N                              02116/2015 15:32 Added Chaiye        301
    14F014264           TAMPERING ;\~TH PHYSICAL        01/09/2015          DECEASED
                        EVIDENCE
    18208               1()0001        f-JON-CRI Ml NAL                     01/091201518:3:3 Fresh Arrest
    14F01011T           f·lOT HELD ON CHARGE                                COURT ORDER
    18209               1000-01        NON-CRI Mlf'lAL                      011091201518:34 Fresh Arrest
    14M019692           NOT HELD ON CHARGE                                  COURT ORDER
    18210               02680          ~JON-CRI Ml fiAL                     01iO!!i2C1518:35 Fresh Arrest
    14M012404           PHOBATIOf-4 VIOLATION (FOR ·                        DECEASED
                        MISDEMEM40R OFFENSE)
                                                                                                         Active Born! T-lSO.O·O
                                                                                                              Bonds T11111~ S100-0·0 00


                                                            Arrest Information
        Cammined By: LOUISVILLE METRO POLICE                        Anestilg Officer:C ARNOLD

     Anest Oala/T...,:1212912014 09:55                                B<iokiig Officer.Taylor. S-hanrn
     Arre.sting Agency:LOUISVILLE METRO CORRECTIONS                         lomlion:     400SSTH ST KY
                       DEPT


                     IF HE HAD ANYDRUGSWEAPONSOR CONTRABAND ON HIS
                     PERSoN $1 I IFCTBFP! IRJ."NO~ S! 'B ':SPANTS'NERf TOQTIG~-~------
                     TO DOA PROPER -~tl!mcR SUBJ WAS SCANNED ON                       Date
                     SECURPASS!lOOYSCANNER.ANANOMA!.YWASSEEN IN SUB.rs
                     BUTTOCK AREA SCAN i! 101ll31l. SU8J WAS THEN STRIP SEARC<"H-"BV=-------
                     AUTHORIZATIO!Hilf~~~L/< llAGGIE OF MARIJUANAANO A               Date
                     SMA!.L BAGGIE o'!'\'irn'dllfWlffC'fi WAS IDENTIFIED AS BEING SO
                     BV llM !!OLTON. ALSOINSIDETHE llAGGIEOF MARIJUANA WAS
                     ROLLING PAPERS. PHOTOS WERE TAKEN OF THE CONTP.ASAND
                     ANO BODY SCANS BY SGT PUENTE. CONTRABAND WAS TAl'.EN TO
                     LMPD PROPERTY ROOM.

                                                                   Charges
    RefEre:nce #        S.tatute                         Chaille DtTm      Dispc·sitionDtTm   Dccui'ne:nt        Co·urt       Bond Typ-e
    Case Nbr            Description                      Coun DtTm         Disposition        8<0nd/Se.ntence                 B-0·nd Amount



                                                                                                         Active Bond Tma~SO 00
                                                                                                             B..ndsT-lS0.0-0


Franklin Bolton #595460 was booked into LMDC at 0955hrs on 12-29-14. During Classification pre-screening interview, inmate
stated he did not fear for his safety and he did not declare any medical or mental health issues.




                                                                                                                 Troutman 00120
   Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 118 of 169 PageID #:
                                        3144


                                                                            ''.-\




                                                         f\.lloven1ent Logs


~~,.i~~-!ll'~~f:~:~f1'~t~:-~l:
  H5-S1                   02/0712015 04:37 02107/2015 04:38                                Holt Vinese            ; Holt. Vinese
  H·~irv:-q_s             :·ti'2i07i2c:i1s 04:00
                                           021i:i1J201s 04:37                                . -    . ..            ..   -       .
  _lj~~-o_s               :91401?91_-~- ~4:~_9 91_qo~~ca1s O~:~q                          . (:;()X! Jp.~11E?     i _9Q_X.. _JA.."-11ES
  H5W-01                  :9.1_/3._qJ?CJ1?__q4:0_0 _fl1/3_0J?~15.           q4:4;E3
 :;.:i5w-01 ·             :12q1RQ1~Q~:1~ ·1}@1~g111.0:2?. .                                                       : fl.'1oore. Donna
                                                                                                                             .   "'"":'.-· .,,~,·,-:··,




3 Incidents during this booking




                                               ;='.·.:.;_/.:'·: __ : '_:-
                                                    "-_' ·":-·
                                                        ··''
                                                                                      <F Franklin Bolton# .595460




                                                                                                               Troutman 00121
       Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 119 of 169 PageID #:
                                            3145




 Date From: 12/29/2014 00:00   Date To: 02/19/,2015 23:58

~!IJ.millte Name               frnmate #     jNote Type         !inmate Notes                                                            Jone of Noi:e Crrated By User
   ~   ----- - -- -- ~- ------ -~ --- TINMATE -                -,Movrng tcH3B trom HSD8 -..;COmpleted dis-p/;-;-timf:;-~   ---- --- --    lo112S/2ois0823 shipre;;, sha~n-
       - -------- -- ------ ------- -i~~~~~ENT -- _ IINMATE-PERSGT MILLER iSTHREATENtNGlN-MArESINMATEIS saNG-1Qi/30;2-0is0452- Cox, 1AMEs
                                            IMOVEMENT           !MOVED AND PLACEOI~J ADMIN SEG HSNl PER SGT MILLER                                                      _
                                       - -lGENERALir:/MATE      :INMATElSCoNnNuousLv MAKiN-GTHREA1s ro 1NMATE SHERLEY IN                  02f02/201Si7i9 JChnsc;,-summt:r
                                            iNOTES              !NORTH 1 #3
---------- -- --T                           !INMATE             11INMATE IS BBNG MOVED !=ROM H5EN1C6 TO HSESlCS. CELL NEEDED 02/07/2015 04:38             IHolt, Vines;i
                               I             ~O\IEME'!f          F~~~l'.J.~'.HERIN¥/\TC                                                                   .                .   I
                                                                                                        ··;··'-,                                        ·totalifirTiirtes:   1




                                                                                =

                                                                        Inmate Visitor
lnm_~ ~·~= ~O_l,.'1;""pN_, FAA~ICIJ"'.          T     -~,,.-t~#_;_OO_S-!},5_~0

Visito..- Name                     --.~._:_-.:~·.:::JY~-~~~-~~-~!-~_. 'IY~~-!?~~~---------   -_-J;;~~~--!-~~~ -~~]~~!!~~ . J~~~~-!~!- -_J~~-~!!__ _
                                                                                                                                                            Total:           0




 l/M Moore had 3 disciplinary reports
 while in custody for Assaulting other
 inmates.




                                                                                                                                                 Troutman 00122
       Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 120 of 169 PageID #:
                                            3146



           Name BOLTON, FRANKLIN T                                              Booking# 201436818               Facility
         Inmate# 00595460          Sex MALE            DOB 0112111996          Book Dt!Tm 1212912014 09:55         Wing H5E
           Race White!Eurp/ N.Afr/Mid Eas              Age 19            Release DUTm                              Dorm H5E-S1

        Status                               In Jail                      Classification MX/HB                      Cell    H5-S1



              Booking #201436818

       Start Dateffime End Dateffime        Cell                  Bed            CellTransfer Reason Comments
       0210712015                           H5-S1                 005           Movelist
       04:38

       01/30/2015       02107/2015 04:38 H5-N1                    006
       05:27

       01128/2015       01130/2015 05:27 J3N-3B                   010
       11:38

       01/14/2015       01128/201511:38 H5W-08                    006
       13:11

       01/06/2015       01114/201513:11     H5-E                  005           Movelist
       06:05

       01/05/2015       01/06/2015 06:05 H6W-02                   005           Movelist
       17:35

       01/02/2015       01/05/2015 17:35 J2W-12                   007
       18:45

       1213112014       01/02/201518:45 H5W-01                    010
,,,_
       21:29

       12/31/2014       12/31/2014 21 :29 J1-R-1                  001                                 Group Transfer
       01:34

       12/29/2014       12/31/2014 01:34 J1-R-3                                                       Group Transfer
       11:45

       12/29/2014       12/29/2014 11 :45 PASSIVE                 J1-P-002
       09:55




       25352 Troutman                                       0211612015 10:26                                                        Page: 1


                                                                                                                            Troutman 00123
         Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 121 of 169 PageID #:
                                              3147



           Name BOLTON, FRANKLIN T                                          Booking# 201436818            Facilfty 1
         Inmate# 00595460          Sex MALE           DOB 01/21/1996      Book DUTm 12/29/2014 09:55        WingH5E

           Race White/Eurp/ N.Afr/Mid Eas             Age 19            Release DVTm                        Dorm H5E-S1
    ,~\Status                               In Jail                      Classification MX/HB                Cell H5-S1

            Note Entry

              Inmate Note TypeORIENTATION NOTES

                    Inmate Note ORIENTATION COMPLETE
                                MX/GP




              Created By Userlovely, Eugenia                    Created Dtrrm 12/29/201410:24

            Notes
              Inmate Note Type

               From Datemme                               To DatefTime

                                                                   Inmate Notes
         Date/Time          Inmate Notes                                                  Note Type        Created User
         02/07/2015         INMATE IS BEING MOVED FROM H5EN1 C6 TO                        INMATE           Holt, Vinese
         04:38              H5ES1 C5. CELL NEEDED FOR ANOTHER INMATE                      MOVEMENT

         02/02/2015         INMATE IS CONTINUOUSLY MAKING THREATS TO                      GENERAL INMATE Johnson, Summer
         17:29              INMATE SHERLEY IN NORTH 1 #3.                                 NOTES

         01/30/2015         INMATE PER SGT MILLER IS THREATENING INMATES.                 INMATE           COX, JAMES
         04:52              INMATE IS BEING MOVED AND PLACED IN ADMIN SEG                 MOVEMENT
                            H5N1 PER SGT MILLER.


         01/28/2015         MOVING TO J33B FROM H5D8 ..COMPLETED                          INMATE           Shipley, Shavon
         08:23              DISP/SEG TIME..                                               MOVEMENT

         01/28/2015         SARN CHANGED TO MX/HB FROM MX/GP DUE TO                      RE-               Shipley, Shavon
         08:23              RECENT DISCIPLINARY ACTION 20 DDS FOR FIGHTING               CLASSIFICATION
                                                                                         NOTE


         01/14/2015         MOVING TO D/S DORM H5 DB FROM H5 EE                           INMATE           Flener, Steven
         08;33                                                                            MOVEMENT

         01/12/2015         *SERVING DISP/SEG TIME** WILL REMAIN IN CURRENT              INMATE            Shipley, Shavon
         08:05              HOUSING LOCATION UNTIL DISP/SEG SPACE IS                     MOVEMENT
                            AVAILABLE


         01/08/2015         INMATE RECEIVED AWRITE UP ON 1-2-15 FOR THE                  DISCIPLINARY      Kassinger, Jeffrey
         13:04              FOLLOWING CAT, 3-K FIGHTING                                  OFC NOTES
                            RECEIVED 20DDS
                            RELEASE DATE 1128/2015



I    \   01/06/2015         PER SGT WILLIAMS INMATE CHECKED OUT OF DORM.                 INMATE            BAILEY, VENUS
"''"'l   05:40              PER NOTES INMATE IS PENDING WRITE UP. MOVED                  MOVEMENT
                            FROM H6/D2 TO H5/EE/05. MOVE APPROVED BY
                            NURSE SLOAN


         25352 Troutman                                        02/16/201511:18                                                  Page: 1


                                                                                                                       Troutman 00124
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 122 of 169 PageID #:
                                     3148




01/05/2015       H6D2#5 FROM J2D12 - PER J. CORNETT, LPN - DETOX    INMATE            Woolen, Caroline
13:56            COMPLETE - NO SPACE IN PHD AT PRESENT              MOVEMENT

01/05/2015       REQUEST KIOSK                                      INMATE         Moppins, Marilyn
09:57                                                               SERVICES NOTES

01/0212015       PHD ALERT ADDED - PER SGT ZAPATA l/M WILL BE       INMATE         ARRIAGA,
17:50            RECEIVING A WRITE-UP FOR ASSAULTING ANOTHER        SERVICES NOTES SAMANTHA
                 l/M (SOUTHERS) - KIF ADDED -AT THIS TIME l/M HAS
                 BEEN PLACED ON DETOX AND IS MOVING TO J2W PER
                 MEDICAL




01/02/2015       J2W/D12 FROM H5/W1 - PER MEDICAL MOVELIST          INMATE            ARRIAGA,
17:50            FROM MARC KRANK - DETOX (ALERT ADDED)              MOVEMENT          SAMANTHA

12/31/2014       H5NV1 FROM J1/R1                                   INMATE            ARRIAGA,
15:44                                                               MOVEMENT          SAMANTHA

12/31/2014       PREVIOUS MOVE CANCELLED DORM ON LOCKDOWN           INMATE            Moore, Donna
11:33                                                               MOVEMENT

12/31/2014       J1R1>H5WD1#20                                      INMATE         Moore, Donna
09:45                                                               SERVICES NOTES

12/29/2014       ORIENTATION COMPLETE                               ORIENTATION       Lovely, Eugenia
10:24            MX/GP                                              NOTES

12/29/2014       ORIENTATION COMPLETE MX GP                         ORIENTATION       Lovely, Eugenia
10:23                                                               NOTES

11/26/2014       THIS INMATE WAS MOVED AT RANDOM IN AN              INMATE            Smith, Melissa
11 :13           ATTEMPT TO BREAK UP DORM J4D6A. THIS INMATE IS     MOVEMENT
                 GOING TO H5D5.


11125/2014       PER SGT JAGGERS, 1/M IS NOT GETTING ALONG WITH     INMATE            ADAMS, ASHLEY
21:45            ANOTHER INMATE IN THE DORM. ADDED                  MOVEMENT          M
                 INCOMPATIBLES, PLACED l/M ON ML TO J4-3A FROM
                 J46A



11/14/2014       PLACED ON MOVELIST FROM J1/R2 TO J4//3A Ml/GP      INMATE            BROBST, SARAH
16:10            DORM                                               MOVEMENT

11/13/2014       INMATE ORIENTATED. SARN IS Ml/GP                   ORIENTATION       COX, JAMES
18:22                                                               NOTES

11/04/2014       INMATE IS MOVING TO J32A FROM J31A TO BE ADDED     INMATE            Puckett, David
09:53            TO THE LAUNDRY LIST FOR 2ND SHIFT ON 11/5/14,      MOVEMENT
                 INMATE HAS BEEN DENIED BY MEDICAL TO BEW/A IN
                 THE KITCHEN AND W/A ARE NEED IT ON LAUNDRY.



10/31/2014       MOVING TO J3 1A W/A DORM FROM CCC 4N2              INMATE            Flener, Steven
07:48                                                               MOVEMENT

10/30/2014       4N2#1 FROM J3D4B PER NURSES. KOHL OFF DETOX        INMATE            Thomas, Ella
12:00            PER MEDICAL                                        MOVEMENT

10/30/2014       PLACED WA SHEET IN FLENER'S BOX                    INMATE         Jarrett, Francine
10:59                                                               SERVICES NOTES


25352 Troutman                               02116/201511:18                                             Page: 2


                                                                                                Troutman 00125
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 123 of 169 PageID #:
                                     3149


 10/27/2014      ORIENTATION COMPLETED: Ml/GP                      ORIENTATION     AYERS, STACEY
 06:23                                                             NOTES

 10/27/2014      PER CLASS NOTICE SIGNED BY NURSE MCCARTHY:        INMATE          AYERS, STACEY
 04:13           DETOX                                             MOVEMENT
                 MOVING FROM J 1P TO J3S4B#19
                 DETOX ALERT ADDED



 09/09/2014      DETOX BB X 7 DAYS PER NURSE LAMP J1P>J4N3A#16     INMATE         Moore, Donna
 16:03                                                             SERVICES NOTES

 09/09/2014      ORIENTATION COMPLETE:Ml/GP TBUT-SHOP #008         ORIENTATION     Moore, Donna
 15:58           9/10/14                                           NOTES

 08/12/2014      Ml/GP >J4N3A#19                                   INMATE         Moore, Donna
 08:21                                                             SERVICES NOTES

 08/12/2014      I CALLED ANGELA.RECORDS TECH, I STATED THAT       INMATE         Moore, Donna
 08:20           THIS l/M HAS A FUGITIVE WT. WINO ALERT FLAGGED.   SERVICES NOTES
                 ALERT HAS BEEN ADDED.


08/12/2014       FUGITIVE WT NOT REQUIRED/NO ALERT                 INMATE         Moore, Donna
08:14                                                              SERVICES NOTES

08/10/2014       ORIENTATION COMPLETE: Ml/GP                       ORIENTATION     Thompson, Meagan
15:18                                                              NOTES




25352 Troutman                               02116/201511:18                                          Page: 3


                                                                                           Troutman 00126
                  Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 124 of 169 PageID #:
                                                       3150


                   Floor Security                       Booking Floor                                    3Rd Shift MJC
                                                                                                          Date; _ _ _1"6-'-F'-e"b'--1"5,___ _
                  Unit 2 (SGT-1221)                     Unit 1 (SGT-1121)                                 Day: _ _ __,M"o"n::d::a,_y_ __
                                                                (SGT-1121A)
     SERGEANT          Vincent             SERGEANT          Williams                                  Captain Goodlett
     (<""'~-01         Stanfield
     i        ~
                                           SERGEANT                                                 Lleutenant-=B~ro"w""'------­
              ; 1-3    Allgeier            Grill             Russell                                LleutenantcTccro"u"tm=an'------
     Dorms 4-7         Caulder             Grill             Spaulding                              Lieutenant-=Eze=l'-1- - - - - - -
     PSYCH             Briscoe             Bodyscan                                                    Lieutenant Logsdon
     PSYCH             Gunn                Livescan          McDermott
     Rover             Simpson             Passive           Kelley                                     Staff Off Duty I Reason
                                           Movement          Aubrey                               T. O'Bryant - V
                                           Movement                                               Dolak- S
                  Unit 3 (SGT-1321)        JS Court holds                                         Roberts - V
                                           Transportation    Arnold                               Edens- S
 SERGEANT Miller                           Rear Security     Ritter                               Hayes - V
 Control              Gholston                                                                    Sgt McNeese - FML
     North            Casanova             B.A. Lab          ee·a                                 0. Short-S
 North                Colley               B.A. Lab                                               Perkins- JD
 South                Lee                  B.A. Lab                                               W.Short-S
 South                Dearinger            Main Control      Weeks
 Rover                                     Maln Control      Sowders
                                           Outer Control     Hernandez
                                           Front Desk
       Unit 4 (SGT-1421)
 SERGEANT Llaguno                         Sanitation         Reid
 Control              Mayes- LO            Laundry           Grimes
 North                Standard             Kitchen           Manley
 North                Bolton              Kitchen            Fields
 South                Allen               Kitchen                                                 Overtime
 South                Hafe                                                                        R. Skaggs - VOT
 Rover                                     Property Ofc.     Simpson                              Shirley-VOT
                                          Property Ofc.      Dearinger
                                          Property Ofc.      Hale
                  Unit 5 (SGT-1521)       Property Qfc.      Atty
                                          Property Ofc.      Williams
 SERGEANT Montgomery
Control               Shirley-VDT        First Responders;              Simpson
West M-4              Mills                                             Dearinger
WestS-8               Lopez                                               Hale                         Next Shift Sick/Absent
East                  Atty                                                Atty                    Miller - FML I McKinney
East                  Madden                                            Wiiiiams                  Bradley - FML I Johnson FML
Rover                                                                                             Wiggins - FML I Sanders - S
                                               Hospital               Joseph Kidd                Sgt. Glasgow- S I Shlpley-   S
                  Unit 6 (SGT-1621)                             George Coddington                Green - S I Dewitt- S
                                                                                                 Sgt. McCubbins • FML
SERGEANT Montgomery                                                                              Boykin - S
Control               R. Skaggs - VOT                                                            Mason- S
West M-4              Spaulding           Shilt Activity:
West5-8               Anthony             2333 Beginning count secured
East                  Heath               0642 Ending count secured
East                  Williams
Rover                                                                     Officer{s) on the hospital run(s)
                                          l/M Kidd. Ofc. P. O'Bryant
                  Unit 7 (SGT-1721)       1/M Coddington - MeyE!fS

SERGEANT                           NIA
Control                            NIA
OonTI•                             NIA
Walk1                              NIA    See shift summary for Incidents
\!' •.   '2                        NIA
f_        1
11.;.J                             NIA
                                                                        l're:parea;bY: Lt: R. 'Broww221f




                                                                                                                                                I
                                                                                                                                   Troutman 00127
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 125 of 169 PageID #:
                                     3151


                                                       Daily Incidents
                                                           2/16/2015
Commanders on Duty:
Lt. Brown, Lt. Logsdon, Lt. Ezell

Body Camera assignments                                                         Perimeter Checks
Jl - Kelley                                                     0045 hours by Sgt. Miller, nothing to report.                  12 -
Simpson & Allgeier                                              0115 hours by Sgt. Vincent, nothing to report.
J3 • Dearinger                                                  0230 hours by Sgt. Llaguno, nothing to report.
J4- Hale                                                        0235 hours by Sgt. Williams, nothing to report.
HS- Atty                                                                                                                     HG-
Heath



Hospital - Inmate Joseph Kidd is at University of Louisville Hospital 9W ICU #10
           Inmate Gerrge Coddington is at University of Louisville Hospital 706 #1



J3 lnjurv. incident# 61353
On 2/16/15 at 0001 hours, Sergeant Miller was advised by Inmate Smith, Edward (596445) that he had injured his right thumb while
playing basketball in the gym. He stated that he did not think it was hurt that bad until he woke up and saw that his thumb was
swollen. Medical was notified. A photograph was taken of the injury and sent to PSU, Shift Command and Senior Staff. Lt. Brown was
notified. Incident# 61353.

HS Suicide. incident# 61354
On 2/16/15 at around 0615 hours, Sgt. Montgomery was notified by phone to meet Officers on HOJ 5th floor East wing for a possible
hanging. When Sergeant Montgomery arrived on 5 East, Officers were on south 1 single cell # 5. Officers Madden and Lopez were in
the single cell performing CPR on Inmate Bolton, Franlin cin # 595460. Medical arrived on south 1 at around 0618 hours, Nurse
Hatcher assisted with the CPR and Nurse Reese went to the control room to get the emergency bag, 02 tank and AED. At 0618
Sergeant Montgomery notified main control by radio to call EMS, for a white male not breathing and unresponsive. At 0622 hours the
AED was applied to inmate Bolton, and CPR continued by Officers and Medical staff. Main Control advised that Louisville Fire
department and EMS had arrived at the Main Jail, Both arrived on the scene at 0629. Louisville fire and EMS took over the CPR.
Inmate Bolton was removed from the cell and placed in the hallway. EMS and Louisville fire continue CPR while inmate Bolton was
placed on the stretcher and escorted off 5 East at 0644. EMS and Louisville fire were escorted to the old sally port and inmate Bolton
placed in EMS truck at 0646 hours. EMS departed the old sally port at 0652 hours. Single cell# 5 was dosed and south 1 was secure.
Officer ATTY had the body camera during the incident.

Sergeant Montgomery spoke with the east wing Officers. Officer Madden stated that during his security check at 0606 hours he had
notice that Inmate was hunched over with the sheet around his neck tie to the bars. Officer Madden notified his wing partner Officer
Lopez. Both Officers enter the cell and used the knife for life and cut down the sheet and Officer Lopez began chest compressions.
Officers Atty and Officer Mills arrived and assisted with CPR. When Sergeant Montgomery arrived he had Officer Atty get the body
camera, and photo camera to use during the incident. The pictures of the sheet tie to the bars and part of the sheet removed from
his neck.

Lieutenant Brown notified Major Davis via cell phone around 0623 hours, Chief of Staff Mr. Clark around 0625 hours, Lt. Eggers
around 0630 hours. Officer Lopez was instructed by Lieutenant Brown that the area was now a crime scene and that he is not to
move anything or let anyone in the cell. All the observation sheets were collected and given to Major Davis. Copies of the
observation sheets were made and placed with the HS shift report. Officer Smith called Lieutenant Brown via phone and informed
him that they pronounced Inmate Bolton deceased at 0741 hours. Lieutenant Brown corresponded back and forth with Major Davis,
Lt. Eggers and any other staff needed. Lt. Mitchell attempted to download the body cam with no success. Incident 61354.




                                                                                                                    Troutman 00128
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 126 of 169 PageID #:
                                     3152




                                       Date       2/16/2015 Shift     Third


 Officers
 Total number of officers on forced overtime                                  0

 Total number of officers on volunteer overtime                               2

 Total number of officers on scheduled overtime                               0

 Grand total of Officers on overtime                                          2

 List reason for use of overtime

 4 sick calls
 2 Hospitals
 1 FML
 1 Jury duty
 3Vac.
 1 SUS



 Sergeants
 Total number of sergeants on forced overtime                                 0

 Total number of sergeants on volunteer overtime                              0

 Total number of sergeants on scheduled overtime                              0

 Grand total of Sergeants on overtime                                         0

 List reason for Sergeant overtime and note if an Officer post was worked




 Grand total of staff on overtime                                             2

 Shift Commanders Typed Name                    Lt; J<.. 13Yoww 224




                                                                              Troutman 00129
                 Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 127 of 169 PageID #:
                                                      3153


               Floor Security                   1st Floor Security
                                                                                                      Date: --=J=a~nu~a~cy~2~.2=0~1~•~-
               Unit 2 (SGT-1221)                    Unit 1 (SGT-1121)                                 Day: _ _ _ _~F'~;d~a~y_ _ __
                                                           (SGT-1121A)                               Shift:            2nd
      SERGEANT Eason                 SERGEANT           Gibson                                     Captain _ _ _ _ _ _ _ _ __
     /-;;-~rol         Cy. Smith     SERGEANT                                                   Lieutenant"S~·~G~;l=b=•~rt_ _ _ _ __
             :1s 1-3   Stansbury     Grill              Vanover                                 Lieutenant _ _ _ _ _ _ _ _ __
      Dorms 4-7        Treynor       Grill              James                                   Lieutenant _ _ _ _ _ _ _ _ __
      PSYCH            Porro         Clinics
      PSYCH            Holman        Body Scan                                                     Staff Off Duty I Reason
      Medical          Pelty         Uvescan            Sookal                                Harmon-Vac
      Rover                          Passive            Coons                                Temple-Admin. Leave
                                     Trans (751)        Wilburn                               Ennis Ill- FMLA
               l!ni!.l_(SGT-1321)    Trans (752)        Shirley                               Dwens- Spec. Assignment
                                     Rear Security      Wassell                              Sgt. Goff- Vac
      SERGEANT Hornback              Movement                                                Hinton-Vac
      Control          Santiago      Movement                                                Bunnell- Vac
      North            Duff         J5 Overflow                                              White-Vac
     North             Wells         B.A. Lab           Wara
     South             Woolen        Main Control       Rogers
     South             Wimsatt      Main Control        Reese- SOT                                            SICK CALL
     Rover                          Outer Conlrof       D. Skaggs                            Mulder- S (3rd shift)
                                    Magno meter                                              Aikins- S {3rd shift)
                                    Front Desk          Mcintosh                             Hayes- S (3rd shift)
                                                                                             Sheppard- S {1st Shift)
               Unit 4(SGT-1421)                                                              Wylie- FML x1 (1st shift}
     SERGEANT Redmon                Sanitation
     Control           Stimphil     Laundry            Sgt. Jaggers
     North             Ochoa        Kitchen            Luttrell
     North             M.Smith      Kitchen            Carnes                                                 OVERTIME
     South             Taylor       Kitchen                                                  Reese· SOT
     South             Lucas
     Rover                          Property Ofc.      Braford
     , .. ",

         '                          Property Ofc.      Graham
                                    Property Ofc.      R. Clark/Phillips (FTO)
              Unit 5 (SGT-1521)     Property Ofc.      Bradford
                                    Property Ofc.
     SERGEANT Zapata                Property Ofc.
     Control           Cu nag in
     WestM-4           Sanders      Gym Ofc 1330
     West5-8           Pennington   Gym Ofc 1530
     East              Briles                                                                             Hospital Runs
     East              Higdon
     Rover


                                                                                                      Transporting officer(s)
             Unit 6 (SGT-1621)

     SERGEANT Brockbank
     Control           Henderson
     WestM-4           Popp                                           Notes:
     West 5-8          Lamkin       Unable to send CCC any officers/ CCC unable to send MJC any officers (Sgt. June)
     Ea•t              Barnes       Facility count secured @ 1521
     East              Ramsey       13 Body camera back in service (charging)
     Rover                          H5 Body camera back in service (charging)
                                    Vm Paul Hatton transported to U ofL hospital ER#l3 (returned this shift@ appx. 2200)

             Unit 7 (SGT-1721)

     Sergeant
     Control
f.      '}is
"~1
     Watk2
     Walk3
     Rover




                                                                                                                                       Troutman 00130
    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 128 of 169 PageID #:
                                         3154


                                                            Daily Incidents
                                                                1-2-14
     Commanders on dutv
     Lt. S. Gilbert

     Hospitals/Clinics



    Body Camera assignments
    Jl- Ofc. Vanover
    J2- Ole. Stansbury
    J2W- Ofc. Porro
    J3- Charging
    J4- Ole. Ochoa
    HS- Charging
    H6- Ofc. Lamkin

    Perimeter checks
    Sgt. Zapata- 2000{no issues to report)
    Sgt. Hornback- 2100(no issues to report}
    Sgt. Gibson-1920(no issues to report)
    Sgt. Brockbank-1835(no issues to report)
    Sgt. Eason-1830(no issues to report)
    Sgt. Redmon- 2000(no issues to report)



    Incident #60321-Contraband- Jl
    On 1/2/2015 at around 1550 hours, Inmate Smith, Jane (#491222) was returned by HIP. While searching her property, a syringe with
    needle was found inside of her red bag. Added charges of promoting contraband 1st and possession of drug paraphernalia are being
    added to the inmate. The contraband was secured in a sharps evidence tube and will be taken to LMPD property room by OfcJames
    with a case# of 8015-000364. A picture was taken of the contraband and will be forwarded to Senior Staff, PSU and 2nd shift
l
f   command staff. Lt Gilbert was notified. Sgt. Gibson is the reporting Sergeant.



    Incident #60323- Assaulting another inmate- HS
    On 01/02/2015 at approximately 1536hrs. Sgt. M. Zapata was notified by West Officers that a fight was currently occurring in HS
    Dorm 1. Upon arrival Officer Sanders was ordering inmates Bolton, Franklin# 595460 and inmate Southers, William# 591092 to stop
    fighting. Inmate William immediately complied, Sgt. Zapata escorted inmate Southers from the dorm and instructed Ofc Higdon to
    place him in handcuffs. Inmate Southers was then escorted to HS Dorm 9 and seated in a chair. Ofc Pennington placed inmate Bolton
    in handcuffs and Ofc Sanders escorted him to the Chapel area and placed him into an Attorney Booth. Photos were being taken while
    waiting for Medical to arrive. Inmate Williams stated that inmate Bolton walked·up on him and swung at him after Inmate Southers
    made a comment that the bathroom smelled, after inmate Bolton finished using it. Inmate Southers stated that when inmate Bolton
    swung at him he "ducked" it and then just grabbed onto inmate Bolton until staff arrived. When inmate Bolton was talked to he
    stated that inmate Southers didn't do anything to him, he just "picked" him to fight with so that he could get out of the dorm, inmate
    Bolton stated that he hasn't had his medication from Mental Health and seemed to be moving around a lot and twitching. Inmate
    Bolton when speaking to him was not making any sense and was very random in his responses. Medical Nurse Wyatt arrived and
    assessed both inmates for injuries and noted that inmate Southers just had redness to his chest. Inmate Bolton had redness and a
    scratch to his back and a small one to his right side of chest. Mental Health was also notified and MH Professional Krank arrived and
    assessed. MH Krank after assessing inmate Bolton stated that inmate Bolton has had extensive drug use and visible "track marks" on
    his arms from intravenous drug use and that he was not suicidal and that he would also check on his Mental Health medication. Due
    to inmate Southers not being the aggressor he was allowed to return to the dorm. Inmate Bolton was cleared for a single cell and was
    written up for assaulting any inmate and placed in Pending Disciplinary. Photos were taken and forwarded to PSU as well as Second
    Shift Command Staff. After further evaluation the decision was made for l/m Bolton to be moved to J2W 012 for detox monitoring.
    Shift Commander was notified of the incident.



    Incident #60324- Hospital, Inmate transported-Ji
    On 1/2/2015 at around 1700 hours, Sgt Gibson was informed by Medical Nurse Stewart that Inmate Hatton, Paul (#592600) needed
    to be transported to the hospital per the nurse practitioner for an injury to his pace maker. Inmate had stated to medical that he had
    been punched several times in his pace maker. After Sgt Gibson was made aware of this, he went to speak to Inmate Hatton to
    determine what had happened and when. Inmate Hatton stated that when he was in the sally port that he began having some chest
    pains and he rolled onto the floor. l/m Hatton stated that the cops came out and began punching him and poking him in his chest.
    Inmate Hatton has several bruises on his chest and a large lump on the left side of his chest where his pacemciker is located. l/m


                                                                                                                          Troutman 00131
     Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 129 of 169 PageID #:
                                          3155

     Hatton stated that he does normally have a lump there but it is not normally that large. Inmate also had some bruises on both of his
     knees. Inmate was arrested by LMPD Ofc Vet (#7105). He was brought into the facility on 1/1/15 at 0538 hours. When asked if he had
     informed anyone when he came inside of the jail of his injuries, he stated that he told the nurse at the desk. Pictures were taken of
     the injuries and will be forwarded to Senior Staff, PSU and 2nc1 shift command staff. Lt Gilbert was advised. Inmate was transported to
     the hospital by Ofc Wilburn and was escorted by Ofc Phillips.

      Incident #60327- General incident report-J4
     On 01/2/15 around 1630 while Sgt Redmon was conducting a Walk N Talk in J4-68 l\M Jameel Williams (CIN#529924) approached
     him and said he a $20.00 dollar bill that he had in his property. When asked how long he had the money l\M Williams advised for
     some time now. The $20.00 bill was taken to theJl- property room by OfcTaylor and placed on his account. Lt Gilbert was advised.


     Incident #60328- Contraband- J1
     On 1/2/2014 at around 1835 hours, while searching Inmates Grider, Derek (#598837) on the grill, Ofc James located a syringe in the
     shoe of the inmate. Added charges of PClst, TWPE and PDP are being added to the inmate. The syringe was secured in a sharps
     evidence tube and Ofc James is escorting the contraband to LMPD property room with a case number of 8015-000410. A picture was
     taken of the syringe and will be forwarded to Senior Staff, PSU and 2nd shift command staff. Lt Gilbert was notified. Sgt. Gibson is the
     reporting Sergeant.


     Incident #60329- Pre-existing Injury· Jl
     On 1/2/2015 at around 1733 hours, Inmate Yates, Jill (#598835) arrived at LMDC with some pre existing injuries consisting of a small
     cut on her right thumb and a scrape to her left shin. When asked how this inmate received these injuries, l/m Yates stated that she
     had gotten into a fight with her husband. l/m Yates was arrested by LMPD Ofc Loewell {#7166). Medical Nurse Hammond assessed
     the inmate and cleared her to continue with the process. Pictures were taken of the inmate and will be forwarded to Senior Staff,
     PSU and 2nd shift command staff. Lt Gilbert was notified. Sgt. Gibson is the reporting Sergeant.


     Incident #60330- Booking deferral- Jl
     On 1/2/2015 at around 1924 hours, an unknown inmate was deferred booking by medical Nurse Roy due to an untreated dog bite on
     his left buttocks. The arresting agency was the U.S. Marshals. Prior to the inmate and Deputies information being retrieved, the
     Marshal departed the sallyport. An Inmate Deferred Admission form is being filled out and will be turned in with shift paper work. Lt
'\   Gilbert was notified. Sgt. Gibson is the reporting Sergeant.


     Incident #60332- Pre:-existing injury-JI
     On 1/2/2015 at around 2112 hours, Inmate Handley, Titus (#507396) arrived at LMDC with some pre existing injuries consisting of a
     very small cut on his left finger and a small scrape to his left knee. When asked how this inmate received these injuries, l/m Handley
     stated that the cop did it. l/m Handley was arrested by LMPD Ofc Hi rs haw (#7204). Medical Nurse Roy assessed the inmate and
     cleared him to continue with the process. Pictures were taken and will be forwarded to Senior Staff, PSU and 2nd shift command staff.
     Lt Gilbert was notified.


     Incident #60333-Area search-J4
     On 01/2/15 around 2130 Sgt Redmon authorized an area search to be completed on J4-4A due to the smell of cigarette smoke.
     While Sgt Hornback was searching the bunk area of l\M Michael Moss (CIN# 485136) a plastic knife was found in his personal items.
     l\M Raquan carmichael (CIN#545182) had a note containing information about an assault and that will be forwarded toOfc May.
     Disciplinary reports were issued. The plastic knife was disposed of outside the perimeter. Lt Gilbert was advised.




     Incident #60334-Pre-existing injury-JI
     On 1/2/2015 at around 2142 hours, Inmate Bradley, Demeko {#598843) arrived at LMDC with some pre existing injuries. Inmate
     Demeko was previously the unnamed booking deferral (reference E.I. #60330). His pre existing injuries consist of a large covered area
     on his left arm from a dog bite and also a large covered area on his left side from the middle of his ribs to his buttocks which is also
     from a dog bite. 1/m Bradley was arrested by USMS but was transported by LMPD Ofc Hamilton (#7830). Medical Nurse Roy assessed
     the inmate and cleared him to continue with the process after having been assessed by a doctor at University of Louisville emergency
     room. Pictures were taken of the injuries and will be forwarded to Senior Staff, PSU and 2nd shift command staff. Lt Gilbert was
     notified.




                                                                                                                            Troutman 00132
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 130 of 169 PageID #:
                                     3156




                                       Date       1/2/2014 Shift          2nd


  Officers
 Total number of officers on forced overtime                                     0

 Total number of officers on volunteer overtime                                  0

 Total number of officers on scheduled overtime

 Grand total of Officers on overtime

 List reason for use of overtime

 1 annual vacation floors (Harmon)              1 annual vacation MAGS (White)
 1 FMLA (Ennis Ill)                             2 vacancies in MC (Skaggs & Sookal FTO)
 1 admin leave (Temple)
 1 special assignment (Owens)
 1 annual vacation J1 (Hinton)
 1 annual vacation FD (Bunnell)



 Sergeants
 Total number of sergeants on forced overtime                                    0

 Total number of sergeants on volunteer overtime                                 0

 Total number of sergeants on scheduled overtime                                 0

 Grand total of Sergeants on overtime                                            0

 List reason for Sergeant overtime and note if an Officer post was worked




 Grand total of staff on overtime                                                1

 Shift Commanders Typed Name                                 Lt: S. Gel.be+--t




                                                                                          Troutman 00133
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 131 of 169 PageID #:
                                     3157


              Floor Security                     1st Floor Security
                                                                                              Date:   December 29, 2014
              Unit 2 (SGT-1221)                     Unit 1 (SGT-1121)                         Day:         Monday
                                                           (SGT-1121A)                       Shift:       1st
   SERGEANT Jaggers                  SERGEANT            Puente                             Captain
   Control       Conner             SERGEANT             Post Closed                 Lieutenant DeJamette
   Dorms         Guinn              Grill                A mold                      lieutenant
   Dorms         Srott              Grill                Roehm                       Lieutenant
   Med/Psych     Hom                Passive              Burba
   Med/Psych     Miller             Uvescan              Ritter                             Staff Off Duty I Reason
  Med lea I      Wylie                                   Post Closed               Sgl Summers                FML
  Rover          McKinney           Rear Security        Barth                     Sgl While                    v
                                    Trans (751)          Sacra
              Unit 3 (SGT-1321)     Trans (752)          Woods
                                    Clinics              Ostertag
  SERGEANT Mccubbins                Movement             Welch
  Control        Nichols       LD   B.A./Movement        Quesenberry
  North          Kirk               J5 Overflow          Spaulding
   North         Harper             B.A. Lab
  South          Stallard           Main Control         Vetter
  South          Hughes             Main Control         Reese                     Ofc. Shipley                  s
  Rover                             Outer Control        Hodge                     Ofc. Dever                   ML
                                    Magnometer           Benner                    Ofc. P!nnlnck                 WI
                                    Front Desk           Baker                     Ofc. Kelty                   ML
                                                                                   Ofc. Hommrich                FML
              Unit 4(SGT-1421)                                                     Ofc. Hagan                   FML
  SERGEANT Allen ~~~~~~~~~-
                                    Sanitation                                     Ofc. Walz                    FML
  Control        Cline              Laundry              Weatherly                 Ofc. Wiggins                 FML
  North          Olson              Kitchen              Bloyd                     Sick Calls for Next Shift
  North          Whidby             Kitchen              Brangers                  Ofc. Thomas                  s
  South          Laws               Kitchen
  South          Davis, C.
  Rover                             Property Sgt.        Post Closed
                                    Property Ofc.        Darnell                      Overtime Used- FOT/SOTNOT
                                    Property Ofc.        Roy                       Hale                        SOT
              Unit 5 (SGT-1521)     Property Ofc.        Geracitano                Barth                       SOT
                                    Property Ofc.                                  Arnold                      FOT
  SERGEANT Hale                                                                    Ritter                      FOT
  Control        Avila                                                             Spaulding                   FOT
  Wes!           Davis, R           Gym Ofc 1330         Mangrum
  West           Johnson, D.        Gym Ofc 1530         Moore
  East           McCullough
  East           Hastings           District Court       Morgan
  Rover          Post Closed        District/Circuit 2   Grieser
                                    Circuit Court        Smith
                                    Arr. Court           Mason
              Unit 6 (SGT-1621)

  SERGEANT Hale
  Control        Garrett
  West M-4       Castellano                                            Incidents
  WestS-8        Lucas
  East           King
  East           Beny
  Rover          Post Closed



              Unit 7 (SGT-1721)

  SERGEANT Closed
  Control  Closed
  Dorms          Closed
  Walk 1         Closed
  Walk2          Closed
  Walk 3         Closed
  Rover          Closed




                                                                                                           Troutman 00134
      Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 132 of 169 PageID #:
                                           3158




                                                        Daily Incidents


    Commanders: OeJarnette

    Hospital Runs: NONE


 Body Cams:
 Jl - Ofc. Burba
 J2 - Ofc. Guinn/ Ofc. McKinney
 J3 - Out of Service
J4 - Ole. Whidby
HS - Ole. McCullough
    HG - Ofc. Berry



Incident# 60238- Contraband -Jl, at 0955 /nmate Bolton, Franklin #595460 was placed through the body scanner after a pat search
on the Jl grill. The body scanner showed a possible anomaly in the Pelvic area. The scan number was 00101030. Sgt. Puente was
notified of the situation and authorized a strip search to be conducted of inmate Bolton. Ofc. C. Arnold and Ofc. Quesenberry
conducted the strip search in the strip search room next to the grill. Once the strip search was complete Officers advised that a bag of
 green leaf substance and a bag of white substance was found. Inmate Bolton advised that one bag was marijuana and the other was
 heroin. A strip search report was completed and turn in with the shift report. Inmate Bolton was placed through the body scanner
 again and the scan {#00101031) was clear of any anomalies. Lt. Dejarnette was notified of the situation. Pictures were taken and
 forward to PSU and Command staff. The arresting LMPD officers name is Det. R.A. Jones #6360. fnmate Bolton's charges are 2 counts
 Rob l"t, 2 counts kidnapping. Ofc. Arnold placed add charges on inmate Bolton and they were PC 1, POC 1st Heroin, POM, TWPE. The
 bags of Heroin and Marijuana were transported to LMPD property room by Ofc. Arnold. The report number was 8014100155. The
 LMPD property receipt number is #4641385 for 11.9 grams of Marijuana with papers and 3.4 grams of heroin. The LMPD property
"feport was turned in with the shift report.
i



Perimeter Checks: Sgt. Puente 0833 hours, work aid deaning front lobby restrooms - Sgt. McCubbins 1023 hours, work aid at the
front desk - Sgt. Allen 1155 hours, work in the front lobby

Searches: No Contraband
              J2 - Inmate Todd, Luretta /Inmate Barber, Diana
              J3 - Inmate Brown, Terrance I Inmate .Mitchem, Sherman
              J4 - Inmate Tyler Wray/ Inmate Mason Yates
              HS - Inmate Christopher Cox I Inmate Christopher Palmer
              HG - Inmate Williams, Antwan/ Inmate Ransom,Gary



Meeting In J21A
Sgt. Jaggers
Class Sup. Flener
PCI Marvel
Sgt. Thomas
Medical - NONE




                                                                                                                             Troutman 00135
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 133 of 169 PageID #:
                                     3159


                                    Overtime Summary
                                       Date       12129/2014 Shift   First


  Officers
 Total number of officers on forced overtime                                 3

 Total number of officers on volunteer overtime                              0

 Total number of officers on scheduled overtime

 Grand total of Officers on overtime                                         4

 List reason for use of overtime

 1 Sick
 3 Staff Vacancies




 Sergeants
 Total number of sergeants on forced overtime                                0

 Total number of sergeants on volunteer overtime                             0

 Total number of sergeants on scheduled overtime

 Grand total of Sergeants on overtime

 List reason for Sergeant overtime and note if an Officer post was worked

 2 Staff Vacancies




 Grand total of staff on overtime                                            5

 Shift Commanders Typed Name                    Lt. CRgnifa{{<DeJamette # 222




                                                                                 Troutman 00136
                                       Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 134 of 169 PageID #:
                                                                            3160

                                                     LOUISVILLE METROPOUTAN DEP:~...iTMENT OF CORRECTIONS
                                                     400 S. Sixth Street
                                                     Phone: 5025742167   Fax:

                                                                                            Shift Log Report
             Date From: 02/15/2015 23:00 .. Date To :02/16/2015•,09:00              .:F1cillty: l< MAIN'JAILCOMl>LElC· •.• F)oor: HS··
         !   Inmate#--~~ N~ri.!_______ ___                           ILogDtTm               /Activity_ ____ J~ction                          !Comme~'!___                             [Employee Name
                                \                                     '102/16/2015 08:48    ICAPTAIN SECURITY            ',                   Capt. Walker conducts security iALLEN, PETER
                                                                                                                                             I,
                                                                                                                                                                                                                            -1
                              i                                       j                        CHECK            !                            icheck                          '
         - - · - - · - - i - - - - - - - - - - - - - - - : c i 2 1 1 6 / 2 0 l S 08:47         CAPTAIN SECURITY /ALL APPEARED                !cptWalker                      fHASTINGS,JACOB                          i
         '                      ,                                    !                         CHECK            I SECURE                     !                                         j        I
                                i                                        02/16/2015 08:30      SERGEANT         j                                                      IALLEN, PETER
                                                                                                                                             !Sgt. Allen conducts security                    ·1
         '--'-_-----1--------·-···-··-···-.
                     ':
                                           . --~----·-~02_
                                                        I
                                                                           ii6/2o15"o8:2S- I
                                                                                     CHECK
                                                                                               ;EF~-UCRE~i~~~
                                                                                                      'SECURE
                                                                                                                                             ch~ck. --------------jK~it;;;Si~_--_.it ________~I
                                                                                                                         iALL APPEARED - -·fh_.
                                                                                                                                             '·                                        :
         c-·--·-----j---·                                            ~2/16/2015 08:24OFFJCER SECURITY !ALL APPEARED                      !                                             1·GHOLSTON, TIONDRA ·1·
                                                              _ _.,_l_ . _           CHEC_l(          /SECURE                                .                                         '                     .
                                                                   /02/16/201S 08:17 SERGEANT         I                                      fSgt. Allen conducts security             jALLEN, PETER          f
         \------·-+------------                                   j ______ jSECURITYCHE!=K I                                                 !check                                    i ··------~
                                                                     I
                                                                    02/16/2015 08:00        I
                                                                                     OFFICER SECURITY jALL APPEARED                          '                                         i    GHOLSTON, TIONDRA                i
             ------···----- _J_______________lovi6/2015 07:41                                                           ·I
                                                                                               ~~~~~R s·ECURITY ~~~~~~EARED                  :________                           --- :          Melvi~. Le                   i
                             L                                       i               CHECK            SECURE                                     :,
                    ----,                                            \02Jl6/201S 07:38
                                                                                     FACILITY COUNT  IALL APPEARED  !                       JGHOLSTON, TIONDRA .
                           !                                     j                  I                ISECURE        ;
         L·-·-T-••--··"'-'·---,~--'~--···----·- ...- - .--~~~~--·-'--~"-~~------'-=--·~--------:-------~.,.......-+~-~·-            ________, . !.___T~-·-·-~~--·~!
                                   i                             /02/16/2015 07:37   WORKAJD         ·              !l on 1 switched out. ~vin, Leondrick             I
         ,___ _ _ _ _ _ _ , _                                    I 02/16/2015 07:30   FACILITY COUNT !COMPLETED    -+----                           Mel~in, Leondrick j                I
                                                                                                                                                  .                                                                       ___,
                                                                     j02/16/2015 07:30             FAOLITY COUNT        !,                        I_   Facility count secured.         I,   ALLEN, PETER                         j
             '-~~----.----i-~---~~-..,.,...-~,.                - - - - -~-
                                                                         .. · - - - - -               .       -~- ...   ~                                · - -- - -                                     - - - - -- - · - 1
                                                                     102/16/2015 07:25             MEAL COUNT           _J___                     jl83 ord_ered.__                     !Johnson, Dani':'.________j
             ---------+----
                                                                     /02/16/2015 07:15             COUNT           iALLAPPEARED                   :,                                   \Melvin, Leondrick                        I

                                   I                                 1
                                                                                                   CONDUCTED       isECURE                        i                                    !                          _              I
             "--------·--~----
                                                                     102/16/2015 07:12
                                                                     I
                                                                                                   EQUIPMENT CHECK [
                                                                                                                    '
                                                                                                                                                  !Keys, Radios and Equipment
                                                                                                                                                  '
                                                                                                                                                                                       ]ALLEN, PETER                  !          I
                                                                     1                             COMPLETE                                       jsecured by Ole. Hughes.             ,                                         I
             "                 -           -                         102/16/2015 07:05             STAFF ON DUTY    I                             iControl--Ofc. Hughes                IALLEN, PETER
                                                                     ,                       I                                i                   !West--Ofc. Gholston/Kelty
--l                                                                                                                           i                   !East--Ofc. Melvin/Hastings
ac                                                                   I                                                        1                   1Sgt. Allen.
......
3QI
:J
             ~---- ·- --!-=~--------- ------j~~;~:;~~iH~;~:---·f:~c~~~------~--------~~:1:~~~~:::e~t:~~~%:
             ._____
                                   '
                                   i
                                                                     I
                                                                                               1          _
                                                                                                                              i
                                                                                                                              :
                                                                                                                                                   :
                                                                                                                                                   !walker and Lt. MltchelL
                                                                                                                                                                                 11
                                                                                                                                                                                      ·:~~~E~~:;;~:~9_a___ ~
                                                                                                                                                                                            !                .
                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                 •


0
0                Printed By 25352 Troutman On 02/19/2015 11:16 _                                                                                                                                                      l of 3
--""
w
-.J ··-·----·------..---···-··
                                  Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 135 of 169 PageID #:
                                                                       3161
         oate-_Fro~•. 211s1201s _23:00·: :" oateT.r:'o2111112111s\o~;oo~w~-j:~~Flli!i!i'Yr~r'   MAJ: ... ;~1uct1i\1i!f"~~~d~~l~flt'.ffif!J(: {[;?:; .;; ·.:;;"L;··· •.•_.: ·::::~~;-:w;:c-: f:..-.:.•., _
         Inmate#              Inmate Name                          LogDtTm               Activity                        Action                     Comments                                Employee Name
                                                                   02/16/2015 07:00      ROLL CALL                                                  Cpt. Walker Lt.Mitchell                 Melvin, Leondrick
                          !
                                                                   02/16/2015 03:50      SERGEANT                        COMPLETED                  SECU!RTY CHECK                      IMontgomery, Michael
                          i                                                              SECURITY CHECK                                                                                 i
                          I
                                                                   02/16/2015 03:45      MEAL COUNT                      COMPLETED                  HS                                  !Montgomery, Michael
         I                I
                                                                                                                                                    Floor count~169                     I
                                                                                                                                                    Number of meals ordered=l80 '
         I                I                                                                                                                         Number of meals received=lSO
                                                                                         NURSE ARRIVES               I
                          !                                        02/16/2015 03:15                                                                 Meds handed to KSR's         LOPEZ, DAVID A
                                                                   02/16/2015 03:00      OFFICER SECURITY                ALL APPEARED                                                       LOPEZ, DAVID A
         I                                                                               CHECK                           SECURE
                          I                                        02/16/2015 02:59      NURSE ARRIVES                                              Accu Check                          'ATTY, ALEXANDER
                                                                   02/16/2015 02:30      OFFICER SECURITY                ALL APPEARED                                                       LOPEZ, DAVID A
         I                I
                          !                                                              CHECK                           SECURE
         I                                                         02/16/2015 02:15      OFFICER SECURITY                ALL APPEARED                                                       ATTY, ALEXANDER
                          !                                                              CHECK                           SECURE
                                                                   02/16/2015 02:01      OFFICER SECURITY                ALL APPEARED                                                        LOPEZ, DAVID A
                                                                                         CHECK                           SECURE
                                                                    02/16/2015 01:29     OFFICER SECURITY                ALL APPEARED                                                        LOPEZ, DAVID A
         I                I                                                              CHECK                           SECURE                 I
                                                                                                                                                I
                                                                    02/16/2015 01:11     OFFICER SECURITY                ALL APPEARED           I                                            MILLS, BRIAN
                          I                                                              CHECK                           SECURE
                                                                    02/16/201S 01:00     JUMPSUIT                        COMPLETED                  Jumpsuit Exchange Completed LOPEZ, DAVID A
         I                I                                                              EXCHANGE
                                                                    02/16/2015 00:48     JUMPSUITS DEPART                                                                                    ATTY, ALEXANDER
                                                                    02/16/2015 00:40      SERGEANT                       COMPLETED                  SECURITY CHECK                      , Montgomery, Michael
         !                                                                                SECURITY CHECK                                                                                 I

                          !i                                        02/16/2015 00:31      OFFICER SECURITY
                                                                                          CHECK
                                                                                                                         ALL APPEARED
                                                                                                                         SECURE
                                                                                                                                                                                         !ATTY, ALEXANDER

                                                                    02/16/2015 00:30      OFFICER SECURITY               ALL APPEARED                                                        LOPEZ, DAVID A
                                                                                          CHECK                          SECURE
                                                                    02/16/2015 00:01      JUMPSUIT                                                                                           ATTY, ALEXANDER
                          I                                                               EXCHANGE
                                                                    02/16/2015 00:00      OFFICER SECURITY               ALL APPEARED                                                        LOPEZ, DAVID A
                              I                                                           CHECK                          SECURE
                                                                    02/16/2015 00:00      OFFICER SECURITY               ALL APPEARED                                                        LOPEZ, DAVID A
                              I                                                           CHECK                          SECURE
-l
......                                                              02/15/2015 23:56      INCELLS COMPLETE                                      !                                            ATTY, ALEXANDER
0
c
......                                                              02/15/2015 23:41      INCELLS BEGIN                                                                                      ATTY, ALEXANDER
3        -------
                                                                    02/15/2015 23:33      FACILITY COUNT                 SECURED                    FACILITY COUNT SECURE                    Montgomery, Michael
Dl
:::J
0
0
.....
(,)
 00 ··------·--·----------···
                                       Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 136 of 169 PageID #:
                                                                            3162

           Date Fro()211s1201s 23:00 · • Datifl'irc£ 02/1li7.2bi$i_jl'!i~j1~;;:10 c\'i!iitlritW<cr•,llilA.:=~)ncoi'JIP,l\fi(ijW~fli6rii'HS'f'if:•::·•?·• !J,••-;, FF                              ;'~ •· .;J!ffe\'~. ': . • ,,       l


          Inmate #      I Inmate Name                               LogDtTm                   Activity                   Action                     Comments                                                              Employee Name
         I
         :
                        !
                                 i
                                                                    02/15/2015 23:30          OFFICER SECURITY ALL APPEARED                                                                                           IMILLS, BRIAN
         I                                                                                                         CHECK                         SECURE                                                               I

                            -1_J
                                                                                     02/15/2015 23:19              COUNT
                                                                                                                   CONDUCTED
                                                                                                                                                 COMPLETED
                                                                                                                                                 I
                                                                                                                                                                               IFLOOR COUNT SECURE                    IMontgomery, Michael
                                 I                                                                                                                                              TOTAL=169
         I                                                                           02/15/2015 23:19             !STAFF ON DUTY                 !COMPLETED                    !STAFF ON THE FLOOR                    ] Montgomery, Michael

                                                                                                                                                                                   OFC.SHIRLEY
                                                                                                                                                                                   OFC.MILLS
                                                                                                                                                                                   OFC.LOPEZ
                                                                                                                                                                                   OFC.ATTY
                                                                                                                                                                                   OFC.MADDEN
                                                                                                                                                                                   Count Secured @ 38                     LOPEZ, DAVID A

                                                                                                                                                                               IEQUIPMENT CHECK SECURE                    Montgomery, Michael
                                 I                                                                                                                                             I

                                                                                                                                                                                                                          MILLS, BRIAN




                                   \                                                 102/15/2015 23:00             \ROLL CALL                    \                             \Roll Call Lt. Brown                       \ATTY, ALEXANDER
                                 I                                                   102/15/201S 23:00             !ROLL CALL                                                      Roll Call Conducted Lt             I LOPEZ, DAVID A
          ~----·-L_ . . _ _ _ _ _ _ _
                                                                                                                                                                                   Lo sdon                            I
                                                                                                                                                                                                                    ~----




-l
ac
......
3
Ill
:::i
0
0__.         Printed .By 25:152 r ri1iif1,;a11 orfoi/19/2~oli; 1:1.'.i!;   'FK i.}'J;;C'~)f?i:'f~ 5;; XL;;;;1;;i1;~::w:r,· '":!stfE .";''_;; ' '"' :~•.?: :Jr•;;·: ' ;['.l~it81~8!/i~; ;; i'i'(f~ \L;;•,; ,; M!!'
(J.)
 tO ···-·······--·-··-·----·-··-··· -------
       Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 137 of 169 PageID #:
                                            3163


t'-o
eo      Jj~                                                                               '',)'.';
                -~ ~ ....J
                '5 ::: ....
                                                                                              (.'ic
                                                                                          \   :;~,

                        ~
        "'::.      ·3




                        ~        ~       %
                        QQ      dl       I>\\ :::-
                        "'I   ~ rt' =:   <:11
                                          '
                        r-
                                         ~-
                        ~
                                 "'rIn   '<11

                                                                         i..,
                                                                    "-
                                                                         ~          Cs




                                                                                Tro~tman 00140
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 138 of 169 PageID #:
                                     3164




-::::.                                                 .,.
                                                  -s
                                   ~
 D
 $
 '"'.;-
          -
          ~
              :;:_, s   '
                                   Ill
                                   CJ\
  !'-                             . I

                                   ,..
                                   ::!'
                                   VI




                                                                    Troutman 00141
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 139 of 169 PageID #:
                                     3165


    Name BOLTON, FRANKLIN T                                                 Booking# 201436818                    Facility
  Inmate # 00595460          Sex MALE            DOB 01/21/1996           Book Dt!Tm 12/29/2014 09:55                 Wing H5E
    Race White/Eurp/ N.Afr/Mid Eas                Age 19                Release DVTm                                 Donm H5E-S1
 Status                              In Jail                             Classification MX/HB                         Cell H5-S1


                                                             Property Items
Location        Bin          Picture Qty        Item Nbr      Description                                  Item Type
J-BIN           0122                           1 00272361                                                  JACKET
J-BIN           0122                           1 00272362                                                  PANTS
J-BIN           0122                           1 00272361                                                  HAT
J-BIN           0122                           1 00272362                                                  BANDANA
J-BIN           0122                           1 00273520                                                  PANTS
J-BIN           0122                           1 00273520                                                  SHIRT

                                               Inmate Account Balance                   0.00

                 Beginning Balances                                                                      Begining Money Owed
Account Name                   Balance                                                  Account Name                          Balance
Spending                                 $ 0.00                                         BOOKING FEE                                   $ 205.00
Total                                    $0.00                                          Total                                         $ 205.00




                                                              Transactions
Date Time       Type         Check Nbr              Description                           Debit          Credit      Balance         Payable
                             Receipt Nbr            FromfTo                               Xfer                       Entered By
02/09115        Comm                               Received from Canteen Interface,              $0.00       $0.00           $0.00       $240.00
12:30                                              Trans ID:930164
                                                                                                                     ADMINISTRATOR, ADMIN
01/26/15        Comm                               Received from Canteen Interface,              $0.00       $0.00           $0.00       $240.00
15:00                                              Trans ID:927260
                                                                                                                     ADMINISTRATOR, ADMIN
01/12/15        Comm                               Received from Canteen Interface,              $0.00       $0.00           $0.00       $240.00
13:50                                              Trans ID:924139
                                                                                                                     ADMINISTRATOR, ADMIN
12/29/14 10:0 BKFee                                BOOKING FEE                                  $35.00       $0.00           $0.00       $240.00
                                                                                                                     Taylor, Sharon

                      Ending Balances                                                                     Ending Money Owed
Account Name                   Balance                                                  Account Name                          Balance
Spending                                 $ 0.00                                         BOOKING FEE                                   $ 240.00
Total                                    $0.00                                          Total                                         $ 240.00




25117 Grieser                                           02/16/2015 07:20                                                               Page: 1


                                                                                                                             Troutman 00142
 Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 140 of 169 PageID #:
                                      3166



        Inmate NameBOLTON, FRANKLIN T                                              Receipt# 14-129992

               Inmate # 00595460                                                  Booking# 201436818

  Received Date/Time12/29/2014 10:37

         Received By ROY - 25541

      Received From                                                             Relationship

                                                             Property Items
     Location        Bin           Qty       Picture Item Nbr      Item Type   Description

     J-BIN           0122                             00272361     JACKET
     J-BIN           0122                             00272362     PANTS
     J-BIN           0122          1                 00272361      HAT
     J-BIN           0122          1                 00272362      BAN DANA



                                                     Money
                       Type                 CheckNumber            Amount




     Notes




     All properties listed are to be claimed within 30 days of release from custody. After 90
     days all unclaimed properties will be disposed of in accordance with K.R-S. 95.180.



                                                                                 Date
                                         Inmate Signature




                                                                               12129/2014

                                                                                 Date
                                         Officer Signature




25117Grieser                                            02116/2015 07:21                                    Page: 1


                                                                                                        Troutman 00143
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 141 of 169 PageID #:
                                     3167



        Inmate Name BOLTON, FRANKLIN T                                             Receipt# 14-130833

                Inmate # 00595460                                                  Booking# 201436818

  Received Date/11mel2/31/2014 20:08

         Received By Gentry - 25799

       Received From                                                             Relationship

                                                              Property Items
      Location        Bin           Qty       Picture Item Nbr      Item Type   Description
      J-BIN           0122                            00273520      PANTS
      J-BIN           0122                            00273520      SHIRT




                                                      Money
                        Type                 CheckNumber            Amount




     Notes




     All properties listed are to be claimed within 30 days of release from custody. After 90
     days all unclaimed properties will be disposed of in accordance with K.R.S. 95.180.



                                                                                  Date
                                          Inmate Signature




                                                                                  Date
                                          Officer Signature




25117 Grieser                                            02116/2015 07:22                                   Page: 1

                                                                                                        Troutman 00144
                                                      Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 142 of 169 PageID #:
                                                                                           3168

                                                                          LOUISVILLE METROPOUTAN DEfi'h.<TMENT OF CORRECTIONS
                                                                          400 S. Sixth Street
                                                                          Phone: 5025742167   Fax:

                                                                                                                    Inmate Report
               Inmate Number : 00595460                          Inmate Name : BOLTON, FRAN KUN 'T
              !Name ~[iiol:rON;FRANKLIN_T __ . ~-=-=~-==iooB __ 01121/.1996 JAge_JlB __ [sex ]M_ALE_,Height
                                                                                                     1
                                                                                                                                                             !601              - - - - - - - !weight i22s__._ _ _ __
              1Ha11"        _lsrown                    . . . . .-- __ f_l:ye )Bro\Vn ___ .          __       _!Race-,-- !.:-'J_hite/Eupf N.~fr/Mid   Eal]Ethn~city      J          ___        _   ...     jssN

              :~:=:i:~:_i_N Tc:i~t~ist;I~~~;;:- JN ,us Citiz;,;·--;y!i1~~~e~ '-1 N--jcit;;;n;hi~~~ited 5~t~~~ America· --- -:ii~;fe_ )---- --- ·------·-··· --
              L~dress C________ _____                                                 __ -------------------·
              --------------------------------
              I Additional               Info
              --·---                      --                                                                                                                                                                                               ------·
                                                                                         ,---·-----·--r;-··- ----------·--,                                                              ,------·-·-··----,--···---· --···-·---···-··-·----- ----· ---
                       IBirth C.<>_untry_            -~_llite_cl 5tates_."f_A~r~~--- i   i_~tate ____, Kentucky_ ___ ---·        -j    \cit;..JL:oulsVi_L_LE_ ---=~·::::__:_   j         [County           ;                                         '
                                                                                                                                                                                         ~!1ita_!YS!;~~~~}----~===~=-=-~~J
                       1:~~;~;:.!8~· i~'.;;~~Ii~---------                        --1     ~/I Chlldren __ _(l _____ ------i             i Military Veteran i N
                                                                                                                                       F - · - - · - - - - - - ·--------j
                                                                                                                                                                         I
                                                                                                                                                                                         ~..!'m~!~~
                                                                                                                                       ~::.~ +~---
                                                                                         ~~ers      _i                         _J                                                                                                                    ,
                       LH;~~~~-~ - - !---====--===~-~~~]                                 i#B~the~_[                                i                                        _j           [li_~e                          ----------- ~
                                                                                                                                       [Disabled      tJ                           I
               ___ _____________________··-----·-------------
                           ....                                                                                                                          -------···---·--·--------------------------···---~

                                                                                                                    -----------------··-----·---·----···--·-·-----·




                                                                                                              ·. - - - ~~~~~¥~40214
              iAddresses                                                                                                                                                               ___________________________ _j


                   ~tl~~~~-1~~---=;::;::::~!                                                                                                                                   -·--:-=tj
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                         !



                                                                                                                                                                 .

                       08/10/201414:52                         !09/06/2014 04:23
                       09/_Q_6f~Q!_'!_Q4_:2_3 _____ j09/_09j2~14_14:~------
                                                                                           f  errnanent
                                                                                             Perma.nent __
                                                                                                                          i CAL KY
                                                                                                                          12705 stephen RD KY                        ______________ ___j.!:l_ __ _J
                                                                                                                                                                                                   I              IN

                       09/09/201414:44
                       ---------··----·----------------·----~
                                                               110/27/2014 03:57            IPermanent                    I 712 E MUHAMMAD ALI KY                                                                 IN
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                  J
                                                                                                                                   H




                       10/?!l.2~.1.~ 03:~~----_j~y_1.312ol.'.1_!7_:14____ __j_l'ermanent                             _._J32Q5 stephan RD L<:J.U KY 4Q3~~                                                       J_lll_
               !~~-~~~~!~               ---· ___, _____,_______ ,,_,_____,_______________________,______________________________.__, ___________,________                                                                     -----··------·- _,__j
                  jcontac~lW~=-=·--]N!~_!_____                            jPhone      ---·----        Address                           I


-I                l~r:rierg~~------15~~DRA~Q_L"f"_~------                  5022917591
                                                                                                             ·---··-·-----·-------
                                                                                                                                               _____ j


a              _______            ..,       ------
                                                                                                         ·----------~
                       _____ --·····--·---------- --------·-··---------·-----·--·--·----------..-·---··---------------··--·---------·------·----·-··-------------------'
c
......
3
DJ
::J
0
0               Printed By Troutman, lryt On 02/17/2015 10:50                                                                                                                                                                                 loflO
......
.j>.
(J"J     __ ,__._""·----·---·--··---- ··- ---
                                              Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 143 of 169 PageID #:
                                                                                   3169
         Inmate rif.'.:.::Jer : 00595460                        Inmate Name : BOLTON; FRANKLIN T                                                                        "'"'"",,-
         r------- -- - - - -
         l_In_~~~-~~!i.~~~~~~-~!.~-------·-----·-------------------------------------------·-----------------·-----··---------··----~
              fl.;.;;~te ,;-·--11;,;~tt,N~me                             -----------!Cell ----------                                              ----rsio#-- ______[Nate _________________________ --- 1w;ived                                                                                      ---

              ['.l_o_s9109~__ isouTHER~~~----j__                                                                                  _
         L.....-_., ____ ,, ________ .............. ----~---------·-------- .. ·--·---.. ----·--··-- - - - - - - - - - - - - - - · - - - - - - - - - - - - ·
                                                                                                                                                             'r                            ~LTONASSAULTEosourHERS                                                 _                'N_                 J

                                                                                                                                                                                                               -------·---------------------------------
         l~JJP.~~~~_n_ce info                                               ··----------..----·--------------·-----·-- -. ----·----·--·---··----------------------------- --·-----·---·------------------- -- ····------·-·------·---_J
             [facial Shape____- - -                                                                               lcomplexi;n-----=                                                            i          rGlasses
                                                                                                                                                                                                          ICo;rt;ct; ____[N
              ~acllal Hairl___ ~-------------------~                                                              I~-----
                                                                                                                   Distinct Featurel                                                   i                              -----------·- - - - - - - .
              ~~~:: ~~;1                     ;----------~---------~---                                            li:>.~!inct F~ture2 --,-------------------!
                                                                                                                  ,___________________
                                                                                                                  iBody Build        -•. ---              --;:
                                                                                                                                                                      -------·--------~

                                                                                                                                                                                                          IHair Style        i
                                                                                                                                                                                                          ~_Len9~-=---i--=-=~~-=~--=-=---
               rf;,ci~IOddi!f2 j==-==-=::::__-==~==                                                               l---------·------·-··· ·------------·----'I
                                                                                                                   Teeth              •                                                                     Hair Shade
                                                                                                                                                                                                          I'------···---····-··-----·      '
                                                                                                                                                                                                                                      - ----·----·-·----·--·-··----- ··-·-----·--··___;
                                                                                                                                                                                                                                                                                       '
               l_Facial_()_~i~3 ~--------- ____________ _


         iHandi.cap                                                                                                                                                          :
         ------··----                                                                                                                                                  ---..,


               [~~~~!~_e. . .==~~l De_~!!e~!.~n =-~------------- ______________________]                                                                                     i
               I'-None                       i
                  -·. - --- --------------------------------·-----·-----------··--·--··----··--'
                                                                                                i


                   -------------------
         LE.mpl<:'y~r Details~---
               c---         ------- -- -,-                       ---------~-----------                                                                                 ---- -                                                      ---------,-----------,
               tm_)ll~er_l\l•me ______l_Oc_c_up_ation_______ l!hone
               1                                                                                                            _                                     I   Address              _                                        _---~~----------1


               ~~oNe-~:-~=~=--=-~-=-======---;--
                   ONE
                   ---------------------- ---+:                                                                                                ______ _]_                                  ----                                                        -~-----                             --1I
                   ONE                                                                                     I
                                                                                                                                                    ~---------                                     ----------: -_: _-_           -----;---::=:-==~~-
                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                           --1
                                                                                                                                                                                                                                                                                            ________ J



         L~~~~~-9.!':~-------------------------·-----                                                                                                                                                                                                                 -----------------:


               ~~;~~=:-~~:--=-==- ---~-=~:--~~~=woke_~
                                                                                                                                                                                Jwrit!en                        iRead
                                                                                                                                                                                            ----------------------~
                                                                                                                                                                                                                                                              ,
                                                                                                                                                                         __ ,!v__ _                             iv             ---------'

         iEducation
         ~-····-·--
                     Details
                    ----·--------------·-··--
                        ---                   ------------------------------------------·---------····----------------··-----------··-----;
               1;::;:::-----~-----------~---------------~,              -----              '     ------ -  '   -------------------
               CC""-cation ~el ________ __J~~l!~_of Stucl)' _______~Ot~_~r Area of Stud~--~cho~ Name____ _ iAd~ress ____________ ____ ____                                                                                                                                                    ~
               l_!~!_H GRAD~ _____ __l                                                                            :                                                                 i                           '                                                                                I
-I
....,
0
c
.-+
         ~Medical Insurance_ ·---····--·---·-· --------··---- . ·. -·-----··-·--·--
3Q)                                                                                                                                                   iMedk~l Insurance Company I                                    ---------------------- -------- -----------
                Ll\ll•c!i~l_l~~u_ra__11ce        !YI"'--                          _________________________ _j                                        '---        --------···--·--- -···-·-------    ___ ____ __________________ _____ --------------·----·-·-'
                                                                                                                                                                                                           ,          ,                               ..,,,



:::i
0
0
......     Printed By Troutman, lryt On 02/17/2015 10:50                                                                                                                                                                                                                                         2ofl0
(5)
                                         Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 144 of 169 PageID #:
                                                                              3170

             Inmate NLer: OOS9S460                     Inmate Name: BOLTON, . FRANKUN T                                          -...,,,~-'
                                                                                                                                                                                                     -·-···------·----.--·· ------------
         ~-~!-:'~~i~~ssistanc:! ________ _           ---··----··--------·----------·-·-------------
                                                 .                                                                                            ·----···--------                                    ... -·····-----------·----------·-···-···-----~

               ~t:>t:>~-~.;;e---:IN~~=:  rs~!--~-~-=i~---~~~=--==--=J
                                           ···-- ____ ,,_
                                                                      ~;;;h~i~tanc-;~lN___=---=--==~--] [~i~biiity=-".i==-j
             _____ ________________________________________
         ~---·---------------··-··---·--------·----
                     ..                                     _                              ----------------------
         i~(J(Jldng__D~tails _______________ ------------------------------- ------·-----------------------------------------------•
               [                Booking# I201436818                          i

               i_· _--_--_-11_-ook~g TW~~ci-;;!d:~~~----_-___.;l                           i .-        .J;:;venile [N          .---                   --      I
                                                                                                                                                         -----j                  ,_____S~e=-xccC?ffender~-~                                             --,
               ;                    Facility I1- MAIN JAIL
               ~-=~-~-~~~-~~~=l~~e~EX                          __________j
                                                                                           r-;.;
                                                                                           _ _!l_c>_oking Dt!"!l12_L29/_?014 09:55
                                                                                                                  .       __                   ___________
                                                                                                                                                                         I L ______~O~A_I_______________ j

               i_ _______ ~ri:~l_l>t!lllL_ _        !
               i Commited Agency! LOUISVILLE METRO POLICE
                                                                                        J---------------
                                                                                              Med!cal AlertL      .  .
                                                                                                             ----------------,
                                                                                                                                                                         1



                                                                                                                                                                         1
                                                                                                                                                                                 I           SOR Levell
                                                                                                                                                                                  ~---------~---------------'
                                                                                                                                                                                                                 .               .      .                  f


               ~--··---·----- --·--·----- - ·-- --- ~----- ...·--···-----------·-··--··-·---                                                                          ...J
                                                                                           --- --·-·                  '                                     ---,
               ~ -- Search Byi
               :'-----..----..----·-----·-1--
                                                                                           :
                                                                                           1         hT
                                                                                                     Sear~e\I                                              _____ JI                      Confine~_e_nt-"(-----·-·----------------------l
                                                                  -----~ j__!l!!'_~~ce Status Dt~=---- ___                                                        -~
                                                                                                                                                                                  1




               i_______~~~~~'!Ce ~ta!~!~                                                                                                                                         L Booking Officer ITaylor, Sharon                                         I
                                                                                                                                                                                  1



                                                                                                                                                                                 I·-                         -
                               SSA Status I                                                L------~SA Dalej___________                               -----!
               ;
               ~ J?~-~~-~P.1~~~.~+·-~-----·-------------. ---·--·---·---~ l__ooc C_c>mpliance DI I                                              ---------i                        r-··--
                                                                                                                                                                                  iEligible For Parole IN
                                                                                                                                                                                             Cell Notei
                                                                                                                                                                                  L__._--··--·--·-----------
                                                                                                                                                                                                                              -------------1
                                                                                                                                                                                                                                     -·------··----·:
               ,           Pride Date I
               ,-.- --------i::-;nTHS-51--                               I
                                                                           I -- _Video Ri9hts IN                                                             ----j
               L__ _ _ _ _ _ _ _ _ _ ,__ ...J....._.,,_,.___      - - ------
                                                                                           L_______ __!I~----------------:~-------------


                                                                                                                                                                                                                                            ==-]
         1
             ~T!~!E~~l~~--------··-------------------
               ~-Arrest Number I65428               ---<  [------Arres.t_ DtT.__rllfu{~9f201_4__0~:24---=::-_J L____~rrest Offic~rEr~tik Ra~_lli___ ___
               \ Arresting Agen9'J LOUISVILLE METRO     ! l       Vehi~l [)i~pj                               I
         ,_________________ JE_Cl_L!CE _________ _j_

         i Boo~~!l_~_harl!e_lletaj~--------·-----------                                                                                                                                                 _________________                         ...
                                                                                                                                                                             r·-·----·----......___..·----·----,---------·------..--···---·---- . -·---- . -----i
                                                                                                                                                                             L
               t=~-~·~~~~~b~~¥#~i~~~--=~~=3 ~-:=~ D~::: :1-=:-=--=--=·=-==1
                                                                                       I       Document Type i Fresh Arrest                                       i                           CAD Case #j__ ________________________!
                                                                                                                                                                             1--===--=-!>B_rs#j___________________;
               i      Docket #L ------------j' f---------·----------·--~------·-
               1-----------·----···-··· ---
                                                                                                                                                                             !                    Modifier I
                                                                                                                                                                             L.---..-------·-----·--·--·------
                                                                                                                                                                                                                                                               ___ j
                                                                                                                                                              _J
               !          Court Case #I 14F014260                                 i    ;~----------·----·-·--'------·----------···-·---·J
                                                                                                       Courtl301                         I
               r~--~~~:~:J·~~JJ-~~~~;~.l~~~.=~~~-==~~==-==1 r---------------1- -----------.--.                                                                                   -------------------·.-------------------·----~


                '-·-----~~ell0060                           L______
                                                          ___J        Description KIDNAPPING-ADULT                                                                                                                                                                 i
                '!          Cat"!l_c>l}'J FELONY            i Charge Status DITm !
                                                         ___J                                      ' '                                                                                 Disposition Dttm I02/16/2015 1S:31
                       Offence DITm I
               i,--------------------;-                         :                      L                   Class! CLASS A FELONY                        __J                  i        Charg~ Disposition iDECEASED
-;
a               ':       Arrest DtTmj
                                                 --·-···       -1
                                                                 i                     \ __ Charge DtT~                    _J                                                L_                DiSpose Byi Nicolas-B~~~'              Mary~!___. _ _J
c
.....           I Arresting-------
                              Agency_L__ - - - - - - - - - - - ·        -----i r-------                           '
                                                                                       L____C_h11rg_.,_~!"~!J-Sl_____________ I
                                                                                                                                                                  :
3
Ill
::J
0
0
......       Printed By Troutman, Iryt On 02117/201S 10:50                                                                                                                                                                                                      3of10
.!>.
-...J

                                                                                                                                                             --~---              --                            -- ------
                                        Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 145 of 169 PageID #:
                                                                             3171
         Inmate    C:....:         00595460            Inmate Name: BOLTON, FRANKLIN T                                     '\,,,,,,,.-

                                                                                                                                                                                                   -----------·-·-----,
         :.!3_~oking Ch~!Jl~ Detai~-
            ~--  -------·-··. . ·-·-··--i---------------                                  -------------·--.------------·--;                                          ··---- ----- -------- ...- -..-·------·-1
                                                                                          ~ocument T~p_<>J£re_sh A~rest

                                                                                                                                                                                  =-____________
                                                                                                                                                                                            ___________ J
            ~--(te~:~!n~b;t~iii6-6_9________i L__                                                                                         _J         ------CAD Case#!
                                                                                                                                                r---------·------1
                                                                                                                                         -~
            r---------------r---------------------~,

            !                Docket#,
            [~C_f:!!'.'_".!-~~~.[~~£.q_~~~~!J..                                ..--j ~--l?_()Cket#
                                                                                     1


                                                                                     L---------~"'!i::t_ 301
                                                                                                                   !
                                                                                                           Citation #I__
                                                                                                             ------------!
                                                                                                              .                            _J
                                                                                                                                                I______M~~~;!                                                     -::::1
                     Judge Namel                                                     i
            :,'-- - = " -Sbtute i 10060                                              .    [              Description! Kl_[)NAPPING-ADULT                           ------                   ----------------
            !     :::__ ~teg~;;.J FELO-~','__                              i              !       Charge Status DtTm   I                    I   I       Disposition Dttm I02/16/2015 15:32
                 Offence DtTm I
            I:-----------     .                                                 -1' I          · Class CLASS A FELONY
                                                                                   I Charge Disposition IDECEASED                      .
            '   Arrest DtTm                 I                                       f--__c_l1~1'.9_!_!?_!1:"!L_ -
                                                                             ~ ~!_____- _ _l?_~p_ose _!'yl Nic~!~s-Ba~s, Mary~______ _j
                                                                                     1

            ~~~9-~Q~;~yi--=:==--=--=1 l______ Cha~!l<>_5tat1_Jtl_________________i
         !Booking Charge Details                                             - - - - - - - -----··------                                                                           ------·----------------,
         --····---····-----------·---··-··------·-----·-·------------· -----------------·-----------------------
            -'-··---·-----·--·------·····---,··---··------··-·------··· . ----------1
                     Reference Nbr I14460


            l===-:=~~~~¥i~]~~=6-~ = --= _-~=-r i
                                                          9
                                                                                     i [__
                                                                                          l
                                                                                                      l?_~~m~~t-fyj;!~L•~h iln:~si:~:==-==J
                                                                                                     Citation#!                      -i
                                                                                          1---·--·-·-----------·+----------··--------· ...'
                                                                                                     Docket# 21
                                                                                          !i----------·-·--·-·------1------------------i_I
                                                                                                                                                L-~-- !~~t;;::E:_~--~~=~_: -~~-~-=~
                                                                                                                                                i
                                                                                                                                                , _ _ _ _ _ _ _ _ _ _ _ _ _ --L______ _ _
                                                                                                                                                                   Modifier!
                                                                                                                                                                                                    --
                                                                                                                                                                                            ----------·-----'
            ~
            I --
                             CourtCase#[l4F014260
                        --- ··-- ··- -- -- ---- ---1----- --- . - ------ ------------1
                                                                                      1   I                 Courtl301
                                                                                              -----------·-··--'------·--··------··----·---'
                                                                                                                                            !


                             Judge
            i. _ -·-··---·--·-·---         Name
                                   -- '"" -----·-- 1__________ ·--- """ ·--·-·- -----!:   r--·-------,-·--------------·                                             --- ----------------
            ,                            Statute! 12002                               '   !.    Description I ROBBERY, lST DEGREE                                                               -- - - - - - - - - - ,I
            :------~~g~ FELQ_~~-----J                                                     l_5:harge Status DtTm !                                       Disposition Dttm i 02/16/2015 15:32                            ·
            L        Offence DtT"!L___ ________ _c                                        !                  Class ICLASS C FELONY                  Charge Disposition\ DECEASED
            !           Arrest DtTmi                                                  ·       [_-c--h~rg.,_Dt_T_m+\_ _ _ _ _ _ _ _ ___,         ,-----Di;p;,-;By:i Nicolas-Bates, Marylea
            :                                '                                                                                                                                         -'-'-------
            ~~in!l_~i~~cyul_ _ _ __                                                           I        Charge Statu_s I




--l
a
c
r+
3
!ll
:::J
0
0__.      Printed By Troutman, lryt On 02/17/2015 10:50                                                                                                                                                              4ofl0
.j:>..
00
                                        Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 146 of 169 PageID #:
                                                                             3172
                         IC!'
         Inmate NL<ier: 00595460                        Inmate Name: BOLTON, FRANKUN T                                     \.,",.,,.c


                                                                                                                                                                       -----·------------ ----·---------·--··-:
         '!1~1>!<!',19   Charge De~t_ai_ls_ _ _ _ _ _ _ _ _ _ _ _ _ _ _,
              '-~-------·-·----·--,              _,   ___·-·-·------·---·------: 1---D-o-c~-;;,-;-nt-_T-~-p~-,-Fr.e-~h-A-,-,.-,,----- -----1          r------------~----------           -- -------------··
             I           Reference Nbrl14461                                    ;                                                                     i          CAD Case#!                               !
              ==-;.y:~;~~!i_[M_3!~~~-~=:==1                                           i--------Cit;1i,;.;-~j-      __-__-_-_-_-_--=---_-_-_-_-_-_-~-, I   ---::=-- OBT~~i                   :==~-=J
              I                 Docket #I                                         '   '                Docket#2i                                  1                 Modifier!
                                                                                                                                                      ' - - - - - ---    ----------------~
                                                                                                                                                                                                          i
              ;----:=-c:;~~~;-!11~~-1~6,0:--------:=J                                      ___-__          Cl)~rtl 30l=----_·-:-_=--------==~-----,
              l______J'!__d_9_e NI!_~                _j    - -- --
                                                                                                                                                                                       -------------i
              'L_----                   l£i - - - - - ,i
                                 Statute I12002                                                                  I
                                                                                                   i);;;;lption ROBBERY, lST DEGREE                                                                       I

              ~-------_J:~~_!l_O!)', FELONY                             _____!        ~harge Status DtTm'                           ~                 i--oispositio~ott;;;l 021161201s 1s:32
              I     Offence DtTm I
              .~--------------~~                                               -, i        _______ Class GASS C FELONY               j                Llhar11e Disposition I DECEASED___                  i

              ~-·-~rrest ...~.!!'!!.             ------· -·-····. .-------------~     f---<;har!!!.P_t_!111L___ _           __------~                 L____ Disp"!!_~yj_N_i_colas-Bates, -~aryl""_    __j
                  Arresting Agency
              !~--------·- .. __________ _J________ ________________ ,,_          '   L ___J:_harge Status I _____________ ____j
                                                                                           ----------------------------·---------------·--- ---------------··-·--·-·----···-··-----
         ~-C?.~!ng c~-~-r.~-'=-~-~~ns --···-            ________________________________ _
                                                                               --1
                                                                                                                                                                      #[_ =:=-=---====--==- :::_-1
              :· - 'R.;t;~~~;Nb;l144i7 _______                                        i---D~um-;~tryp;lAddedCharge                      -------i
                                                                                                                                                      i=-==CJilj'C!_~
              E~-:==~~~~t:!z~::~-~:~~-=~~1 E__ =-=_:?!;ft~>----~--~==~~=-=~~:~
                                                                                                                                                      I          OBTS #!_                      __,

                                                                                                                                                      c-==~~~~~~~~~c.==--=~=~===_J
                                                                                      1




              i----------------·--·-
                        Judge Name           I
                                        ··---------~-------·-·-···!
                                                                                  i   ,.-------------------------                                   - - -------------------------
              '                  Statute I42205                                   i '           Description l POSS CONT SUB lST DEG lST OFF (HEROIN)                                !
              l___              Categoryj£_E~ONY _____                            i I   Charge Status DtTm I                       - ' j        Disposition Dttm I02/16/2015 15:32 ~
              L__offence~ _______ __j                                                                       Class CLASS D FELONY                      i   Charge Disposition I DECEASED              ----i
              : ___ Arrest DtTm __________ ____j                                       '        Charge DtTml                                          \          Dispose ByjNicolas-Bates, Marylea            '
              1
              L_~!!_~'!_!!_ Agency I                                .          _J      r        Charge     Status i
                                                                                       ~--------····- _,,, _____ L.____ ------~
                                                                                                                                 i




-{
....,
0
c
......
3
Ill
:::J
0
0
......     Printed By Troutman, lryt On 02/17/2015 10:50                                                                                                                                                 SoflO
.j>.
(!)



                                                  ---          -·   --------   ---------------------
                                            Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 147 of 169 PageID #:
                                                                                 3173

                  Inmate Nf::.;er : 00595460              Inmate Name: BOLTON, FRAN KUN T
              . ·-··--------   ---------·-----                                                                                                                                                                             -----·-·1
              I   Bookin9~~-~E9-e Details____ _
                    ,--R;fe;ence Nb;:!i4478--------------.                              ,------------                               --------···-·----1       ,------------.-                        -----·-------   ·--~


                                                                                        L_____l)_!'cu111_ent !)'pe IA~ded Ch_arge                   _j       '      CAD C #
                                                                                                                                                             'r----=--_ o~;~-;;t_:~=-=-=-----==---__J
                    ·-----·----·---··--------r--·-···--·--------..-------------1                                                             _                                      1

                                                                                                                                                                                                                       '




                    L_____         _\'Varra_'!t __llJf\1~~09Cl_3 _______ __j
                    i-----~------·---···----1---
                    i           Court
                                        Docket #l
                                            Case       #ll4F014264
                                                                                   i
                                                                                  -I


                     ..-----------· .. - ----·-· "'-·-··--·--i--" ----------------~
                                                                                    i
                                                                                        ~     D~:~::~j301 -----=~
                                                                                                ---
                                                                                        ,_________ j ____________ _
                                                                                                                                                             L_______Mo~ifieri                                         '

                    i___ ___ Judge Name I                                           '
                    \                      Statute i49031                           .   r---            Description I PROMOTINGCONTRABAND - lST DEGREE                           -------------------:
                    !                   ~ateg~_ry ~ELO~Y                 ___j           I Charge Status DtTm!                                      -l        I  Disposition Dttmf02/16/2015 15:32                      J
                              Offence OtTm I                                        :   '1              Class\cLASS D FELONY                        \        Qharge Dispositioni D~CEASED                __    ---,


                    [J\~r~~;s;_;:~;i~=-=-==~---J                                        [_~il-'ll~~!_r11l__-----------___j L_____ Di~ose BI_[f\11colas-Bi11!•· M_l!ryl"!_______ __!
                                                                                        L___Char9_e Statusf            _     .           ________ _J


              L~c:!oking_~~~g-~_E.~ta_~-~~-----····-------··----··                                                                                                                                  ---·-----

                    '. _:_
                    \
                             it~~r.-.-.e.-
                                         . ~.-.:~~Nbii~i.9.--=-.==-. -_:__.-.~=J [:::==i)~~u111e~~i).P:~~~~-ch_~~~~-~==~-=~=J r----------·---oa1S-;--·----------------------·\
                                    Warrant #JN090903                           i !        Citation#!                        I
                                                                                                                               !        CADCase#f                             j

                                                                                         r------------:':;j----------------------i                           f-----------·----------------------------              --~-


                    :--==-r,~~1c_;-111i __ :=:~======-J
                                                                                         '              Docket# 2,                                       i   i             Modifier i
                                                                                                                                                             '------------------'----------------·-------·-·-··------~
                                                                                                                                                                                                                           !
                    i      Court Case# 14F014264
                     --.-·---------·- --·--- ·-···-..•-···-----------·-
                    i'          Judge Name I
                                                                --------·-----~
                                                                               I

                                                                                I
                                                                                        i::::::.:::=::=-CC>IJriliol_:::===----=-=-=--J
                       -----·---- -·-····-- ---·-··j·-·--- -----------··-···----         1-----o~cripti.;;;-r-Po_s_s       oF_M_A_RU_u_A_N_:;;------------------------------···------·---------1
                     L______Statutej4_2330                                      I
                     L__ _ _c::~tegol")l_TMISDEMEANOR                                   ~arge Status DtTm I           -    __ j                              L    Disposition Dttm I02/16~?015 15:32                --l
                     '       Offence DtTmi          ____________,                       1--------C~la=ss ICLJ>55 B MISDEMEANOR j                      !          Charge Disposition~ECEASED                           _[
                     L__ __~l'_es_!_~t_!_rnl_    __j                                     ~            Charge DtTm\ .                             ---i \                 Dispose ByfNicolas-Bates, Maiylea
                     ~.!restin_1~9_en~J________ __j                                      L___         Char.!l" Status_!______                 __ j




-I
.,
0
c
......
3
w
::J
0
0                 Printed By Troutman, lryt On 02/17/2015 10:50                                                                                                                                                       6of10
......
(J1
0        ---·---~---..---------------------------------.
                                   Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 148 of 169 PageID #:
                                                                        3174
                    !{~

        Inmate .Jil.To/ier: 00595460                 Inmate Name: BOLTON, FRAN KUN T
                                                                                                                                                                         ----------------- --··----------·
        iBooki!!£!_~~~!9.~ D~!~-~l_s______________________ _
               ----Ref;~;;~;Nbrl          14480- ---- -----i                       1------
                                                                                   ~         Document Type Ad~~9J=_har~-----------1
                                                                                                                                        ------1        r·----------··-·T---------·--·-----·---i
                                                                                                                                                       I           CAD Case#! ----··---------------·I
           r---------·----·--·------·--..l-...--·-···-·-···-----------l                                                                                ~-------------.


           ~----------Y'!~!~_i!!_!J N~Q~03__            _                  j       1--               Citation #       _                    ----~
                                                                                                                                                       i
                                                                                                                                                                      OBTS#!
                                                                                                                                                                -M~-ifieri        -----·------··
                                                                                                                                                                                                    !
                                                                                                                                                                                                                    1
                                                                                   [_-----_l>~i:~~i1 ____________~:
                    Docket
           i~----------       #I ··-···-·-----·-·--------·I
                        ---··-····                                                                                                                     L_-----------------~-------------··-----·
           i          Court case# 14F014264
           :---------·------------!------·--- ·-·----- ·----------·---!
                                                                           i

           i          Judge Name I                                         '                                      -      ·-
           !             - Statute! 50230                              I                           Description! TAMPERING WITH PHYSICAL EVIDENCE                                                                        !
           1-----c-.f;~~j_FEL_O_NI_-----==--~                                      !--! -C-ha_r_g_e-Sta~tu~s~DtTm !       .                        I [       Disposition Dttm j 02/16/2015 15:32                        ,
                    O!'_<!_'!"_e DtTml                 ·-----~                                             Class\ CLASS D FELONY        .                   Charge Disposition IDECEASED                                I
           . _ !_ _




           i          Arrest DtTm i                                        .       lt___-_-C_h_a_r-ge-D-tT-m---+--1   ---_-·--  _____ -~               L____Dispose_'!Yl!'.iicola_s-Bates. Maryi!a___         -J
           L--~~~~i~;;~@~-====-~~l                                                        ___ Charge Status I             _... _____________ __J
        - - - ---------- ·-··-- _____ ______________ _
                                           ·-          .,
                                                                                                                                                                               - - - - - - - - - - - - - - - - - ---
        ~°-~-~ing ~!!_8.~ge D~-~~~!_ _____________________ _____
                                                                                   ,---·----·-·-------------·····-·-·1----------· ----1
           ~~::_j:~~;~~~~t.:r]_iS~os===-==-=-==~J                                  i     Document Type Fresh Arrest
                                                                                   1--·----..--·······------~-······ ·······----------·---·------·!,   !           CAD Case#!
                                                                                                                                                       f-·---------· -····-···-·· """-~------------------ ----·~
                                                                                                                                                                                                                        I
           1           Warrant # \14F010111                                 i      ·~--·-------····---+--------··---
                                                                                                  Citation # !                             i           i,             OBTS# 1,                                          .
           r---------------------·-···1- ··-------- ---·--------·----------~                                                             --l
           '              Docket #1                                         1      'r                        I
                                                                                     ·-··------···-----·-+-------·----------··-_;!
                                                                                                 Docket#   2                                           ,-------Mot!~~l~~~==:~===j
           [~_(;o;;:_rt~~~~it~~~OlOlll_=~-=-=J                                                        Court I
                                                                                    IL...._----··-·-·-·----·-----'---------·~-----------·_:I
           !              Ju(ige' Namej         __                          i
           ~=- c!~=±~~~~~-!M-l~~~------i                                           I         Description! NOT HELD ON CHARGE

           i        Offence. DtTml -----------~
           !---··---·"
           \____ Arrest DtTml
                                       i
                                                            _
                                                                ----··-f
                                                                               ,
                                                                                   L
                                                                                   i Charg; Status DtTml
                                                                                                   CiassiNON-CR!MINAL
                                                                                          Charge DtTm\
                                                                                                                                                   .
                                                                                                                                                   \
                                                                                                                                                             Disposition Dttm I 01/09/2015 18:33
                                                                                                                                                                                         =-===--------
                                                                                                                                                            Charge Disposition ICOURT ORDER
                                                                                                                                                                   Dispose By) HASSELBACK,__A_N'-"D-'-R~EW---_ __
               i~Ar_ras_tl_ng__!'.!!_efl9'J_____
                                                                                    i                             I                                I
                                                                           1 L_ _               Charge S~!~--------                          _J




-I
ac
...+
3
Ill
:::i
0
0_...    Printed By Troutman, lryt On 02/17/2015 10:50                                                                                                                                                              7of10
01
_...
                                       Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 149 of 169 PageID #:
                                                                            3175
                      A;'":"-'
         Inmate NL.ier : 00595460                   Inmate Name : BOLTON, FRANKUN T                                      '\",.,,.,/
                                                                                                                                                             ,,   __ ____ _________ --· __________ ___
                                                                                                                                                                     ...     ....                  ,,    ,,_ --·   ·--,
         !Booking Cha!~~E~~ils _ _ _,
                                                                                                                                                                           ----·---·
                                                                                       ,--,-------·-,,--1--·--------·-··
            t=·-:=~~~~~~~Ji!~]1~;~2~~===~~:~-1
                                                                                       i                                   !
                                                                                           Document Type Fresh Arrest
                                                                                       ·--------··----!---·--·--·--------,                           ,_ -· oiiTs#i-·
                                                                                                                                                L____CAD   Case#!
                                                                                                                                                                                                        :
                                                                                       ~----_Q~!!~'!!j ___________________ j                    '   - - ____,,_,,,,,_,_,_._ _ _ _ _ _ _ _ _ _, _ j
            \                    Docket#!                                      )       '            Docket#ZI                              i               Modifier i
                                                                                                                                                !---·---------'----·-·-----------------':
             1--=__c~urt~~~:!)l4Mo~G!JL-===:=:                                         t==-              c~~.r!L_~===--:::__1
            i,-----------·-;
                                                                                       c-·-                                                                                                  -------,
                                                                               1
                  Judge Name!
                                                                               :
            L_ _ _ _ _S~tute,               lOOCJ,()1           _ ____j                            Description! NOT Hgl!'_(),_N_C_H_A_RG,_E_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                             I
                                                                                                                                                                                                ---;
            l.---c~<!lloryj,Not-J,-CRl~~f\l!',L__,_j                                   i Charge Status DtTm       i                             I    Disposition O.ttmlOl/~/2()15 1!!:34
            ·~-- Offence DtTf!ll_                   .                   __j            ,                          I
                                                                                                              Class NON-CRIMINAL                    Charge Disposition ICOURT ORDER .
            ;,__~!~~_o,t'T_'!'L ____ ,,_, ____                                .I       [_~~~~lie Dt!,'!'.j,__ _ _ ~...., , _ ---i l __
                                                                                                                                                I

                                                                                                                                                     - - Dispose
                                                                                                                                                           -      ___
                                                                                                                                                                    By! HASSELBACK, A_N_D_R_fW----1
                                                                                                                                                                      ......__ -----···------------·--
            i,_,.,,~re~!~!L"!!!.n9l__ __________                          j            L...      Charge Stat~-----------··--_..[

         -------------             ----··---------~---------·------------



         l!~~-~i~-~~~~~.9!.~~...-~.·~---------------------------·---------------------··-----------------------~--

                                                                                                                                                                                                        _:
                                                                                                                                                                                                              ---i


            ~=~~;f~:~~:~~:~~~~~~ioi==~~=:--==j [~-:~==i~;~;J:re.;h A:~~l=~~:-:_·--=-=j ~=~~-=-=-~(io~~;~[- ~~--=~=:=:~~=--:--
                                 Docket# I
            '-------,.C ... - - - .. t---·-·-------·--·--·.. -------l
                                                                               j       i~----------------
                                                                                                    Docket#   z
                                                                                                          ··---···-L_·-------·-----------i
                                                                                                         ..
                                                                                                                  1                        '    i            Modifier i
                                                                                                                                                L---------···-····-------------------··--·---··---._;
                                                                                                                                                                                                         '
                        CourtCase#ll4M012404
            ,_ _______ ,.,,      ··--,----···-·-----------.-·----·-·--------~
                                                                             :         I                 Court!
                                                                                       !___ ,__________ , ----·-··-----···-------···-----"
                                                                                                                                           I
                                                                               1
            :~·---- Judge
                    . . ··"-Name  I
                              ------··--·-,,---·---·----'                              r-----------.------------------------------------------------·-
            :.            Statutel02680                  [                                       Description I PROBATION VIOLATION (FOR MISDEMEANOR OFFENSE)                                             i,


            [___ Cate11<Jry_G_c:i_N~CR!MINAL                       _=-1                ! Charge Status DtTm j                       ~ i        Disposition DH;., I01/09/2015 18:35
            i___ __Qffe_nceDtTmj                                                   !
                                                                                       1
                                                                                                              ClassjNON·CRIMINAL           i        ChargeDisposition!DECEASED              ______
            -,_----"':r:_~t Dfrml                                              I       t'         Char!!!_DtTm l                          J     L          Dispose Byi HASSELBACK, ANDREW _ _ __
            i_A_rr!5_t_in_g_"1J~".C)'i                                                     ---~"!,!!_•_5~_tu_sl _______ , · - · - · - - ___ J




-I
ac
......
3
!ll
::i
0
0
.....     Printed By Troutman, lryt On 02/17/2015 10:50                                                                                                                                                 8of10
01
N
                                     Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 150 of 169 PageID #:
                                                                          3176
         Inmate J.",,OSr : 00595460               Inmate Name: BOLTON, FRANKLIN T
            i,sentence Details

             I          Mitt/Trans No I                                                r-:::::::__   Good Tim~_:-1                         ,
                                                                                                                                                           - - -·- -----------·-----=-==-------_)
                                                                                                                                                                            ,....
                                                                                                                                                            Clock Stoe_ped IN
                                                                                                                                                                                     I
                                                                                                                                                                                     1

                                                                                       ~                           I
             :----------··-··----··---t---     I
             I        Conviction  Date I       I                                                AlternateCreditlN                          I   Manual Sentence Calculation IN        I
                                                                                       '----=----~_o!l<(:r"<l~lr-J J
             ;-.----------·----~.--·----------,

             !            Sentence Date 1                                      !                                                           !_!>Q~_l:ln~wn ~"'llS!D~~:-J
             ~~~-==~==~~:~~~~~!\-=--=--=-==~~~~~                                                                                           :            Sent~.'!~e By Ho_u_rs_(\j__j

             L
             I
                       ~~rt DtTm i 01/09/2.Q.~ 00:0() _ _ _.
                                              1                                ;          !SentenceTotal                   lvears j_o --J_Ni_()!!_th_slo__ J~i>Y-"J-~~~-~-IHou'!l_ci_            I
             L     "EstC:()"'.'l'l"!~_D_!T'lll_ _____________ j
                                                                                          IAmount To      Susp-;ndTv;,;;;~-J Months I0                       ~d                 !Hou!!_[CJ__j
             I   c~;;i~tforiime s-;;rvedlQ               ! ]Dead Ti_melo       __J
                                                                                          !Minimum To Serve                lvears      IO~_Months lo          jDays Jo          '!Hours   [Q___j
               . -- Effective Start DITm I01/09/2015
             if--------·---··-···--·                     00:00            !
                                          --··---·-·----·--------·----.....!
             i Min Complete DtTm i                                          !             Comment:
                                                                                          --·---------------------------------------------·---------
             L___ Max_~~11!e~~e D!T-;;, I0?_1~7/2015 OO_:<l_~-==J                         ''                                                                                                      '


             LActua1£()"'.'l'!~!>~!"'.'_!_ ________
         ·------·-··---·--·---------------·-------------
         ·--·-··----------·---·----·----·----------
                                                                           J              L---------·--·--- ------------·------------·-··-"
                                                                                                                                   - - - - - ---------·---·---------------------------------·
                                                                                                                                                                                                              _______ _J'

         :cell Transfer Details

            ~liJ.1•"'.'~-- _:Assi9n Date Tim"_]~d D_ate Ti~e                         l!t.e_aso!'_ -             . __ __J Cell Transf;r By  ~-~'!'men ts         ·----·-_____· _____                                 :J
            ~ASSJYE -
            ln-R-3
                               - - _'.!2/29/2014 _09:55 J 12!'_2_9~2Q__14 11:4.S_J__ -- --- - ----- ·-----_J~E_R_c;i.J_St:)"!c~YLE _________ L_ ___ . -------------· -------·-··
                                 ',12/29/201411:45
                                                                                                                                                                                                                ------1
            ·-·--- -- --- - - --..---     --- -    _,112131/2014   01:34
                                                      ___ --- ------                                    !BURBA, JASON                  iGroup Transfer
                                                                      ___IL------------·---···----·----·-··---------------------·--'--------------·- . ----·----------··----·-------{':
            ~:l_:R_-_1 ______ l12/31~?014_01:~<1_j_12/31/~0.1<1__21:_2~l ________________ ~_l\\j_~i2!N_G0 _'f'!JKEITH~~---[_c;r_o~p_!l:~!1sJ.,,-_________________.__.______ j
            !f!Slf:':_Ol - -     -    L1:2/3l{2Q_l"-_21:~9j()_l{(l?/_2()_15 1~:±5_ i       __________JWEL~_5TE~_t-J                               ________ j_____·----------·---·-         -··------------J
            j~~~iii____:~-~l~~~~~~:~;;~-ll~~~~~t~:~! )~:::::~----·---:=:::----                                                                              :---_-------------------!!
            ~~\N::_OB _H_____[()l,ll._4/20_~5 13:l:t___l()_l/28f20151:1:~---------------·--IAL~S,_                                      DEVAIN              --j--------·· - - - · - - - - - - - - - - - - - !
                                                                                   1
            ~!~ir-         -         -1%0i~~~}} ~~:~~ i~~~ci~~~%HiiHi I -
            l'-·····---···---··--.-------··---------r·---                                                       .
                                                                                                                 ----1~6~E~~:tio
                                                                                                                       .      .
                                                                                                                                 A
                                                                                                                  --c---·--------·--------------1
                                                                                                                                                          --1-----------------------~
            LH5:~~------ i()_2/0!/201_5_~~8 J_Q2/16/_2015 .!_~:54 -~o."_el~t____ _ _ _____IHolt, Vi_n_e_s_e_______ ··--·~'- ----------·-·----·-----·--·- ___ __J

         ~~~!~!!r_.~~~ils_ _ __                                                                                                                                                                                           ___,
            ~£tiv1~--:==-=-                   j   L.e>_~tio!'__                [Note                    _              -                                 !start Date Time _:_ _ _[!!id Date Time_                     .
-I
....,       i.C:_Rl" _ _ ________ _.--\-5-fi~llJ~~--C:_Q\JRT H(J_L_l:)_ _J1_ _ _ _ · - · · - · - - - - · - - - - - - - - - - - · - · · - - - - · - - - - - - Ii ~~~-9/_2015 _!4:27 _____ [2y09/_2o_1_5_!:5:'\~------lJ!
            [fl(JSI' ______..... __ _ _l_H_o_s~:~~--------L_------------·-----··-·---·------~Gf!q0__~0:i_1_·_ -~~16/2015 15:5"---·---
0
cr+
3
Dl
::J
0
0
......    Printed By Troutman, lryt On 02/17/2015 10:50                                                                                                                                                               9of10
CJ1
(,,)


                                                                                                      -------       - --------------
                                                    Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 151 of 169 PageID #:
                                                                                         3177
                        t;('"'"•-
             lnmate N~er: 00595460                                             Inmate Name: BOLTON, FRANKLIN T
         i   Inmate Transactions
         - ·-;:_----·---      . ·--        - --- - -·                                                        -----·----·--·-----------·-
                                                                                             -----·------·--------···-----·::=~---



             I-----------·-----·-----
               Account Type !Spend
                                                      ------- ----------------··-------------·---'
                                                                                                         I

                      IDate·-········· 1Des~ription
                      ·-   ------·-·---~-
                                                                                    ·------~ITrans ciide ___ !_c~edit AmiT Debit A,,;t[-- ·Balance I              Payable-Bala;;-ce iciffi~.;;.-N.;;.-.-·-····-
                                             --- ---·-·- _____ ,_,.....---·----··--·-----!---·-·-···----------1--------·--·-:--..- -....... _ ...,_ _____ _,____ _____________ ·----'------- ·- --               ·l
                                                                                                                                                                                                                          -i
                    i  08/02/2014 IBOOKING FEE                                               !BKFee            !      $0.00 i         $35.00 !         $0.00 I                  $35.00 IPendley~ Stephanie-·----· r
                      ,-···---·····----·;-·····-· . -·--·· - - - - - - - - · - - - - - - · - · ----.
                      108/10/2014 ;BOOKING FEE
                    L .· · · · · · · · · · · · · · - · · - · · - - ' - - · · · · · · - - -

                      [09J06/2014 \BOOKING FEE
                                                                                             IBKFee
                                                                                             IBKFee
                                                                                                            . .
                                                                                                               I
                                                                                                                       - - · - - - - - - · · - .- - - - ·:;;;;t-----------~---·········--·····--····----·--!
                                                                                                                      $0.00[          $35.00I          $0.00,
                                                                                                    --------~--·-··-·---~--------·~---------·'---------~-
                                                                                             ·····-------

                                                                                                               I      $0.00\          $35.00I          $0.00I,
                                                                                                                                                                                $70.00JTaylor, Sharon
                                                                                                                                                                               $105.00[Simms, Jason
                      1--------------·---~----- . -- -----.. -------------~-------------.- --------·-··--------------r·---·-·--··-r--·-----·-------f--~·-···-----· -----···--------
                                                                                                                                                                                                            --------1·
                                                                                                                                                                                                                  I

                      I09/09/2014 !BOOKING FEE                                               iBKFee            '      $0.00!          $35.00;          $0.00;                  $140.00ITaylor, Sharon              ,
                      ,____       ·--- -----~- ..-··-··----"·--------------------·--                                   ------·--------------                        - -·-·· --------'-----·-----·------··--·-----'
                       10/27/2014 !BOOKING FEE                                               IBKFee                   $0.00i          $35.00!          $0.00I                  $175.00lSimms, Jason                i
                       ii/oi/2014. !1-1                                                     j;;,ap                    $2.ooi            $0.00I         $0.00!                  $173.00JCALLAHAN, MICHAEL                  1
                        ll/~~~~~4 :1~-----                                     lwap          ____        $2.ool        $0.ooj                                            $0.00i         $171:ooiGoff, Ernest
                       ll/06/2014 1H5 l-l                                      !wap                      $1.00f        $0.001                                            $0.00j         $170.00jCALLAHAN, MICHAEL

                    -lil!13/2oi}liBOOKJNG         FEE
                          --- ----~_---------------------------------          IBKFee             !      $0.00 I
                                                                             -~-_-_---------;--·------------·
                                                                                                                      $35.00                                             $0.00  i
                                                                                                                                                                            ~._ -·-···---------··-·----      ···--. - iI
                                                                                                                                                                                        $205.00 !EGGLESTON, MARGARET
                     I ll/18/2014   IReceived from Canteen Interface,          ·~'.'lll_m_ _ _ _         $0.00 I       $0.00!        J                                   $0.00 I        $205.0ol, ADMINISTRATOR, ADM°!N ---
                     1- ········---Jl:ra_~~-II:l:_9_1323_l,_________________   '                  ·       _    ,           _.                                                  L.-_ ______ _j__ _________________i
                     112/02/2014 !Received from Canteen Interface,             jComm              !      $0.00!        $0.00j                                            $0.00!         $205.00IADMINISTRATOR, ADMIN        I
                    l~2129~~14_~~~ff~ ~:-·
                                                     5
                                                             - _··-_             BKFee                      ····-j
                                                                                                    --_·-faoo 1-·····      -~~---\                  $3~:00 j              $o:Oo1---~~::_$2409:~~~y100:li~~~ri__::_=~=j
                    !
                     JOl/12/2015 IReceived from Canteen Interface,
                                                        r
                                                                               IComm              ;      $0.00 !       $0.00 I
                                                                                                                  1--------------------f    '                  i
                                                                                                                                                                          $0.00 I
                                                                                                                                                                                I
                                                                                                                                                                                     .    $240.00f ADMINISTRATOR, ADMIN
                                                                                                                                                                                                 :
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                            ,



                    ~i/26iio1s-i~~c~~~~ t:~~anteen I~terface, i~:~.-~
                                                                                9
                                                                                               $0.00 !                                                $0.oof              $0.00 i         $240.00 IADMINISTRATOR, ADMINJ
                    1_       --· .....       ___ ..    .<J:ra_n~l[)_:927_260
                                                        ________ -·- ____ L_···-····---~-------                                            --'---------+-___________j________________ .:__.. ---·····-----···--··----··--1
                    102/09/2015    !Received from Canteen Interface,      l_Co'11.'1'________! $0.00f                                                 $0.001              $0.00!          $240.00!ADMINISTRATOR, ADMIN j
                    1                                                                                                                                                           1
                    L-·-·-·····----_!I@_~s_l[):93016j_ ________ __J                          '       !                                                         ,                                . _;_               __J
                                                                                                                                                                                                         ---------




-I
ac
......
3
w
::J
0
0            Printed By Troutman, Iryt On 02/17/201510:50                                                                                                                                                               10of10
~



~
                                                                                                                                                 ---- -   ----··   ------~------
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 152 of 169 PageID #:
                                     3178




                                                                              --     -   ------•I
                                                                                                '




                                                                    Troutman 00155
        Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 153 of 169 PageID #:
                                             3179


OSol           On Scene.-                                              I lo Fe.Jo   20 IS
    :>ecw r~+_.._/ Ch.QcJ-<
[) 8 15                                             S<:...c> tf'
~~4 ~1+ .. ¢i-lt-en v"
t     -6. ~·A Hen. V
~82CJ Bt-r
) if')"i Majoi, Oav.'s / Cp1. W?IJl-I'°'
          S5l. Ma\90"1r '.1 • J.J. f.3 ro<»>'l
:J ~ '3 7 />e far .J-
~8-J5 ~c:q_r,-\- '-l c ~ K               Su-++-
040] \o{figkQ_c.tl< ~<..ot1
)q1s v-i~-tuvn
0123         ~eunq_._1 c~· '5c.stt-
C>Cf2 q ~1 ~· ,Y-~+- -15~ 1evQ
                                 --\l   ute· '     I
             C.rim P     S'-eV\.Q L.ri(    +- _
                                           W• ))[W'Yls
             DfQ. ~~~("BS~)
 66Eo          S-ecu_.v:1-t"-/       ~~ FQ. Sco-H-
    IOC>w Sec Llf·~             /        Gr·F(' ·   Sec.ii-+-      ·

    io /<1    sst- ~~. ( rrn:~y~ ·:p Ili
    lDio       ~7~, &f· fY\lerJ
    Il) l.{o ~ DLtf +o 1~i'<e- \Jhovo Ced I
    ({): 31 A 11 P.s.u De.far~
    rosl}     e,~n Lt} G \q>\)y% ~ ~\~ \\J 0\>su.




                                                                                Troutman 00156
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 154 of 169 PageID #:
                                     3180




                        loJJ




                                                                      Troutman 00157
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 155 of 169 PageID #:
                                     3181




          .;   .·.··
                                  HALL OF JUSTICE Slit FLOOR
                                     OBSERVATION SHEET

                                                            ·.

                             . • WA~t<~ •.                 DATE._._·- - -




                                       . c. :·




                                              .   "j   .




                                                                                          ' ·...




                                          ·':•.




                                                                 SUPERVISORS SIGNATURE

        OFFICERS SIGNATURE

                                                                                         Troutman 00158
        Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 156 of 169 PageID #:
                                             3182




                                       HALL C)F JUSTICE STH F.LOOR
                                          OBSERVATION SHEET



                                  . WALK~.                    DATE_~---
                                   .   '   ·'   ...   '   '




)   .




                                                                  SUPERVISORS SIGNATURE



                                                                                          Troutman 00159
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 157 of 169 PageID #:
                                     3183




                                   HAU ()F JUSTICE STH F~OOR
                                     OBSERVATION SHEET


                              . WA~K_j:L_:. '.           DATE _ _ __




                                                  -.-   .·-"




                                                                                        . '   .·




                                       ,,
                                            -~.




                                                               SUPERVISORS SIGNATURE

         FFJCTRS SIG NATURF
                                                                                       Troutman 00160
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 158 of 169 PageID #:
                                     3184




                              HALL ()f JUSTICE STH F.LOOR
                                 OBSERVATION SHEET




                                  ' ·'·
        OFFld:RS SIGNATURE
                                                    SUPERVISORS SIGNATURE

          FfCERSiGNATURE
                                                                            Troutman 00161
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 159 of 169 PageID #:
                                     3185




                               HALL OF JUstlCE STif F.LOOR
                                  OBSERVATION SHEET



                             wALKP
                                 .··   ...
                                             r .
                                              , ..
                                                     oAtE.J-1&   1s.




                                       '     ·'-·

        OFFICERS SIGNATURE
                                                           SUPERVISORS SIGNATURE




                                                                                   Troutman 00162
Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 160 of 169 PageID #:
                                     3186




                                HALL OF JUSTICE STil FlOOR
                                   OBSERVATION SHEET


                            WALi<.Q2L                      DATE..;{-j(,,.-/5
                            .   '   -·· .. ,.·   >




                                         -~--




                                                     ._,   ..




                                                                         -·                 ..
                                                                              ·•   -·   :




        OFFldRS SIGNATURE




                                                                                                 Troutman 00163
                      Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 161 of 169 PageID #:
                                                           3187




         Jrunate Name:_~S~'i~S~CJJ=t-l..-.--'-f
                                                            LOUISVILLE METRO DEPARTMENT OF CORRECTIONS



                                                             Sex:
                                                                     ACUTE HOUSING CHECK SHEET
                                            .._h...,o,,,m~G\.,"'S"'-------­
                                                                          M                    Race: -~C.~_
                                                                                                                         Date:   .
                                                                                                                                 !,..- • /



                                                                                                                                         DOB:
                                                                                                                                             t?       -
                                                                                                                                              / ,,,. i 7


                                                                                                                                                      08/o:r-h1
                                                                                                                                                        I   I
         ~,lift Supervisor: --------------- Shift:5
                                                 ~-----
                                                                                                                                         Loe: St:tJ/ # I
         Acute Housing Status: (circle one)                                        Level 1 ~Level 2          Psych       Medical ~ Detox
                                                            Security Checks every(f5           nutes                     l/M 1:1 Y/N?
           TIME         ACTING          Sitting               DETOX SIGNS:           Using      Talking to    Laughing    ery;ng                     SELF         OFFICER'S
                         OUT:           quietly,             Sweating, vomiting,    bathroom     others                                      STIMULATING:         INITIALS
                        Yelling,      standing at                 shaking,                                                                       Rocking,
                       throwing         door or                hallucinations                                                                 Masturbating.
                        things,        sleeping                                                                                               talking to self,
                      flooding cell                                                                                                                singing



         Z,?; ?n                        /'                                                                                                                         ,,      A


                                                                                                                                                                               A
         ~if~                           /                                                                                                                          /

        --~7>
                                        ,..-                                                                                                                           ,        .,,,
                                                                                                                                                                                •A




         "'Ul
                                       ~               -!                                                                                                                       ;_,,,
        ,,_,,,Jo                        ..-                                                                                                                        ~
                                                                                                                                                                                JI!
        kl,~

        !,1!0 r1
                                            ~


                                                ..--             -                                                                                                 .,
                                                                                                                                                                  ,- 'C
                                                                                                                                                                               ,~




        .,,,37                         ~                                                                                                                                       ~
        ~•~u                                    ~                                                                                                                       'fl.U

        -..tcJ3                                 ,..-        ~                                                                                                     /j           .41
.       ~)U>
                                            ~                        ~-                                                                                          L'  <----
        ~1n,                                           ~                                                                                                          nr
        ?).Vi.?                                 ~                                                                                                                 //Jp
                                            ..--

                                        ----
    ·'
    i        b                                                                                                                                                     -~

        :::u.zv                             ~
                                                                                                                                                                   '/,hA.

                                                                                                                                                                  ~~
    L.•Hi)
                                        ~




                                                            -
        .-d.L.--::-                                         .·
        r·. )2.o                                                                                                                                                  ~.

                                                                                                                                                                  ex._~
         .M-t'>                             /
         c:>~ iU
    Q(.~,,                                  /
                                                /                                                        .
                                                                                                                                                                  -,
                                                                                                                                                                  ri<




'




    utt1cer s JrutiaJs:       vrr1cer s w-1gnature:                                                                                   t>aage '"
    Officer's Irlitials:      Officer's Signature: - - - - - - - - - - - - -                                                          Badge#:------
    Officer's lrlitials: ____ Officer's Signature: - - - - - - - - - - - - -                                                          Badge#: _ _ _ _ __
    (?''i,cer's Irlitials:    Officer's Signature:-------------                                                                       Badge#: _ _ _ _ __
    \~




                                                                                                                                                             Troutman 00164
                       Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 162 of 169 PageID #:
                                                            3188


                                                                LOUISVILLE METRO DEPARTMENT OF CORRECTIONS
                                                                         ACUTE HOUSING CHECK SHEET
      IrunateName:                      R1++er 1 Lonnie                                                                      Date:   _'1._-_l~Y-·~l~-----
    -~ge:                  43                                       Sex:          /Vi               Race: -C,
                                                                                                           ---                         DOB: tO £31 /7;
                                                                                                                                                    IJ
.          '
      ~ruft Supervisor:                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Shift~-----                                                   Loe: 5£ /\[/         "';;5._
      Acute Housing Status: (circle one)                                                Level 1     Level 2       Psych      Medical      ~                     Detox
                                                                Security Checks every 15 minutes                             1/Ml·l Y/N~
       TIME                  ACTING          Sitting             DETOX SIGNS:             Using      Talking to   Laughing    Crying        SELF                      OFFICER'S
                              OUT:           quietly,           Sweating, vomiting,      bathroom      others                           STIMULATING:                  INffiALS
                             Yelling.      standing at               shaking,                                                              Rocking.
                             throwing        door or              hallucinations                                                         Masturbating.
                              things,       sleeping                                                                                     talking to self,
                           flooding cell                                                                                                    singing



     Z'1Zo                                       /                                                                                                                            /,J   A

                                            ..--                                                                                                                                      ,,
     -= '""
      ~..,
                                             ..--
                                                                                                                                                                               '
                                                                                                                                                                              ,._     b

               ~~
                                             ~
                                                                                                                                                                               ,.,_ 'M
    l.-.re..k?                               ./                                                                                                                               "l'},M

     llf<rff)                                ,..--              ~                                                                                                     .-:;;
     O\~r>                                   .....---                                                                                                                 r
    ~«:'17
     n?..pJ.#
                                            -..--                          ~-
                                                                                                                                                                          ~


                                                                                                                                                                           ';,N
                                                                                                                                                                               -
     c;>'-- ))                                          ,..--   '
                                                                                                                                                                          l 'c
    './)flt.                                          _,.,/         _,,__..--··                                                                                --9'------
     ,.,       l~~                                       ./'                                                                                                       V<-
                                                 -
'    ~~        "o                           ---
                                            ,.,..,,..
                                                                                                                                                                      r6,«
                                                                                                                                                                               12d1

                                                                                                                                                                  ., ..--
               ~


                ·~                            ,r                                                                                                                  -:;
                                             ,..-
'"J
    ~""'
           '""                               /                                                                                                                        ;.      !:;<?
    -~ic                                      ./'
    '(-f,c( (                                /                                                                                                                    ""'
                                                                                                                                                                 V<..
               ..._.                                 __.,-                                                                                                        (jC
                                                                                                                                                                               ,
    "-{'

    _,,[' -,_A                                                                                                                                                     (_ ...
                                                     ./'




/·-·-~ricer s
                       1
                            Initials:        Otticer's Signature:                                                                      Badge#:
    \,~,Jeer's Initials:                ____ Officer's Signature: - - - - - - - - - - - - -                                            Badge#:------




                                                                                                                                                       Troutman 00165
                   Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 163 of 169 PageID #:
                                                        3189
                                                         LOUISVILLE METRO DEPARTMENT OF CORRECTIONS
                                                                  ACUTE HOUSING CHECK SHEET
        Inmate Name:_:S""'-h'-'-"'e."--r-"\e.""'1-{''-"."b""='o,_,n,,,a._"'\"'o/'------
        Age: -"',2,_{.,___                                Sex:       tJ\                    Race: _     _,C..""'--
    ····-~..ft Supervisor: _______________ Shift: ~~'-----
    Acute Housing Status· (circle one)      Level 1    Level 2                                             Psych        Medical     ~Detox
                            Security Checks every{fs hu~utes                                                            l/M 1:1 Y/N?
        TIME             ACTING        Sitting                 DETOX SIGNS:       Using      Talking to      Laughing    Crying          SELF           OFFICER'S
                           OUT:        quietly,           Sweating, vomiting.    bathroom      others                              STIMULATING:         INITIALS
                          Yelling,   standing at               shaking,                                                                Rodcing,
                         throwing      door or              hallucinations                                                          Masturbating,
                          things,     sleeping                                                                                      talking to seH,
                   flooding cell                                                                                                       singing

                                                                                                                                                                        .


  ;:r;! •      "                        ......                                                                                                              11JA
  "3'-b                                   ,.-                                                                                                                               /,I~


  L_,_                                   -
                                         ~
                                                                                                                                                                /,
                                                                                                                                                                ~,
                                                                                                                                                                             ;A
                                                                                                                                                                             :~
 L~Lv

                                         -                                                                                                                          '
                                          ~
                                                                                                                                                                             :AA

 I.'
                                                 __.,.                                                                                                          '•           ~

  CJ'' lfl                                                                                                                                             "',, -
   - . '1-1
 f;.,7,.;tJ
                                      ~
                                                                                                                                                        ,,. l;M     >.M•


;L.,. ... ~
  .Al     ,,,:::
                                         ---.---
                                     ..---
                                                         I --
                                                                ..                                                                                          r/NI
                                                                                                                                                            ~j (

  ~\      \JQ                          ~                   -                                                                                               9(                          -
 ,;~                                                                                                                                                   0                           '

                                     ,......----
~~,.}'·<                               ..-/'                                                                                                                        ~...
                                                                                                                                                            '
  .f_       ./._                                                                                                                                            ;.              'A/)

 'iJ5£o                                                                                                                                               C\.       <


                                      ,,......-----
  '7'-.<f 5                             -:::::::;                                                                                                      L.J-
   ..., IO
 rl(.)Q                                   ./                                                                                                           "
                                                                                                                                                       (:).__


                   ...                               -                     - -




 Othcer s lrutials:                                      U!Jicer s Signature:                                                     lladge #:
 Officer's Initials: _ _ __                              Officer's Signature:-------------                                        Badge#: _ _ _ _ __
 Officer's Initials: _ _ __                              Officer's Signature:-------------                                        Badge#:------
 Officer's Initials: _ _ __                              Officer's Signature:-------------                                        Badge#: _ _ _ __




                                                                                                                                                 Troutman 00166
                  Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 164 of 169 PageID #:
                                                       3190


                                                             LOUISVILLE METRO DEPARTMENT OF CORRECTIONS
                                                                      ACUTE HOUSING CHECK SHEET
       Inmate Name:                 .Mlsk'-e..!( 1S±eJe,o                                                                                         Date:   ~Z~·~f/,~-~'~:;-_ ____
"•·, Age:                 J,Cj                                   Sex:             N\                              Race:          C,,                         DOB:       f I /1 0
                                                                                                                                                                          r        I
                                                                                                                                                                                       I B5
       Shift Supervisor-                                                                                          Shift·   3                                 LoC'     -'l:'t;N ! H. 'i_
       Acute Housing Status: (circle one)      Level \J;!;evel 2                                                                   Psych          Medical       'SPi """' ) Detox
                               Security Checks every151 · utes                                                                                    l/M 1:1 Y/N?    _( E,.. I

            TIME          ACTING             Sitting                 DETOX SIGNS:                         Using     Talking to         Laughing    Crying             SELF                OFFICER'S
                           OUT:              quietly,            Sweating, vomiting,               bathroom          others                                   STIMULATING:                 !NIDALS
                          YeHing.       standing at                            shaking,                                                                             Rocking,.
                          throwing        door or                        hallucinations                                                                        Masturbating.
                           things,           sleeping                                                                                                          talking to self,
                        flooding cell                                                                                                                               singing

                                                                                                                                                                                                       ,
       /'>IJJ                                ,../'                                                                                                                                                 r,vi,.
       _,,,,L
                                               ---
                                             ,,--
                                                                                                                                                                                         r~



                                                                                                                                                                                               '
                                                                                                                                                                                                   ,,.
                                                                                                                                                                                                   :'J,.,._...


            ~t-
                                              ./
                                              ~
                                                                                                                                                                                             -. z...
                                                                                                                                                                                                   :.....

      h..   r   o'n                            ~                                                                                                                                                   -~
      ;:,\Q.0                                  ~                                                                                                                                         ~c

     ' 7ZQ(.j
       "'· o7                                -                                                [__..--·-   •'
                                                                                                                                                                                           r   AA

                                                                               ----
                                                                                                                                                                                               /~.A,,,
                                             /'
      ,,~.,.                                     ,       ~
                                                             ,,,,.                                                                                                                        ''(
      ~~nf\                             ..     ,../
                                                                                                                                                                                          C\ '
      .o<~          \                             ~                  ,,....-- .                                                                                                                (J'

        y ~'10
         -                                   -
                                                     ~                                                                                                                                   p
                                                                                                                                                                                         .-;--n,,,  ---
     '"'
                I:>                                                                                                                                                                                     A


 '    41~ ~
       u, 1ti
      .c UP
                                             ---
                                              ,../'
                                                     ~
                                                                     .   -·                                                                                                               •';:;;>J,

                                                                                                                                                                                          1")-....
                                                                                                                                                                                             ~l    \
       r. . . 1 -i?'.                         £.---                                                                                                                                      .Ye
       c;l '\ A                                  ~                                                                                                                                       ()c_
                                                     .


                                                         ··--.                            ..
                                                                                          .




                                                                           .




       vmcer s rmtials:                                      vrncer s ::ngnature:                                                                           oaage 'If:
       Officer's Initials: _ _ __                            Officer's Signature:-------------                                                              Badge#:------
       Officer's Initials:                                   Officer's Signature:-------------                                                              Badge#:------
     i\k;&#'1cer
          \· 's I m'tials.· -
                            __-_
                               - _                           Officer's Signature:-------------                                                              Badge#:------




                                                                                                                                                                                Troutman 00167
                       Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 165 of 169 PageID #:
                                                            3191

                                                          LOUISVILLE METRO DEPARTMENT OF CORRECTIONS
                                                                   ACUTE HOUSING CHECK SHEET
      Inmate Name:~C_,:0'"'1(1"~+-t-"'\(l,_,_)',.._,jl_._.,ia,.,l'bcw..._ _ _ _ __                                      Date: _'l'---'-'lh'--·~1-"-;;-"
                                                                                                                                                   _ _ _ _ __

  r-17e: Lf'.L                                             Sex:     /\!\                    Race:       CJ                         DOB: 09I /o;,i../7
                                                                                                                                                  I
                                                                                                                                                      _2

      ~,tift Supervisor:                                                                    Shift:   _3_____                       Loe: SEtJ ;#S
      Acute Housing Status: (circle one)      Level/5m;Level 2                                               Psych      Medical          ei      re     Detox
                              Security Checks everv!'fS inutes                                                          l/M 1:1   Y/N?      YE
           TIME           ACTING         Sitting            DETOX SIGNS:          Using      Talking to      Laughing    Oying            SELF           OFFICER'S
                           OUT:          quietly,          Sweating, vomiting.   bathroom      others                               STIMULATING:          INffiALS
                          Yelling,     standing at              shaking,                                                               Rocking,
                         throwing        door or             hallucinations                                                          Masturbating,
                           things,      sleeping                                                                                     talking to self,
                        flooding ceU                                                                                                    singing


                                                                                                                                                                  -
     7~-?.~                               ,.---                                                                                                            • fl,,;

    vOm                                    /                                                                                                            r,.
     I)(\\,.,                             -~                                                                                                             ('v
     r'lf 00                                    /         ~-                                                                                               ,.., '
     o"1'-                                  /                                                                                                             ~"
                                         .....-                                                                                                           -    <;~


                                        - -- -- ----
   1.-..J;&
                                                                           -
    "'"'"'"',,'.
     ,)
      /                                        {_./
                                                                                                                                                         •; ,_,,{.
                                                                                                                                                        <i::><
                                                                                                                                                         <:,) '
                                                                                                                                                                        -

       '     :n                         .   _::..--                                                                                                        fl·
   o -,4c                                           _./
                                                               ------                                                                                     {-.) (
                                                                                                                                                           ,      ,,,
- ,.....(.1._ ;;-
                                            -
                                                                                                                                                          ,..-: '·_,A
  ..;....., .r .....                    ,..----            /
            ~    ,.,                            ~                                                                                                                 --




  vmcer s JrntiaJs:         vincer s t>1gna ture:                                                                                 15aage lf:
  Officer's lrtitials: ____ Officer's Signature:-------------                                                                     Badge#: - - - - -
  Officer's Irtitials: ____ Officer's Signature:-------------                                                                     Badge#:------
 ,0.r,Eicer's Initials:     Officer1s Signature: - - - - - - - - - - - - -                                                        Badge#:------
L)




                                                                                                                                                   Troutman 00168
               Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 166 of 169 PageID #:
                                                    3192




                                                          LOUISVILLE METRO DEPARTMENT OF CORRECTIONS
                                                                   ACUTE HOUSING CHECK SHEET
      Inmate          Name:._,_A->W11~b~c~e~yr+1 ~C\.o..um'-'-'-e__,S~---
                                                                  _;J_,,'                                             Date:   Z.-vt ·1r
                                                                                                     /I
     Age:           .3 ]                                   Sex:       JV\                   Race:   -~v~--                      DOB: l I I 03
                                                                                                                                          r      I
                                                                                                                                                     I 77
     Shift Supervisor                                                                       Shifr   3                           Loe    .5£ tJ I ti 7
     Acute Housing Status: (circle one)    L~~ Level 2                                                    Psych       Medical     ( Sei""-'";") Detox
                 .       . Security Checks ev 15 inutes                                                               l/M 1:1 Y/N? L_yu~ '
          TIME         ACTING           Sifting             DETOX SIGNS'           Using     Talking to   Laughing     Crying         SELF              OFFICER'S
                         our.           quietly,           Sweating, vomiting,   bathroom      others                            STIMULATING:           INITIALS
                         Yelling,     standing at               shaking,                                                             Rocking,
                        throwing        door or              hallucinations                                                       Masturbating,
                         things,       sleeping                                                                                   talking to self,
                    . flooding cell                                                                                                   singing


                                                                                                                                                                      -

                                                                                                                                                          ·o.-L
     '~11

    ""'d1r
                                      ,,.-    ---                                                                                                       r1 t---
                                                                                                                                                                      c..,
     ,.,,. ~'                         /                                                                                                                 v}
                                          r               .-                                                                                             De
     ©(1>3
    IAl~n
    '""I :,t.£i,~
                                                 --
                                              ,,..--
                                                                                                                                                             n'
                                                                                                                                                         -~£,,.
                                                                                                                                                        ,, 2 .
- r:FI:t>
<

      ct=!>
                                              ----'---"    ,,.
                                                               ~

                                                                                                                                                        (.      )     ....
    r<o

 <Ho>
;;t?~
          a. /V'I
                                          ,,
                                               _,,,,
                                            ------
                                                               .:----
                                                                            ..
                                                                                                                  .                                     r.,

                                                                                                                                                        ~l"l
                                                                                                                                                             . ..__
       !ft7
          ,_
                                              ~                                                                                                         - ....
                                                                                                                                                             .,..,;
-
    <''!,<,>!{)                               -----
                                               _,,,,      L--c-                                                                                             J<.<..
                                                                                                                                                             n-




      '




    UHlCer s llUtid.lS:           u.u.Icer·s <::>1gnature:                                                                      Mage If:
    0r.i::.tcer 1s Initials: ____ Officer 1s Signature:-------------                                                            Badge#:------
    ~lcer1s Initials:                                     Officer's S i g n a t u r e : - - - - - - - - - - - - -               Badge#: - - - - - -
    Officer's Initials:                                   Officer's Signature:-------------                                     Badge#: - - - - - -



                                                                                                                                                Troutman 00169
                  Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 167 of 169 PageID #:
                                                       3193

                                                     LOUISVILLE METRO DEPARTMENT OF CORRECTIONS
                                                              ACUTE HOUSING CHECK SHEET
    Irunate Name:               bo'(J las 1 be ca c lo                                                              Date:   Z- i£- , 5
    Age:
 .r-~''\
                   j__(p                                   M
                                                     Sex: ~~--                         Race: A       A                        DOB: GS, /.:z1JfRa
       .ti ft Supervisor: _ _ _ _ _ _ _ _ _ _ _ _ _ _ Shift 3~----                                                            Loe: SffN I »t0
    Acute Housing Status: (circle one)                                     Level 1
                                                     Security Checks every 15 minutes
                                                                                       Level 2       Psych          Medical ~
                                                                                                                    1/MH Y/'\I
                                                                                                                                  f eizury
                                                                                                                                       fb8
                                                                                                                                                   Detox
     TIME            ACTING          Sitting          DETOX SIGNS:           Using      Talking to       Laughing    Crying          SELF           OFFICER'S
                       OUT:          quietly,        Sweating, vomiting.    bathroom      others                               STIMULATING:          INmALS
                     Yelling,      standi11g at           shaking,                                                                 Rocking,
                    throwing         door or           hallucinations                                                           Masturbating,
                     things,        sleeping                                                                                    talking to self,
                   flooding cell                                                                                                   singing



   '7!J ? "
   'J6'0{)                            ---
                                       /
                                                                                                                                                      F     /.A..
                                                                                                                                                     r y....,
                                                                                                                                                      Oc·
  °''"
  ,..~PM
                                      ""
                                      i/                                                                                                                    { .1,'
  a    100
' '"'<'¥Tl                           ~
                                      .    ,,,,---
                                                                                                                                                    . ,,,   '../<._


  r.z.-r
     ,.; 9'                           ---              ___,~-
                                                                                                                                                    ·~
                                                                                                                                                     --: ,,,,,,,,
  -~
            ,-)                                ./'                                                                                                        0 .--
  "-> .
              I                                ./'                                                                                                  ,,;.,             -
  A'   :~     I                      .r                                                                                                             ,,,:; . n
- :::> J ,
  -,,, 0
                                   ~



                                   ..---                ,,,,---.-                                                                                   -        -
                                                                                                                                                      -:;. ?J,

            ·,,                                  ~                                                                                                   Q~
   ..                                .,,.-




                                                                                  ,·




 Ot\icer s lrtitiaJs:          Otticer's Signature:                                                                           Badge#:
 \"",1'cer's lrtitials: _ _ __ Officer's Signature:-------------                                                              Badge#: _ _ _ _ __




                                                                                                                                             Troutman 00170
                  Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 168 of 169 PageID #:
                                                       3194



                                                           LOUISVILLE METRO DEPARTMENT OF CORRECTIONS
                                                                    ACUTE HOUSING CHECK SHEET
       Inmate Name:         J0hnsoo 1Af\+hoay                                                                         Date:   _1_·f~{_,_,~~----
          'ge:         ~Z~6~-     Sex: M                                                     Race:   AA                         DOB:     4/,J8' ft{(.
                                                                                                                                           I      I
       Shift Supervisor: _ _ _ _ _ _ _ _ _ _ _ _ _ Shift:                                            J                          Loe:    SEN I         ft II

       Acute Housing Status: (circle one)      Level 1    Level 2                                          Psych      Medical     Seizure                Detox.
                               Security Checks every 15 minutes                                                       l/M 1·1 Y/N? YES
         TIME               ACTING         Sitting               DETOX SIGNS:      Using      Talking to   Laughing    Crying           SELF                  OFFICER'S
                              OUT:         quiet1y,         Sweating. vomiting,   bathroom     others                             STIMULATING:                INITIALS
                              Yelling.   standing at             shaking,                                                             Rocking,
                             throwing      door or            hallucinations                                                       Masturbating.
                              things,     sleeping                                                                                 talking to self,
                           flooding ceII                                                                                               singing



      l'..l:no                             '   ...----                                                                                                    "-'......:.
      rJ::n:i                                         ~                                                                                                  (,j<:
      , -.-. '\--.                             ,/"                                                                                                            n<
       fl   lo~                                ./          _-·                                                                                                r / ....
      /) l<i'A                                 .• /                                                                                                       n.._                ~




      n1~
 , J°U>..,t:
                                           --                                                                                                             ' , h A/!..
                                                                                                                                                                -,,.(,A

        0'1"'<                                        ,    ..,...-       .
                                                                                                                                                                 ,        -
      {).,..,,-   ,·                             ,;;._.-   ......                                                                                               n<
                                           ../'"                                                                                                              r:.
      '7.'l'"'""z.-
            il"
                                          -                                                                                                                    ..-i..:; ...

                                                                                                                                                              ·,: ~
 <:   9-l ''""-        ,                       ~



        J,r...f
      ; .).'J.£:>
                                           -                        ..
                                                                                                                                                          n,
                                                                                                                                                              ...,'1/H-
                                           ~------                                                                                                            --         ~




  vu1cer s lrutiaJs:       v1r1cer s v1gnature:                                                                                 Mage ff:
  Officer's Initials: ____ Officer's Signature: - - - - - - - - - - - - -                                                       Badge#:------
1 \fficer's Initials: ____ Officer's Signature: - - - - - - - - - - - - -                                                       Badge#:------
""-Aficer's Initials:      Officer's S i g n a t u r e : - - - - - - - - - - - - -                                              Badge#:------




                                                                                                                                               Troutman 00171
               Case 3:16-cv-00742-DJH-CHL Document 143-8 Filed 05/21/19 Page 169 of 169 PageID #:
                                                    3195



                                                         LOUISVILLE METRO DEPARTMENT OF CORRECTIONS
                                                                  ACUTE HOUSING CHECK SHEET
    r".nate Name:             j\ COi ,,41 1, :::::S-0 h v1                                                                  Date:   _,,2_·_.U"---·_,1"'_____
                                                                                                                                                       ;-     _
     Age:           3\                                   Sex:         JV!                       Race:       A/J                            DOB: 03/ 0 7 / g 5
     Shift Supervisor:                                                                          Shift:    .J                               Loe: 5f /\l I b   *
     Acute Housing Status: (circle one)      Level 1 Level 2                                                     Psych      Medical    <5e1zurb              Detox
              ·              Security Checks every 15 minutes                                                               l/M l·l Y/N7 YES
      TIME          ACTING           Sitting               DETOX SIGNS'              Using          Talking to   Laughing    Crying            SELF                  OFFICER'S
                      OUT'           quietly,            Sweating. vomiting,       bathroom          others                              STIMULATING:                INITIALS
                      Yelling,     standing at                shaking,                                                                       Rocking,
                     throwing        door or               hallucinations                                                                 Masturbating,
                      things,       sleeping                                                                                              talking to self,
                 . flooding cell                                                                                                              singing



    7o7tJ                             _..,-                                                 .                                                                                 -
                                                                                                                                                                          '· f-PL
     C1x:P
    cJO.,o
    r11 iJO
                                     ---
                                      /_,,.,...-
                                        j/
                                                         .
                                                                                                                                                                 l
                                                                                                                                                                     ?
                                                                                                                                                                          LJ'-. "
    rl1.'0                             _.,,,,.                                                                                                                                  ),




                                    --
     ~12'1
                                                                                                                                                                          .     ~



    ..,Zoi-..-                                                                                                                                                            .   .-~


    ""~                               .--                    ....-·                                                                                                  ,,-::;. :.-
    c;i~r'YI                                   ,..-                                                                                                                   n<:
    oo.2~                                     ~                                                                                                                  o,
    -~'''
      'I"!
                                    ,,,...............                                                                                                             c :;,-
                                                                                                                                                                 ...,         ;/.
. ~li.r::.                         . .--                                                        .                                                                  -; .. ,,,.
    Cl),,~
                                      v.' l                           . t~ .. ".   -1-...       n     l                                                              {.
                                                                                                                                                                                    .




i

 Utt1cer s lmtials:   vrrrcer s ;:,1gnature:                                                                                          llaclge 11:
t . ]jeer's Initials: Officer's Signature:-------------                                                                               Badge#: _ _ _ _ __
~cer's Initials: ____ Officer's Signature:-------------                                                                               Badge#: _ _ _ _ __
 Officer's Initials:  Officer's Signature: - - - - - - - - - - - - -                                                                  Badge#: _ _ _ _ __




                                                                                                                                                       Troutman 00172
